

Exhibit 10.23




ex1023creditagreement_image1.gif [ex1023creditagreement_image1.gif]









CREDIT AGREEMENT


dated as of October 4, 2019


among


SYNCHRONOSS TECHNOLOGIES, INC.,
as the Borrower,


THE LENDERS PARTY HERETO,


and


CITIZENS BANK, N.A.,
as Administrative Agent






CITIZENS BANK, N.A.,
as Sole Lead Arranger and Sole Bookrunner













--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
Article 1 Definitions and Rules of Construction
1
Section 1.1
Definitions
1
Section 1.2
Classification of Loans and Borrowings
42
Section 1.3
Terms Generally
42
Section 1.4
Accounting Terms; GAAP
43
Section 1.5
Rounding
43
Section 1.6
References to Time
43
Section 1.7
Resolution of Drafting Ambiguities
43
Section 1.8
Status of Loan Document Obligations
44
Section 1.9
LLC Divisions
44
Article 2 The Credits
44
Section 2.1
Commitments
44
Section 2.2
Borrowings, Conversions and Continuations of Loans
44
Section 2.3
[Reserved]
46
Section 2.4
Letters of Credit
46
Section 2.5
Termination and Reduction of Commitments
52
Section 2.6
Repayment of Loans; Evidence of Debt
53
Section 2.7
Prepayments
54
Section 2.8
Payments Generally; Administrative Agent’s Clawback
54
Section 2.9
Defaulting Lenders
57
Section 2.10
Cash Collateral
59
Section 2.11
Incremental Commitments
60
Article 3 Interest, Fees, Yield Protection, etc.
62
Section 3.1
Interest
62
Section 3.2
Fees
63
Section 3.3
Alternate Rate of Interest
64
Section 3.4
Increased Costs; Illegality
65
Section 3.5
Break Funding Payments
67
Section 3.6
Taxes
68
Section 3.7
Mitigation Obligations; Replacement of Lenders
71
Article 4 Conditions Precedent to Credit Extensions
72
Section 4.1
Conditions to Initial Credit Extensions
72
Section 4.2
Conditions to All Credit Extensions
74
Article 5 Representations and Warranties
75
Section 5.1
Existence, Qualification and Power; Compliance with Laws
75
Section 5.2
Authorization; No Contravention
75
Section 5.3
Governmental Authorization; Other Consents
75
Section 5.4
Binding Effect
76
Section 5.5
Financial Statements; No Material Adverse Effect
76
Section 5.6
Litigation
76






--------------------------------------------------------------------------------





Section 5.7
Environmental Matters
76
Section 5.8
Ownership of Properties; Liens
78
Section 5.9
Casualty, Etc
78
Section 5.10
Investment Company Status, Etc
78
Section 5.11
Taxes
78
Section 5.12
ERISA
78
Section 5.13
Subsidiaries; Equity Interests
79
Section 5.14
Insurance
80
Section 5.15
Federal Reserve Regulations, Etc
80
Section 5.16
Collateral Documents
80
Section 5.17
Solvency
80
Section 5.18
Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws
81
Section 5.19
Accuracy of Information, Etc.
81
Section 5.20
Labor Matters
81
Section 5.21
Absence of Certain Restrictions
82
Section 5.22
No Default
82
Section 5.23
Common Enterprise
82
Section 5.24
Brokers’ Fees
82
Section 5.25
EEA Financial Institutions
82
Article 6 Affirmative Covenants
82
Section 6.1
Financial Statements and Other Information
82
Section 6.2
Notices of Material Events
84
Section 6.3
Existence; Conduct of Business
85
Section 6.4
Payment and Performance of Obligations
85
Section 6.5
Maintenance of Properties
85
Section 6.6
Books and Records; Inspection Rights
85
Section 6.7
Compliance with Laws
86
Section 6.8
Use of Proceeds
86
Section 6.9
Information Concerning Collateral
86
Section 6.10
Insurance
86
Section 6.11
[Reserved].
88
Section 6.12
Covenant to Guarantee and Provide Security
88
Section 6.13
Environmental Matters
90
Section 6.14
Post-Closing Covenant.
91
Article 7 Negative Covenants
91
Section 7.1
Indebtedness; Equity Interests
91
Section 7.2
Liens
92
Section 7.3
Fundamental Changes; Business; Fiscal Year
93
Section 7.4
Investments, Loans, Advances, Guarantees and Acquisitions
94
Section 7.5
Dispositions
95
Section 7.6
Sale and Lease Back Transactions
96
Section 7.7
Swap Agreements
97
Section 7.8
Restricted Payments
97



- ii -



--------------------------------------------------------------------------------





Section 7.9
Transactions with Affiliates
97
Section 7.10
Restrictive Agreements
97
Section 7.11
Amendment of Material Documents
98
Section 7.12
Financial Covenants
98
Section 7.13
Payments on Subordinated Debt
98
Section 7.14
Government Regulation
98
Section 7.15
Hazardous Materials
99
Article 8 Events of Default
99
Section 8.1
Events of Default
99
Section 8.2
Remedies Upon Event of Default
101
Section 8.3
Application of Funds
101
Article 9 The Administrative Agent
103
Section 9.1
Appointment and Authority
103
Section 9.2
Rights as a Lender
103
Section 9.3
Exculpatory Provisions
103
Section 9.4
Reliance by Administrative Agent
104
Section 9.5
Delegation of Duties
104
Section 9.6
Resignation of Administrative Agent
105
Section 9.7
Non-Reliance on Administrative Agent and Other Lenders
106
Section 9.8
No Other Duties, Etc
106
Section 9.9
Administrative Agent May File Proofs of Claim
106
Section 9.10
Collateral and Guarantee Matters
106
Section 9.11
Compliance with Flood Insurance Laws
107
Section 9.12
Cash Management Obligations and Swap Agreement Obligations
107
Article 10 Miscellaneous
108
Section 10.1
Notices
108
Section 10.2
Waivers; Amendments
109
Section 10.3
Expenses; Indemnity; Damage Waiver
112
Section 10.4
Successors and Assigns
113
Section 10.5
Survival
117
Section 10.6
Counterparts; Integration; Effectiveness; Electronic Execution
117
Section 10.7
Severability
118
Section 10.8
Right of Setoff
118
Section 10.9
Governing Law; Jurisdiction; Consent to Service of Process
118
Section 10.10
WAIVER OF JURY TRIAL
119
Section 10.11
Payments Set Aside
119
Section 10.12
Headings
120
Section 10.13
Interest Rate Limitation
120
Section 10.14
Treatment of Certain Information; Confidentiality
120
Section 10.15
USA PATRIOT Act Notice
121
Section 10.16
No Fiduciary Duty
121
Section 10.17
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
121
Section 10.18
Certain ERISA Matters
122



- iii -



--------------------------------------------------------------------------------





Section 10.19
Acknowledgement Regarding any Supported QFCs.
123



SCHEDULES:
Schedule 2.1
Commitments
Schedule 4.1(f)
Collateral Documents and Related Requirements
Schedule 5.13
Subsidiaries; Equity Interests
Schedule 5.14
Insurance
Schedule 5.16(a)
UCC Filing Offices
Schedule 7.1
Existing Indebtedness
Schedule 7.2
Existing Liens
Schedule 7.4
Existing Investments
Schedule 7.10
Existing Restrictions
Schedule 10.1
Notice Information



EXHIBITS:
Exhibit A
Form of Assignment and Assumption
Exhibit B-1
Form of Committed Loan Notice
Exhibit C
Form of Revolving Loan Note
Exhibit D
Form of Compliance Certificate
Exhibit E
Form of Closing Certificate
Exhibit F
Form of Subsidiary Joinder Agreement
Exhibit G-1
Form of U.S. Tax Compliance Certificate For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes
Exhibit G-2
Form of U.S. Tax Compliance Certificate For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes
Exhibit G-3
Form of U.S. Tax Compliance Certificate For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes
Exhibit G-4
Form of U.S. Tax Compliance Certificate For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes
Exhibit H
Form of Solvency Certificate
Exhibit I
Form of Secured Obligation Designation Notice






CREDIT AGREEMENT
CREDIT AGREEMENT, dated as of October 4, 2019, among SYNCHRONOSS TECHNOLOGIES,
INC., a Delaware corporation (the “Borrower”), the LENDERS party hereto and
CITIZENS BANK, N.A., as Administrative Agent.
RECITALS
A.    The Borrower has requested that the Lenders make loans and other financial
accommodations to the Borrower as more fully set forth herein.
B.    The Lenders have indicated their willingness to lend and the L/C Issuer
has indicated its willingness to issue Letters of Credit, in each case, on the
terms and subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND RULES OF CONSTRUCTIONDefinitions. As used in this Credit
Agreement, the following terms have the meanings specified below:
“ABR Borrowing” means, as to any Borrowing, the ABR Loans comprising such
Borrowing.
“ABR Loan” means a Loan bearing interest based on the Alternate Base Rate.
“Acquired Entity or Business” means, for any period, any Person, property,
business or asset acquired by the Borrower or any of its Subsidiaries in a
Permitted Acquisition, to the extent not subsequently sold, transferred or
otherwise Disposed of during such period.
“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in: (a) the acquisition by any Person of (i) all or
substantially all of the assets of another Person or (ii) all or substantially
all of any business line, unit or division of another Person, (b) the
acquisition by any Person (i) of in excess of 50% of the Equity Interests of any
other Person, or (ii) otherwise causing any other Person to become a subsidiary
of such Person, or (c) a merger, amalgamation consolidation, or any other
combination of any Person with another Person (other than a Person that is a
Loan Party or a Subsidiary of a Loan Party) in which a Loan Party or any of its
Subsidiaries is the surviving Person.
“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum equal to the LIBOR Rate in effect
for such Interest Period multiplied by the Statutory Reserve Rate; provided,
however, that the Adjusted LIBOR Rate shall at no time be less than 0% per
annum.
“Administrative Agent” means Citizens Bank, in its capacity as administrative
agent for the Lenders or any successor thereto.
“Administrative Agent’s Payment Office” means the Administrative Agent’s office
located at 28 State Street, Boston MA 02109, or such other office as to which
the Administrative Agent may from time to time notify the Borrower and the
Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning assigned to such term in Section 10.1(d)(iii).
“Agreement Date” means the first date appearing in this Credit Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% per annum and (c) the Adjusted LIBOR Rate
in effect on such day for deposits in Dollars for a one‑month Interest Period
(subject to any interest rate floor set forth in the definition of “Adjusted
LIBOR Rate”) plus 1.00% per annum, provided that the Alternate Base Rate shall
at no time be less than 0% per annum. If the Administrative Agent shall have
determined (which determination shall be conclusive absent clearly manifest
error) that it is unable to ascertain the Federal Funds Effective Rate or the
Adjusted LIBOR Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition of the term Federal Funds Effective Rate, the Alternate
Base Rate shall be determined without regard to clause (b) or (c), as
applicable, of the preceding sentence until the circumstances giving rise to
such inability no longer exist. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBOR
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBOR Rate,
respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties or their respective Subsidiaries
from time to time concerning or relating to bribery or corruption.
“Anti-Terrorism Laws” has the meaning assigned to such term in Section 5.18(c).
“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for LIBOR Loans, ABR Loans or Letters of Credit or
participations therein, as applicable, as notified to the Administrative Agent,
any of which offices may be changed by such Lender.
“Applicable Margin” means, with respect to the Revolving Loans, L/C
Participation Fees and Commitment Fees, during the applicable periods set forth
below: in the case of (a) ABR Borrowings, the percentage per annum set forth in
the following table under the heading “ABR Margin,” (b) LIBOR Borrowings and the
L/C Participation Fees, the percentage per annum set forth in the following
table under the heading “LIBOR Margin and L/C Participation Fee,” and (c)
Commitment Fees, the percentage per annum set forth in the following table under
the heading “Commitment Fees”:
Pricing
Level
Consolidated Leverage Ratio
ABR
Margin
LIBOR
Margin
and L/C Participation Fee
Commitment Fees
I
Greater than 2.50:1.00
1.50%
2.50%
0.30%
II
Greater than 2.00:1.00 but less than or equal to 2.50:1.00
1.25%
2.25%
0.25%
III
Greater than 1.50:1.00 but less than or equal to 2.00:1.00
1.00%
2.00%
0.20%
IV
Less than or equal to 1.50:1.00
0.75%
1.75%
0.20%



The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Margin Determination Date”) that is five Business Days after receipt by
the Administrative Agent of the Compliance Certificate pursuant to
Section 6.1(c) for the most recently ended fiscal quarter of the Borrower (but
in any event, not later than the 45th day after the end of each of the first
three quarterly periods of each Fiscal Year or the 90th day after the end of
each Fiscal Year, as the case may be); provided that (a) the Applicable Margin
shall be based on Pricing Level III until the Margin Determination Date for the
first full fiscal quarter ending after the Closing Date, (b) if the Borrower
fails to deliver the Compliance Certificate as required by Section 6.1(c) for
the most recently ended fiscal quarter preceding the applicable Margin
Determination Date, the Applicable Margin from such Margin Determination Date
shall be based on Pricing Level I until the fifth Business Day after an
appropriate Compliance Certificate is delivered, at which time the Pricing Level
shall be determined by reference to the Consolidated Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding
such Margin Determination Date. The Applicable Margin shall be effective from
one Margin Determination Date until the next Margin Determination Date. Any
adjustment in the Applicable Margin shall be applicable to all Loans then
existing or subsequently made during the applicable period for which the
relevant Applicable Margin applies. Notwithstanding the foregoing, in the event
that any financial statement delivered pursuant to Section 6.1(a) or (b) or any
Compliance Certificate delivered pursuant to Section 6.1(c) is inaccurate
(regardless of whether (i) this Credit Agreement is in effect, or (ii) any of
the Commitments are in effect, or (iii) any Loans or Letters of Credit are
outstanding when such inaccuracy is discovered or such financial statement or
Compliance Certificate was delivered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (A) the Borrower shall immediately deliver to the Administrative
Agent a corrected Compliance Certificate for such Applicable Period, (B) the
Applicable Margin for such Applicable Period shall be determined as if the
Consolidated Leverage Ratio in the corrected Compliance Certificate were
applicable for such Applicable Period, and (C) the Borrower shall immediately
pay to the Administrative Agent the accrued additional interest and fees owing
as a result of such increased Applicable Margin for such Applicable Period,
which payment shall be promptly applied by the Administrative Agent in
accordance with Section 2.8. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Section 3.1 and
Section 8.1.
“Applicable Percentage” means, at any time (a) with respect to any Lender with a
Commitment of any Class, the percentage equal to a fraction the numerator of
which is the amount of such Lender’s Commitment of such Class and the
denominator of which is the aggregate amount of all Commitments of such Class of
all Lenders (provided that if the Commitments under the Revolving Facility have
terminated or expired, the Applicable Percentages of the Lenders under the
Revolving Facility shall be determined based upon the Revolving Exposure at such
time of the determination pursuant to clause (b) below) and (b) with respect to
the Loans of any Class, a percentage equal to a fraction the numerator of which
is such Lender’s Outstanding Amount of the Loans of such Class and the
denominator of which is the aggregate Outstanding Amount of all Loans of such
Class.
“Appropriate Lenders” means, at any time, (a) with respect to the Revolving
Facility, the Revolving Lenders, (b) with respect to any Letters of Credit, the
L/C Issuer and the Revolving Lenders, and (c) with respect to any Incremental
Term Facility, the Incremental Term Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Line of Business” means, collectively, (a) those lines of business in
which the Borrower and its Subsidiaries operate on the Closing Date (after
giving effect to the Transactions occurring on the Closing Date) and (b) any
business or activity that is the same, similar or otherwise reasonably related,
ancillary, synergistic, complementary or incidental thereto.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.4) and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Attorney Costs” means when referring to the Attorney Costs of (a) the
Administrative Agent, all reasonable and documented fees and reasonable and
documented out-of-pocket expenses, charges, disbursements and other charges of
one law firm (and one local counsel in each relevant jurisdiction and one
special or regulatory counsel for each relevant subject matter to the extent
reasonably necessary) and (b) the Credit Parties other than the Administrative
Agent, all reasonable and documented fees and reasonable and documented out of
pocket expenses, charges, disbursements and other charges of one law firm for
such Credit Parties and, solely in the case of an actual or potential conflict
of interest, one additional counsel for such Credit Parties affected by such
conflict of interest.
“Attributable Indebtedness” means, at any date, (a) in respect of any Financing
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation of any Person, the capitalized
or principal amount of the remaining lease payments under the relevant lease
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease or other agreement were accounted for as a
Financing Lease, and (c) all Synthetic Debt of such Person.
“Audited Financial Statements” means the annual report on Form 10-K containing
the audited consolidated balance sheet of the Borrower and its Subsidiaries as
of the last day of each of the three most recent Fiscal Years ended at least 90
days prior to the Closing Date and the related audited consolidated statements
of income, comprehensive income, cash flows and shareholders’ equity of the
Borrower and its Subsidiaries for each of the three most recent Fiscal Years
ended at least 90 days prior to the Closing Date.
“Auto-Renewal Letter of Credit” has the meaning assigned to such term in
Section 2.4(b)(iii).
“Availability Period” means, with respect to the Revolving Facility, the period
from and including the Closing Date to but excluding the earlier of the Maturity
Date with respect to the Revolving Facility and, if different, the date of the
termination of the Revolving Commitments in accordance with the provisions of
this Credit Agreement.
“Back-to-Back Letter of Credit” means a letter of credit, in form and substance
reasonably satisfactory to the L/C Issuer and issued by an issuer reasonably
satisfactory to the L/C Issuer.
“Backstopped” means, in respect of any Letter of Credit that remains outstanding
on the applicable date, that the L/C Issuer shall have received (a) a
Back-to-Back Letter of Credit and/or (b) cash or Cash Equivalents, provided that
(i) the sum of the maximum drawable amount of such Back-to-Back Letter of Credit
plus the amount of such cash and Cash Equivalents shall not be less than the
Minimum Collateral Percentage of the maximum drawable amount of such Letter of
Credit, (ii) the arrangements with respect to such cash, Cash Equivalents and
drawings on any Back-to‑Back Letter of Credit allow the L/C Issuer to apply the
same to reimburse itself with respect to drawings on, and other sums owing with
respect to, such Letter of Credit, and (iii) the requirements under clauses (i)
and (ii) of this defined term are in all respects satisfactory to the
L/C Issuer.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United State Code or any similar federal
or state law for the relief of debtors.
“Beneficial Ownership Certification” means, with respect to the Borrower, a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation, which certification shall be substantially similar in form
and substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers published jointly, in May 2018, by the Loan Syndications and
Trading Association and Securities Industry and Financial Markets Association or
such other form satisfactory to the Administrative Agent.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Borrower” has the meaning assigned to such term in the Preamble.
“Borrowing” means Loans of the same Class, Type and currency made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.
“Borrowing Minimum” means (a) in the case of a LIBOR Borrowing, $500,000 and (b)
in the case of an ABR Borrowing, $100,000.
“Borrowing Multiple” means (a) in the case of a LIBOR Borrowing $100,000 and (b)
in the case of an ABR Borrowing, $50,000.
“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City, New York are authorized or required by law to close; provided,
however, that when used in connection with a LIBOR Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in Dollar
deposits in the London interbank market.
“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability) by such Person and its subsidiaries for the acquisition
or leasing (pursuant to a Financing Lease) of fixed or capital assets or
additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries (it being
understood that “Capital Expenditures” shall not include any portion of the
purchase price of a Permitted Acquisition that is required to be capitalized
under GAAP).
“Capitalized Software” means, for any period, with respect to the Borrower, the
aggregate of all capitalized software development costs included as intangible
assets of the Borrower accrued during such period.
“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuer or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if each of the Administrative Agent and the
L/C Issuer shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent and the L/C Issuer. “Cash Collateral,” “Cash
Collateralized” and “Cash Collateralization” shall have a meaning analogous to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Equivalents” means each of the following to the extent, except with
respect to items described in clause (f) below, denominated in Dollars:
(a)    debt obligations maturing within one year from the date of acquisition
thereof to the extent the principal thereof and interest thereon is backed by
the full faith and credit of the United States;
(b)    commercial paper maturing within 270 days from the date of acquisition
thereof and having, at such date of acquisition, the highest credit rating
obtainable from S&P or Moody’s;
(c)    certificates of deposit, banker’s acceptances and time deposits maturing
within 270 days from the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state, commonwealth or other political subdivision thereof that
has a combined capital and surplus and undivided profits of not less than
$500,000,000 or, to the extent not otherwise included, any Lender, and which is
rated at least A-2 by S&P and P-2 by Moody’s in the note or commercial paper
rating category;
(d)    repurchase agreements with a term of not more than 30 days for securities
described in clause (a) of this definition and entered into with a financial
institution satisfying the criteria described in clause (c) of this definition;
(e)    money market mutual funds, substantially all of the investments of which
are in cash or investments contemplated by clauses (a), (b) and (c) of this
definition; and
(f)    with respect to any Foreign Subsidiary, (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business, provided that such country is
a member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein, (ii)
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business, provided such country is a member of the Organization for
Economic Cooperation and Development, and whose short term commercial paper
rating from S&P is at least “A-1” or the equivalent thereof or from Moody’s is
at least “P-1” or the equivalent thereof (any such bank being an “Approved
Foreign Bank”), and in each case with maturities of not more than 270 days from
the date of acquisition and (iii) the equivalent of demand deposit accounts
which are maintained with an Approved Foreign Bank.
“Cash Management Obligations” means all obligations of the Loan Parties in
respect of any Cash Management Services provided to any Loan Party (whether
absolute or contingent and howsoever and whenever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor)) that are (a) owed to the Administrative Agent or any of
its Affiliates, (b) owed on the Closing Date to a Person that is a Lender or an
Affiliate of a Lender as of the Closing Date or (c) owed to a Person that is a
Lender or an Affiliate of a Lender at the time such obligations are incurred or
becomes a Lender or an Affiliate of a Lender after it has incurred such
obligations, provided that any such provider of Cash Management Services (other
than the Administrative Agent or its Affiliates) executes and delivers a Secured
Obligation Designation Notice to the Administrative Agent.
“Cash Management Services” means, collectively, (a) commercial debit or credit
cards, merchant card processing and other services, purchase or debit cards,
including non-card e-payables services, (b) treasury management services
(including cash pooling arrangements, controlled disbursement, netting,
overdraft, lockbox and electronic or automatic clearing house fund transfer
services, return items, sweep and interstate depository network services,
foreign check clearing services), and (c) any other demand deposit or operating
account relationships or other cash management services.
“CEA Swap Obligation” means, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Change in Law” means the occurrence, after the Agreement Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority or the compliance therewith by any Credit Party (or, for
purposes of Section 3.4(b), by any Applicable Lending Office of such Credit
Party or such Credit Party’s holding company, if any); provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines and
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.
“Change of Control” means (a) an event or series of events by which (a) any
Person or group (within the meaning of Rule 13d-5 of the Securities Exchange Act
of 1934 as in effect on the Agreement Date) shall own directly or indirectly,
beneficially or of record, shares representing more than 40% of the aggregate
ordinary voting power or economic interests represented by the issued and
outstanding Equity Interests of the Borrower on a fully diluted basis; or (b)
occupation of a majority of the seats (other than vacant seats) on the Board of
Directors of the Borrower by persons who (i) were not members of the Board of
Directors of the Borrower on the Effective Date and (ii) whose election to the
Board of Directors of the Borrower or whose nomination for election by the
stockholders of the Borrower was not approved by a majority of the members of
the Board of Directors of the Borrower then still in office who were either
members of the Board of Directors on the Effective Date or whose election or
nomination for election was previously so approved.
“Citizens Bank” means Citizens Bank, N.A., a national banking association.
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Incremental
Loans, and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or an Incremental Commitment.
“Closing Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 10.2).
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
issued thereunder.
“Collateral” means all the “Collateral” as defined in the Collateral Documents
and all other property of whatever kind and nature pledged or charged, or
purported to be pledged or charged, as collateral under any Collateral Document,
and shall include the Mortgaged Properties; provided that the term Collateral
shall exclude (a) any account, instrument, chattel paper or other obligation or
property of any kind due from, owed by, or belonging to, a Sanctioned Person or
Sanctioned Country or (b) any lease in which the lessee is a Sanctioned Person
or Sanctioned Country.
“Collateral Access Agreement” means each landlord waiver, bailee waiver or other
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, between the Administrative Agent and any third party (including any
bailee, assignee, consignee, customs broker, or other similar Person) in
possession of any Collateral or any landlord of any Loan Party for any Real
Property subject to a Mortgage or where any Collateral is located.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.1, or,
following the Closing Date, pursuant to pursuant to Section 6.12 or Section 6.14
(to the extent not delivered on the Closing Date), duly executed by each Loan
Party that is a party thereto;
(b)    all Secured Obligations shall have been unconditionally guaranteed
jointly and severally on a senior basis by the Guarantors;
(c)    except to the extent otherwise provided hereunder or under any Collateral
Document, the Secured Obligations shall have been secured by a perfected first
priority (subject to Liens expressly permitted pursuant to Section 7.2) security
interest in, and Mortgages on, substantially all tangible and intangible assets
of each Loan Party (including (i) accounts receivable, (ii) deposit accounts,
commodity accounts and security accounts, which shall be, commencing 90 days
after the Closing Date (or on such later date as the Administrative Agent may
agree), Controlled Accounts except that no Excluded Account (as such term is
defined in the Security Agreement) shall be required to be a Controlled Account,
(iii) inventory, (iv) machinery and equipment, (v) investment property, (vi)
cash, (vii) Intellectual Property, (viii) other general intangibles, (ix)
Material Owned Real Property, (x) Pledged Debt, Pledged Debt Securities and
Pledged Equity Interests (as such terms are defined in the Security Agreement)
(xi) motor vehicles (provided that no action shall be required to be taken to
perfect the security interest therein other than the filing of a UCC financing
statement) and (xii) the proceeds of the foregoing), it being understood that in
the case of the pledge of Equity Interests, the Administrative Agent shall have
received all stock certificates or other instruments (if any) representing such
Equity Interests, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank; provided that the pledge of any shares
in respect of any Subsidiaries that are not Wholly-Owned Subsidiaries shall be
limited to the shares actually owned by the applicable pledger; provided
further, that, notwithstanding the foregoing, the Secured Obligations shall not
include any security interest in assets or debt or equity securities of any type
related to Sequential Technology Holdings LLC or Sequential Technology
International LLC;
(d)    the Secured Obligations shall have been secured by a first priority
security interest in (i) all Indebtedness of the Borrower and each of its
Subsidiaries that is owing to any Loan Party and (ii) all other Indebtedness
owed to a Loan Party (other than any promissory notes issued to the Borrower by
Sequential Technology Holdings LLC), which if evidenced by a promissory note or
other instrument, shall have been pledged to the Administrative Agent, and in
each case under clauses (i) and (ii), the Administrative Agent shall have
received such promissory notes and other instruments together with note powers
or other instruments of transfer with respect thereto endorsed in blank;
(e)    none of the Collateral shall be subject to any Lien other than Liens
expressly permitted by Section 7.2;
(f)    the Administrative Agent shall have received a Perfection Certificate
from the Borrower with respect to each Loan Party; and
(g)    the Mortgage Requirement shall have been satisfied.
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as the Administrative Agent
agrees in writing that the cost of creating or perfecting such pledges or
security interests in such assets or obtaining title insurance or surveys in
respect of such assets shall be excessive in view of the benefits to be obtained
by the Lenders therefrom.
The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys and the
other requirements pursuant to this definition with respect to particular assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Loan Parties on such date) where it reasonably
determines (and without the consent of any other Secured Party), that, except as
may be required by law, perfection or other requirements cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required by this Credit Agreement or the Collateral Documents.
Notwithstanding the foregoing provisions of this definition or anything in this
Credit Agreement or any other Loan Document to the contrary, (i) Liens required
to be granted from time to time pursuant to the Collateral and Guarantee
Requirement shall be subject to exceptions and limitations set forth herein and
in the Collateral Documents and, to the extent appropriate in the applicable
jurisdiction, as agreed between the Administrative Agent and the Borrower, (ii)
in no event shall the Collateral include any Excluded Assets (as such term is
defined in the Security Agreement), and (iii) notwithstanding anything to the
contrary included in this definition, delivery of only the Collateral Documents
required to be delivered by Section 4.1 shall be a condition precedent to the
Credit Extensions on the Closing Date.
“Collateral Documents” means, collectively, the Security Agreement, each account
control agreement, each Mortgage, each Collateral Access Agreement, each
Copyright Security Agreement, each Patent Security Agreement, each Trademark
Security Agreement, each Perfection Certificate, each agreement creating or
perfecting rights in Cash Collateral and each other security agreement,
instrument or other document executed or delivered pursuant to the Collateral
and Guarantee Requirement, Section 6.12, Section 6.14 or the Security Agreement
to secure any of the Secured Obligations.
“Commitment” means with respect to any Lender, such Lender’s Revolving
Commitment and Incremental Commitment (if any).
“Commitment Fee” has the meaning assigned to such term in Section 3.2(a).
“Committed Loan Notice” means a notice of a Borrowing, a conversion of Loans
from one Type to the other, or a continuation of LIBOR Loans pursuant to
Section 2.2(a), which, if in writing, shall be substantially in the form of
Exhibit B-1.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or any L/C Issuer
by means of electronic communications pursuant to Section 10.1, including
through the Platform.
“Compliance Certificate” means a certificate, substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs,
capitalized expenditures, customer acquisition costs and incentive payments,
conversion costs and contract acquisition costs, the amortization of original
issue discount and amortization of favorable or unfavorable lease assets or
liabilities, of such Person and its Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.
“Consolidated EBITDA” means, for any period (other than with respect to clause
(vi) below), Consolidated Net Income of the Borrower and its Subsidiaries
(collectively, the “Group Members”) for such period plus, (a) without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income (regardless of classification) for such period, the sum
of:
(i)    provisions for Taxes based on income (or similar Taxes in lieu of income
Taxes), including federal, foreign, state, local, franchise, excise and similar
Taxes and foreign withholding Taxes (including penalties and interest related to
Taxes or arising from Tax examinations) of any such Group Member paid or accrued
during such period;
(ii)    consolidated interest expense and, to the extent not reflected in such
consolidated interest expense, (x) any net losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, amortization or write-off of debt discount and (y) debt issuance
costs and commissions, discounts and other fees and charges associated with
indebtedness (including commitment, letter of credit, administrative fees and
charges and legal fees and expenses with respect to the Loans and commitments
hereunder);
(iii)    Consolidated Depreciation and Amortization Expense of such Person and
its Subsidiaries;
(iv)    any non-recurring charges, expenses or losses; provided, that the amount
added back pursuant to this clause (iv) in any period shall not exceed, when
combined with any amounts added back pursuant to clause (vi) below, 15% of
Consolidated EBITDA (determined before giving effect to such addbacks under
clause (vi) and this clause (iv));
(v)    any other non-cash charges, expenses or losses (except to the extent such
charges, expenses or losses represent an accrual of or reserve for cash expenses
in any future period or an amortization of a prepaid cash expense paid in a
prior period);
(vi)    the amount of pro forma “run rate” cost savings and other operating
improvements and synergies quantifiable and identified by the Borrower in good
faith and certified in writing to the Administrative Agent to be realized as a
result of any acquisition (including the Transactions) or asset sale otherwise
permitted hereunder (including the termination or discontinuance of activities
constituting such business) of business entities or properties or assets,
constituting a division or line of business of any business entity, division or
line of business that is the subject of any such acquisition or asset sale
during such period, or from any operational change taken or committed to be
taken during such period (in each case calculated on a pro forma basis as though
such cost savings and other operating improvements and synergies had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions to the extent already included in
the Consolidated Net Income for such period; provided that such actions have
been taken or have been committed to be taken, and the benefits resulting
therefrom are anticipated by the Borrower in good faith to be realized within 12
months after the completion of the related Acquisition or other business
combination, acquisition, divestiture, restructuring, cost savings initiative or
other initiative is consummated; provided, further, that the amount added back
pursuant to this clause (vi) in any period shall not exceed, when combined with
any amounts added back pursuant to clause (iv) above, 15% of Consolidated EBITDA
(determined before giving effect to such addbacks under clause (iv) and this
clause (vi));
(vii)    cash expenses relating to earn-outs and similar obligations otherwise
included in the definition of “Indebtedness”;
(viii)    charges, losses, costs, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in any agreement in connection with the Transactions,
a Permitted Acquisition or any other acquisition permitted by the Loan
Documents, to the extent actually reimbursed (and to the extent such
reimbursement proceeds are not included in arriving at Consolidated Net Income);
(ix)    any unrealized foreign currency translation losses resulting from the
impact of foreign currency changes on the valuation of assets and liabilities of
Borrower and its Subsidiaries, but only to the extent deducted in the
calculation of Consolidated Net Income; and
(x)    any Transaction Expenses paid on the Closing Date;
minus, (b) to the extent reflected as income or a gain in the statement of such
Consolidated Net Income for such period, the sum of:
(i)    (A) any other non-cash income or gains (other than the accrual of revenue
in the ordinary course), but excluding any such items (i) in respect of which
cash was received in a prior period or will be received in a future period or
(ii) which represent the reversal in such period of any accrual of, or reserve
for, anticipated cash charges in any prior period where such accrual or reserve
is no longer required and (B) any net gains on hedging obligations or other
derivative instruments entered into for the purposes of hedging interest rate
risk;
(ii)    non-cash income Taxes benefits or gains and other non-cash items added
in the calculation of Consolidated Net Income (other than any such non-cash item
(A) to the extent it is anticipated to result in the receipt of cash payments in
any future period or in respect of which cash was received in a prior period or
(B) which represents the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period);
(iii)    net gains from discontinued or disposed operations (in the case of
discontinued operations, solely to the extent incurred from the date such
operations were held for sale in accordance with GAAP); and
(iv)    any non-recurring income or gains;
plus, (c) proceeds actually received by the Group Members during such period
from any business interruption insurance (to the extent such proceeds are not
reflected as revenue or income in such statement of such Consolidated Net
Income);
all of the foregoing as determined on a consolidated basis for the Group Members
in conformity with GAAP; provided that, for purposes of calculating Consolidated
EBITDA of the Group Members for any period, the Consolidated EBITDA of any
person or properties constituting a division or line of business of any business
entity, division or line of business, in each case, acquired by the Borrower or
any of its Subsidiaries during such period and assuming any synergies, cost
savings and other operating improvements (the “Pro Forma Adjustments”) to the
extent factually supportable and certified by the Borrower as having been
determined in good faith to be reasonably anticipated to be realizable within 12
months following the consummation of such acquisition, shall be included on a
pro forma basis for such period (but assuming the consummation of such
acquisition or such designation, as the case may be, occurred on the first day
of such period). Notwithstanding anything to the contrary in the foregoing, the
Consolidated EBITDA for each of the fiscal quarters ending September 30, 2018,
December 31, 2018, March 31, 2019 and June 30, 2019 shall be $9,360,000,
$15,436,000, $6,630,000 and $8,669,000, respectively.
“Consolidated Fixed Charge Coverage Ratio” means, with respect to any
Measurement Period, the ratio of (a) Consolidated EBITDA of the Borrower and its
Subsidiaries, minus the aggregate amount of all Capital Expenditures (including
any Capitalized Software) made in cash during such period (except to the extent
financed with (A) the proceeds of Indebtedness (other than a Revolving
Borrowing) or (B) net cash proceeds from any Disposition), minus the aggregate
amount of all Restricted Payments paid in cash for such period, to (b)
Consolidated Fixed Charges of the Borrower and its Subsidiaries. Notwithstanding
anything to the contrary in the foregoing, Capital Expenditures (other than
Capitalized Software and adjusted for the capital expenditure incurred for the
build out of the Borrower’s company headquarters in Phoenix, Arizona) for each
of the fiscal quarters ended September 30, 2018, December 31, 2018, March 31,
2019 and June 30, 2019 shall be $4,750,000, $3,086,000, $1,470,000 and
$1,278,000, respectively (and provided that for the six-month period ending
December 31, 2019 shall be up to $1,437,000, to be allocated for each of the
quarters in such period as applicable), and Capitalized Software for each of the
fiscal quarters ended September 30, 2018, December 31, 2018, March 31, 2019 and
June 30, 2019 shall be $2,132,000, $2,906,000, $2,736,000 and $3,255,000,
respectively.
“Consolidated Fixed Charges” means, for any Person for any period, the sum,
without duplication, of each of the following with respect to such Person,
determined on a consolidated basis in accordance with GAAP:
(a)    Consolidated Interest Expense of such Person for such period (excluding
cash payments made prior to the Closing Date in connection with (i) those
certain 0.75% Convertible Senior Notes due 2019 issued by the Borrower (which
payments, for the avoidance of doubt, are $862,500, $186,115, $422,570, $66,136
and $174,628 for the quarters ended September 30, 2018, December 31, 2018, March
31, 2019, June 30, 2019 and September 30, 2019, respectively) and (ii) the
Convertible Stock (which payments, for the avoidance of doubt, were $7,075,309
for each of the quarters ended December 31, 2018 and March 31, 2019 (for
dividends accrued in the quarters ended September 30, 2018 and December 31, 2018
respectively) and $0 for each of the quarters ended March 31, 2019 and June 30,
2019 (for dividends accrued in the quarters ended December 31, 2019 and March
31, 2019, respectively)), plus
(b)    the aggregate of all scheduled principal amounts that become payable
during such period in respect of Indebtedness (excluding cash payments made
prior to the Closing Date in connection with those certain 0.75% Convertible
Senior Notes due 2019 issued by the Borrower (which payments, for the avoidance
of doubt, are $0, $116,020,000, $16,551,000, $50,317,000 and $47,112,000 for the
quarters ended September 30, 2018, December 31, 2018, March 31, 2019, June 30,
2019 and September 30, 2019, respectively), but including the principal portion
of Financing Lease Obligations); plus
(c)    income or franchise taxes of the Borrower and its Subsidiaries paid or
payable in cash during such period.
“Consolidated Interest Expense” means, with respect to any Person and its
Subsidiaries for any period, the consolidated total interest expense of such
Person and its Subsidiaries for such period, whether paid or accrued and whether
or not capitalized (including (without duplication), amortization of debt
issuance costs and original issue discount, premiums paid to obtain payment,
financial assurance or similar bonds, interest capitalized during construction,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments under Financing Leases and
the implied interest component of Synthetic Lease Obligations (regardless of
whether accounted for as interest expense under GAAP) (regardless of whether
accounted for as interest expense under GAAP), all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs in respect of any obligations under any Swap
Agreements constituting interest rate swaps, collars, caps or other arrangements
requiring payments contingent upon interest rates of such Person and its
Subsidiaries), plus or minus, as applicable, to the extent they would otherwise
be included in interest expense under GAAP, unrealized gains and losses arising
from derivative financial instruments issued by such Person for the benefit of
such Person or its Subsidiaries, in each case determined on a consolidated basis
for such period. For the avoidance of doubt, any dividends paid in kind on the
Convertible Stock shall be excluded from the definition of Consolidated Interest
Expense.
“Consolidated Leverage Ratio” means, with respect to any Measurement Period, the
ratio of (a) Consolidated Total Debt of the Borrower and its Subsidiaries as of
the last day of such Measurement Period to (b) Consolidated EBITDA of the
Borrower and its Subsidiaries for such Measurement Period.
“Consolidated Net Income” means, for any Person (the “first Person”) for any
period, the sum of net income (or loss) for such period of such first Person and
its subsidiaries determined on a consolidated basis in accordance with GAAP,
excluding, without duplication, to the extent included in determining such net
income (or loss) for such period: (a) any income (or loss) of any other Person
(the “second Person”) if such second Person is not a subsidiary of such first
Person, except that such first Person’s equity in the net income of any second
Person for such period shall be included in the determination of Consolidated
Net Income up to the aggregate amount of cash actually distributed by such
second Person during such period to such first Person or any of its subsidiaries
as a dividend or other distribution, (b) the income (or loss) of any second
Person accrued prior to the date it became a subsidiary of such first Person or
is merged into or consolidated with such first person or any of its subsidiaries
or such second Person’s assets are acquired by such first person or any of its
subsidiaries, (c) extraordinary or unusual gains (or losses), (d) the income of
any subsidiary of such first Person to the extent that the declaration or
payment of dividends or similar distributions by such subsidiary of that income
is prohibited by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such subsidiary, (e) the write-down of accounts receivable from
Sequential Technology International, LLC upon the sale of such company following
the determination of the write-down of such amounts by the Borrower and its
auditors and (f) all non-cash adjustments made to translate foreign assets and
liabilities for changes in foreign exchange rates made in accordance with ASC
830.
“Consolidated Total Debt” means, with respect to any Person and its Subsidiaries
at any time and as determined on a consolidated basis and without duplication,
an amount equal to the sum of Indebtedness of the type set forth in clauses (a),
(b), (c), (e), (g), (h) and (k) of the definition thereof.
“Contested in Good Faith” means, with respect to any matter, that such matter is
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings analogous thereto. Without limiting
the generality of the foregoing, a Person shall be deemed to be Controlled by
another Person if such other Person possesses, directly or indirectly, power to
vote ten percent (10%) or more of the securities having ordinary voting power
for the election of directors, managing general partners or any equivalent
thereof.
“Controlled Account” means, as the context may require, a commodities account,
deposit account and/or securities account that is subject to a Control Agreement
(as defined in the Security Agreement) in form and substance satisfactory to the
Administrative Agent and, with respect to Cash Collateral, the L/C Issuer.
“Controlled Foreign Corporation” means a controlled foreign corporation within
the meaning of Section 957(a) of the Code.
“Convertible Stock” means the Borrower’s issued and outstanding Series A
Convertible Participating Perpetual Preferred Stock held at any given time by
Silver Private Holdings I, LLC; provided, however, no additional Convertible
Stock shall be issued after the Closing Date other than paid-in-kind dividends
to Silver Private Holdings I, LLC or its affiliates pursuant to the terms of the
Convertible Stock.
“Copyright Security Agreement” has the meaning set forth in the Security
Agreement.
“Credit Agreement” means this Credit Agreement.
“Credit Extension” means the making of a Loan or a L/C Credit Extension.
“Credit Facilities” means the Revolving Facility and any Incremental Term
Facility; each, a “Credit Facility”.
“Credit Parties” means the Administrative Agent, the L/C Issuer and the Lenders.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Default Rate” means (a) when used with respect to the outstanding principal
balance of any Loan, the sum of (i) the rate of interest otherwise applicable
thereto plus (ii) 2.00% per annum, and (b) when used with respect to any L/C
Borrowing or any interest, fee or other amount payable under the Loan Documents
which shall not have been paid when due, the sum of (i) the Alternate Base Rate
plus (ii) the Applicable Margin applicable to ABR Revolving Borrowings plus
(iii) 2.00% per annum.
“Defaulting Lender” means, subject to Section 2.9(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
the L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower, or (d) has, or has a direct or indirect holding company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect holding company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.9(b)
upon delivery of written notice of such determination to the Borrower, the
L/C Issuer and each Lender.
“Disposition” means, with respect to any Person, the sale, transfer, license,
lease or other disposition (including any Sale Leaseback and any sale or
issuance of Equity Interests including by way of a merger) by such Person to any
other Person, with or without recourse, of (a) any notes or accounts receivable
or any rights and claims associated therewith, (b) any Equity Interests of any
Subsidiary (other than directors’ qualifying shares), or (c) any other assets,
provided, however, that none of the following shall constitute a Disposition:
(i) any sale, transfer, license, lease or other disposition by (A) a Loan Party
to another Loan Party or (B) a Non-Loan Party Subsidiary to another Non-Loan
Party Subsidiary, in each case, on terms which are no less favorable than are
obtainable from any Person which is not one of its Affiliates, (ii) the
collection of accounts receivable and other obligations in the ordinary course
of business, (iii) sales of inventory in the ordinary course of business, and
(iv) dispositions of substantially worn out, damaged, uneconomical, surplus or
obsolete equipment, equipment that is no longer useful in the business of the
Borrower or its Subsidiaries. Each of the terms “Dispose” and “Disposed” when
used as a verb shall have an analogous meaning.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person which, by its terms, or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, or upon the happening of any event or condition, (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests and
cash in lieu of fractional shares of such Equity Interests) pursuant to a
sinking fund obligation or otherwise (except as a result of a change in control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change in control or asset sale event shall be subject to the prior
occurrence of the Termination Date), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Latest Maturity Date at the time
such Equity Interests are issued.
“Dollars” or “$” refers to lawful money of the United States.
“Domestic Subsidiary” means a Subsidiary that is incorporated or organized under
the laws of the United States, any state, commonwealth or other political
subdivision thereof (including, for the avoidance of doubt, the District of
Columbia).
“Earn-Out Obligations” means, with respect to any Person, obligations of such
Person that are recognized under GAAP as a liability of such Person, payable in
cash or which may be payable in cash at the seller’s or obligee’s option arising
from the acquisition of a business or a line of business (whether pursuant to an
acquisition of Equity Interests or assets, the consummation of a merger or
consolidation or otherwise) and payable to the seller or sellers thereof.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.4(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.4(b)(iii)).
“Engagement Letter” means the Engagement Letter dated August 26, 2019, between
the Borrower and Citizens Bank.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of liability,
non-compliance or violation, investigations, proceedings, settlements, consent
decrees, consent orders, consent agreements and all costs and liabilities
relating to or arising from or under any Environmental Law, including (a) any
and all claims by Governmental Authorities for enforcement, investigation,
corrective action, cleanup, removal, response, remedial or other actions, cost
recovery, damages, natural resource damages or penalties pursuant to or arising
under any Environmental Law, (b) any and all claims by any one or more Persons
seeking damages, contribution, restitution, indemnification, cost recovery,
compensation or injunctive relief directly or indirectly resulting from, based
upon or arising under Environmental Law, pertaining to Hazardous Materials or an
alleged injury or threat of injury to human health, safety, natural resources,
or the indoor or outdoor environment, and (c) all liabilities contingent or
otherwise, expenses, obligations, losses, damages, fines and penalties arising
under any Environmental Law.
“Environmental Law” means, collectively and individually any and all federal,
state, local, or foreign statute, rule, regulation, code, guidance, ordinance,
order, judgment, directive, decree, injunction or common law as now or
previously in effect and regulating, relating to or imposing liability or
standards of conduct concerning: the environment; protection of the environment
and natural resources; air emissions; water discharges; noise emissions; the
Release, threatened Release or discharge into the environment and physical
hazards of any Hazardous Material; the generation, handling, management,
treatment, storage, transport or disposal of any Hazardous Material or otherwise
concerning pollution or the protection of the outdoor or indoor environment,
preservation or restoration of natural resources, employee or human health or
safety, and potential or actual exposure to or injury from Hazardous Materials.
“Environmental Liability” means, in respect of any Person, any statutory, common
law or equitable liability, contingent or otherwise of such Person directly or
indirectly resulting from, arising out of or based upon (a) the violation of any
Environmental Law or Environmental Permit, or (b) an Environmental Claim.
“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.
“Equity Interests” means, with respect to any Person, (a) shares of capital
stock of (or other ownership or profit interests in) such Person, (b) warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, (c) securities (other than Indebtedness) convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests) and (d)
all other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or non-voting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Sections 302 and
303 of ERISA and Sections 412 and 430 of the Code, is treated as a single
employer under subsection (b), (c), (m) or (o) of Section 414 of the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA with respect to a Pension Plan (other than an event for which the 30-day
notice period referred to in Section 4043 of ERISA is waived); (b) the existence
with respect to any Pension Plan of a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA or Section 4975(c)(1) of the Code; (c) any
failure of any Pension Plan to satisfy the “minimum funding standard” applicable
to such Pension Plan under Section 412 or Section 430 of the Code or Section 302
or Section 303 of ERISA, whether or not waived; (d) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan, the
failure to make by its due date a required installment under Section 430(j)(3)
of the Code with respect to any Pension Plan or the failure of any Loan Party or
ERISA Affiliate to make any required contribution to any Multiemployer Plan; (e)
a determination that any Pension Plan is, or is expected to be, in “at-risk”
status (as defined in Section 430(i)(4) of the Code or Section 303(i)(4) of
ERISA; (f) the incurrence by any Loan Party or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan including the imposition of any Lien in favor of the PBGC or any Pension
Plan(other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA); (g) the filing of a notice of intent to terminate, the treatment of a
Pension Plan amendment as a termination under Section 4041 or Section 4041A or
ERISA, the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a
Pension Plan administrator of any notice relating to an intention to terminate
any Pension Plan or Pension Plans or to appoint a trustee to administer any
Pension Plan under Section 4042 of ERISA or the occurrence of an event or
condition which constitutes grounds under Section 4042 of ERISA or the
termination of, or the appointment of a trustee to administrator, any Pension
Plan; (h) any limitations under Section 436 of the Code become applicable; (i)
the incurrence by any Loan Party or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Pension Plan or
Multiemployer Plan; (j) a withdrawal by any Loan Party or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (k) the receipt by any Loan Party or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any Loan
Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or in endangered or critical status within the meaning of Section 432
of the Code or Section 305 or Title IV of ERISA; or (l) the imposition on any
Loan Party or any ERISA Affiliate of any tax under Chapter 43 of Subtitle D of
the Code, or the assessment of a civil penalty on any Loan Party or any ERISA
Affiliate under Section 502(c) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning assigned to such term in Section 8.1.
“Excluded CEA Swap Obligation” means, with respect to any Guarantor, any CEA
Swap Obligation if, and only to the extent that, all or a portion of the
Guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such CEA Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof), including by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such CEA Swap Obligation. If a CEA Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such CEA Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.
“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by applicable
law, rule or regulation or by any contractual obligation (to the extent such
contractual obligation is existing (i) on the Closing Date or (ii) at the time
of acquisition of such Subsidiary so long as the prohibition or restriction in
such contract is not entered into in contemplation thereof) from providing a
Guarantee of the Secured Obligations or which would require governmental
(including regulatory or any other Governmental Authority’s) consent, approval,
license or authorization to provide such a guarantee unless such consent,
approval, license or authorization has been received, (b) to the extent
providing a guaranty would reasonably be expected to cause a materially adverse
tax consequence to the Borrower, (i) any Foreign Subsidiary, (ii) any Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary and (iii) any Foreign
Subsidiary Holdco, (c) any captive insurance company, (d) any Subsidiary that is
not a wholly-owned Subsidiary of the Borrower other than any wholly-owned
Subsidiary that becomes a non-wholly-owned Subsidiary after the Closing Date as
a result of (i) the disposition or issuance of Equity Interests of such
Subsidiary in either case to a Person that is an Affiliate of the Borrower, (ii)
the issuance of directors’ qualifying shares, (iii) any transaction entered into
for the principal purpose of causing such Subsidiary to cease to constitute a
Guarantor or (iv) the disposition or issuance of Equity Interests of such
Subsidiary for materially less than the fair market value of such Equity
Interests (as reasonably determined by the Borrower), (e) any Immaterial
Subsidiary and (f) any other Subsidiary with respect to which the Borrower and
the Administrative Agent reasonably determine in writing the cost or other
consequences of providing a Guarantee is excessive in view of the benefits of
such Guarantee to be afforded to the Lenders therefrom. Notwithstanding the
foregoing, in the event that an Excluded Subsidiary guarantees, grants a Lien on
its assets to secure, or has greater than 65% of its voting Equity Interests
pledged to secure, other Indebtedness of the Loan Parties, such Excluded
Subsidiary shall cease to be an Excluded Subsidiary and shall be required to
become a Subsidiary Guarantor.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.7(b)) or (ii) such Lender changes its Applicable
Lending Office, except in each case to the extent that, pursuant to Section 3.6,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.6(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, a rate per annum (expressed
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided that (a) if the day for
which such rate is to be determined is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, (b)
if such rate is not so published for any day, the Federal Funds Effective Rate
for such day shall be the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it and (c) if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Credit Agreement.
“Financial Covenants” means the covenants set forth in Section 7.12(a) through
(c).
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or comptroller of such Person
(or such other financial officer as is acceptable to the Administrative Agent).
“Financing Lease Obligations” means, at the time any determination thereof is to
be made, the amount of the liabilities in respect of Financing Leases that would
at such time be required to be capitalized as a financing lease and reflected as
a liability on a balance sheet prepared in accordance with GAAP.
“Financing Leases” means all leases that are required to be, in accordance with
GAAP, recorded as finance leases; provided that for all purposes hereunder the
amount of obligations under any Financing Lease shall be the amount thereof
accounted for as a liability in accordance with GAAP.
“Fiscal Year” means the four fiscal quarter period of the Borrower ending on
December 31 of each calendar year.
“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.
“Flood Documents” has the meaning set forth in Section 9.11.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.
“Flood Insurance Policies” has the meaning set forth in Section 6.10(b).
“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.
“Flood Zone” means an area identified by the Federal Emergency Management Agency
(or any successor agency) as a “Special Flood Hazard Area” with respect to which
flood insurance has been made available under Flood Insurance Laws.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Plan” means any employee pension benefit plan or arrangement (a)
maintained, or contributed to by any Loan Party or Subsidiary that is not
subject to the laws of the United States, or (b) mandated by a government other
than the United States for employees of any Loan Party or Subsidiary.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Holdco” means any Domestic Subsidiary that owns no material
assets other than the Equity Interests of one or more Foreign Subsidiaries that
are Controlled Foreign Corporations.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s L/C Exposure other than such
Defaulting Lender’s L/C Exposure that has been reallocated to other Lenders or
Cash Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
department, commission, board, bureau, agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards (including
the Financial Accounting Standards Board, the Bank for International Settlements
or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).
“Group Member” has the meaning set forth in the definition of Consolidated
EBITDA.
“Guarantee Agreement” means a guaranty agreement dated after the Closing Date
among the Loan Parties and the Administrative Agent, in form and substance
reasonably acceptable to the Administrative Agent.
“Guarantees” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The term
“Guaranteed” has a meaning analogous thereto. The amount of any Guarantee at any
time shall be deemed to be an amount equal to the lesser at such time of (i) the
stated or determinable amount of the primary obligation in respect of which such
Guarantee is made (or, if not stated or determinable, the maximum reasonably
anticipated amount of the obligations in respect of which such Guarantee is
made) and (ii) the maximum amount for which the guarantor may be liable pursuant
to the terms of the instrument embodying such Guarantee.
“Guarantors” means (a) each Subsidiary Guarantor, and (b) each other Person that
becomes a party to the Guarantee Agreement as a Guarantor.
“Hazardous Materials” means all substances, wastes, chemicals, pollutants, or
other contaminants, including petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, mold,
infectious, pharmaceutical or medical wastes and all other substances of any
nature that are now or hereafter regulated under any Environmental Law or are
now or hereafter defined, listed, classified, considered or described as
hazardous, dangerous or toxic by any Governmental Authority or under any
Environmental Law.
“Immaterial Subsidiary” means any Subsidiary (a) which generated less than two
and one-half percent (2.5%) of Consolidated EBITDA of the Borrower and its
Subsidiaries for the preceding twelve (12) month period or (b) had less than two
and one half percent (2.5%) of consolidated assets of the Borrower and its
Subsidiaries as reflected on the most recent financial statements delivered
pursuant to Section 6.1 prior to such date; provided that no Subsidiary shall be
excluded as an Immaterial Subsidiary until, and for so long as, the Borrower
shall have designated such Subsidiary’s status as such in writing to the
Administrative Agent; provided, further, that no Subsidiary shall be excluded as
an Immaterial Subsidiary if (i) the Consolidated EBITDA of such Subsidiary,
taken together with the Consolidated EBITDA of all other Subsidiaries then
designated as Immaterial Subsidiaries, exceeds five percent (5%) of Consolidated
EBITDA of the Borrower and its Subsidiaries or (ii) the consolidated assets of
such Subsidiary, taken together with the consolidated assets of all other
Subsidiaries then designated as Immaterial Subsidiaries, exceeds five percent
(5%) of consolidated assets of the Borrower and its Subsidiaries.
“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the Administrative Agent and each Incremental Term
Lender and/or existing or additional Revolving Lender party thereto.
“Incremental Commitments” has the meaning assigned to such term in Section
2.11(a).
“Incremental Term Facility” means a term loan credit facility evidenced by
Incremental Term Loan Commitments, if any.
“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.11, to make an Incremental Term Loan to the
Borrower.
“Incremental Term Loan Maturity Date” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Assumption
Agreement, provided that if such date is not a Business Day, the Incremental
Term Loan Maturity Date shall be the Business Day immediately preceding such
day.
“Incremental Term Loan Repayment Date” means each date regularly scheduled for
the payment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Assumption Agreement.
“Incremental Term Loan Note” means with respect to an Incremental Term Lender, a
promissory note evidencing the Incremental Term Loans of such Incremental Term
Lender payable to the order of such Incremental Term Lender (or, if required by
such Incremental Term Lender, to such Incremental Term Lender and its registered
assigns) substantially in form and substance satisfactory to the Incremental
Term Lenders.
“Incremental Term Loans” means term loans made by one or more Lenders to the
Borrower pursuant to an Incremental Assumption Agreement.
“Indebtedness” of any Person means, without duplication:
(a)    all obligations of such Person for borrowed money;
(b)    all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments, including seller paper;
(c)    the maximum amount (after giving effect to any prior drawings or
reductions which have been reimbursed) of all letters of credit (including
standby and commercial), banker’s acceptances, bank guaranties, surety bonds,
and similar instruments issued or created by or for the account of such Person;
(d)    the Swap Termination Value of each Swap Agreement (to the extent
reflecting an amount owed by such Person or an amount that would be owing were
such Swap Agreement terminated);
(e)    the Attributable Indebtedness of such Person in respect of Financing
Lease Obligations, Synthetic Debt and Synthetic Lease Obligations of such Person
(regardless of whether accounted for as indebtedness under GAAP);
(f)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business which are paid within 120 days of their respective due dates,
(ii) any purchase price adjustments, earn out or similar obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and if not paid after becoming due and payable and (iii) liabilities
associated with customer prepayments and deposits);
(g)    indebtedness (excluding prepaid interest thereon) secured by a Lien (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by a Lien) on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements and mortgage, industrial revenue bond, industrial
development bond and similar financings), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;
(h)    all Earn-Out Obligations due and owing of such Person;
(i)    all obligations of such Person in respect of Disqualified Equity
Interests;
(j)    all obligations of such Person to pay a specified purchase price for
goods or services whether or not delivered or accepted (e.g., take or pay
obligations) or similar obligations and, without duplication, all obligations of
such Person under conditional sale or other title retention agreements relating
to property or assets purchased by such Person; and
(k)    all Guarantees by such Person of any of the foregoing.
The Indebtedness of any Person shall include the Indebtedness of any partnership
or joint venture (other than a joint venture that is itself a corporation,
company, or limited liability company) in which such Person is a general partner
or a joint venturer, unless such Indebtedness is expressly made non-recourse to
such Person. The amount of Indebtedness of any Person for purposes of clause (g)
shall be deemed to be equal to the greater of (i) the aggregate unpaid amount of
such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 10.3(b).
“Information” has the meaning assigned to such term in Section 10.14(b).
“Intellectual Property” has the meaning assigned to such term in the Security
Agreement.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any LIBOR Loan,
the last day of the Interest Period applicable thereto and, in the case of a
LIBOR Loan with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to all Loans, the Maturity Date of the Credit Facility under which such
Loan was made.
“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if made
available by all of the Appropriate Lenders, twelve months thereafter, as the
Borrower may elect, provided that: (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period, and
(c) no Interest Period in respect of any Loan shall end after the Maturity Date
of the Credit Facility under which such Loan was made. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing. Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period.
“Interpolated Screen Rate” means in relation to the LIBOR Rate for any Loan, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the rate as displayed
on the applicable Bloomberg page (or on any successor or substitute page or
service providing quotations of interest rates applicable to Dollar deposits in
the London interbank market comparable to those currently provided on such page,
as determined by the Administrative Agent from time to time; in each case the
“Screen Rate”) for the longest period (for which that Screen Rate is available)
that is shorter than the applicable Interest Period and (b) the Screen Rate for
the shortest period (for which that Screen Rate is available) that exceeds such
Interest Period, in each case, at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period.
“Investment” means, as to any Person, (a) any Acquisition by such Person, (b)
any direct or indirect acquisition or investment by such Person in another
Person, whether by means of the purchase or other acquisition of Equity
Interests or debt or other securities of another Person (including any
partnership or joint venture interest), or (c) any direct or indirect loan,
advance or capital contribution to, Guarantee with respect to any Indebtedness
or other obligation of, such other Person. For purposes of covenant compliance,
the amount of any Investment on any date of determination shall be, in the case
of any Investment in the form of (i) a loan or an advance, the principal amount
thereof outstanding on such date, (ii) a Guarantee, the amount of such Guarantee
as determined in accordance with the last sentence of the definition of such
term, (iii) a transfer of Equity Interests or other property by the investor to
the investee, including any such transfer in the form of a capital contribution,
or the issuance of Equity Interests to such investor, the fair market value (as
determined reasonably and in good faith by the chief financial officer of the
Borrower) of such Equity Interests or other property as of the time of the
transfer or issuance, without any adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment,
and (iv) any Investment (other than any Investment referred to in clauses (i),
(ii) or (iii) above) in the form of an Acquisition or a purchase or other
acquisition for value of any evidences of Indebtedness or other securities of
any other Person, the original cost of such Investment (including any
Indebtedness assumed in connection therewith), plus the cost of all additions,
as of such date, thereto, and minus the amount, as of such date, of any portion
of such Investment repaid to the investor in cash as a repayment of principal or
a return of capital, as the case may be, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment.
“IRS” means the United States Internal Revenue Service.
“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time of issuance)
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest Maturity Date of any Incremental Term Loan, in each case as extended in
accordance with this Credit Agreement or pursuant to any other Loan Document
from time to time.
“L/C Advance” has the meaning assigned to such term in Section 2.4(c)(iii).
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable L/C Honor Date
or refinanced as a Revolving Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
or renewal thereof or extension of the expiry date thereof, or the reinstatement
or increase of the amount thereof or any amendment thereto.
“L/C Disbursement” means a payment made by the L/C Issuer pursuant to a Letter
of Credit.
“L/C Exposure” means, with respect to any Revolving Lender at any time, its
Applicable Percentage of the L/C Obligations.
“L/C Fronting Fee” has the meaning assigned to such term in Section 3.2(b)(ii).
“L/C Honor Date” has the meaning assigned to such term in Section 2.4(c)(i).
“L/C Issuer” means Citizens Bank in its capacity as issuer of Letters of Credit
hereunder.
“L/C Obligations” means, at any time, with respect to all of the Revolving
Lenders, the sum, without duplication, of (a) the undrawn portion of all Letters
of Credit plus (b) the aggregate of all Unreimbursed Amounts in respect of
Letters of Credit (unless refinanced as a Revolving Borrowing), including all
L/C Borrowings.
“L/C Participation Fee” has the meaning assigned to such term in
Section 3.2(b)(i).
“L/C Sublimit” means an amount equal to the lesser of (a) TWO MILLION FIVE
HUNDRED THOUSAND DOLLARS ($2,500,000) and (b) the aggregate amount of the
Revolving Commitments. The L/C Sublimit is a sublimit of the Revolving
Commitments.
“Lead Arranger” means Citizens Bank, in its capacity as lead arranger and
bookrunner of the credit facilities established under this Credit Agreement.
“Lenders” means (a) the financial institutions listed on Schedule 2.1 (other
than any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Acceptance) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Assumption or pursuant
to any Incremental Assumption Agreement.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Documents” means, with respect to each Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any Letter of Credit Application and any agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or (b) any collateral for such obligations.
“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Maturity Date of the Revolving Facility (or, if such day is not a
Business Day, the next preceding Business Day).
“LIBOR Borrowing” means, as to any Borrowing, the LIBOR Loans comprising such
Borrowing.
“LIBOR Loan” means a Loan bearing interest based on the Adjusted LIBOR Rate.
“LIBOR Rate” means:
(a)    with respect to each day during each Interest Period pertaining to a
LIBOR Loan in Dollars, the rate per annum determined by the Administrative Agent
to be the arithmetic average of the London Interbank Offered Rates administered
by the ICE Benchmark Administration (or any Person that takes over
administration of such rate) for deposits in Dollars for a duration equal to or
comparable to the duration of such Interest Period which appear on the relevant
Bloomberg page (or such other commercially available source providing quotations
of the London Interbank Offered Rates for deposits in Dollars as may be
designated by the Administrative Agent from time to time) at or about 11:00 a.m.
(London time) on the Quotation Day for such Interest Period; or
(b)    for any interest calculation with respect to an ABR Loan on any date,
rate per annum determined by the Administrative Agent to be the arithmetic
average of the London Interbank Offered Rates administered by the ICE Benchmark
Administration (or any Person that takes over administration of such rate) for
deposits in Dollars with a term of one (1) month commencing such day which
appear on the relevant Bloomberg page (or such other commercially available
source providing quotations of the London Interbank Offered Rates for deposits
in Dollars as may be designated by the Administrative Agent from time to time),
at or about 11:00 am (London time) on such day;
provided that if such rate is not available at such time for any reason, then
the “LIBOR Rate” with respect to such Loan for such period shall be the
Interpolated Screen Rate, where applicable. Each calculation by the
Administrative Agent of the LIBOR Rate hereunder shall be conclusive and binding
on the parties hereto for all purposes, absent clearly manifest error.
Notwithstanding the foregoing, for purposes of this Credit Agreement, the LIBOR
Rate shall at no time be less than 0.00% per annum.
“LIBOR Scheduled Unavailability Date” has the meaning specified in Section
3.3(b).
“LIBOR Successor Rate” has the meaning specified in Section 3.3(b).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative and yield protection matters as
may be appropriate, in the reasonable discretion of the Administrative Agent, to
reflect the implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with then-prevailing market practice (or, if the Administrative Agent
reasonably determines that implementation of any portion of such market practice
is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent reasonably determines in consultation
with the Borrower).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Financing Lease or title retention agreement relating to such asset,
and (c) in the case of securities, any purchase option, call or similar right of
a third party with respect to such securities.
“Liquidity” means, as of any date of determination, the sum of (a) the aggregate
unused Revolving Commitment as of such date, (b) the aggregate amount of
unrestricted domestic cash and Cash Equivalents on the balance sheet of the Loan
Parties as of such date and (c) the aggregate amount of unrestricted
non-domestic cash and Cash Equivalents on the balance sheet of the Loan Parties
as of such date in an aggregate amount not to exceed $5,000,000.
“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Revolving Loan or an Incremental Term Loan.
“Loan Document Obligations” means the due and punctual payment and performance
of all advances to, and debts, liabilities, obligations, covenants and duties
of, any Loan Party under or pursuant to each of the Loan Documents or otherwise
with respect to any Loan or Letter of Credit and all costs and expenses incurred
in connection with enforcement and collection of the foregoing, including the
fees, charges and disbursements of counsel, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest,
expenses and fees that accrue after the commencement by or against any Loan
Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest, expenses and fees are allowed claims in such proceeding.
“Loan Documents” means, collectively, this Credit Agreement, the Notes, the
Guarantee Agreement, each Incremental Assumption Agreement, each Letter of
Credit Application, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.10, the Engagement Letter,
the Collateral Documents and each other document entered into in connection
herewith.
“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”
“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, operations, liabilities or condition, financial or otherwise, of the
Loan Parties and their respective Subsidiaries, taken as a whole, (b) the
condition that results when the legality, validity or enforceability of any Loan
Document is affected in a manner that is material and adverse to the Lenders, or
(c) the condition that results when the ability of any Loan Party to perform any
of its obligations under any Loan Document is affected in a manner that is
material and adverse to the Lenders. In determining whether any individual event
would result in a Material Adverse Effect, notwithstanding that such event in
and of itself does not have such effect, a Material Adverse Effect shall be
deemed to have occurred if the cumulative effect of such event and all other
than existing events would result in a Material Adverse Effect.
“Material Indebtedness” means, as of any date, Indebtedness (other than
Indebtedness under the Loan Documents) or obligations in respect of one or more
Swap Agreements, of any one or more of the Loan Parties or any of their
Subsidiaries in an aggregate principal amount exceeding the Threshold Amount.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations in respect of any Swap Agreement at any time shall be its Swap
Termination Value.
“Material Owned Real Property” means each parcel of Real Property located in the
United States which is acquired after the Closing Date by a Loan Party with a
fair market value in excess of $2,500,000.
“Maturity Date” means with respect to the Revolving Facility, the Revolving
Maturity Date, and with respect to any Incremental Term Loan, the applicable
Incremental Term Loan Maturity Date.
“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date for which financial statements have been or are required to be
delivered pursuant to Section 6.1(a) or Section 6.1(b) or, prior to the first
such requirement, the four quarter period ended June 30, 2019. A Measurement
Period may be designated by reference to the last day thereof (e.g. the June 30,
2019 Measurement Period refers to the period of four consecutive fiscal quarters
of the Borrower ended June 30, 2019), and a Measurement Period shall be deemed
to end on the last day thereof.
“Minimum Collateral Amount” means, as of any date, the aggregate amount of Cash
Collateral required to be maintained with the Credit Parties as of such date
pursuant to the terms of Section 2.10 and Section 8.2 of this Credit Agreement.
“Minimum Collateral Percentage” means 105%.
“MIRE Event” means if there are any Mortgaged Properties at any time, any
increase, extension of the maturity or renewal of any of the Commitments or
Loans (including any incremental credit facility hereunder, but excluding (i)
any continuation or conversion of Borrowings, (ii) the making of any Revolving
Loans or (iii) the issuance, renewal or extension of Letters of Credit).
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Mortgage Requirement” means, at any time, the requirement that, with respect to
each Material Owned Real Property, the Administrative Agent shall have received
the following, each in form and substance satisfactory to the Administrative
Agent:
(a)    a Mortgage with respect to such Material Owned Real Property duly
executed and delivered by the record owner of such Material Owned Real Property,
(b)    an appraisal with respect to such Material Owned Real Property,
(c)    a survey with respect to such Material Owned Real Property,
(d)    a title insurance policy (including any endorsements thereto) and
appropriate lien searches with respect to such Material Owned Real Property,
(e)    with respect to such Material Owned Real Property: environmental reports,
audits and analyses (whether produced by any Loan Party or its Subsidiaries or
any third party or Governmental Authority) and all existing Phase I or Phase II
reports,
(f)    with respect to such Material Owned Real Property not located in a Flood
Zone, a completed Flood Certificate from a third party vendor in compliance with
the Flood Program,
(g)    with respect to any portion such Material Owned Real Property that is
located in a Flood Zone:
(i)    a completed Flood Certificate from a third party vendor in compliance
with the Flood Program,
(ii)    written acknowledgement from the Borrower that it received notification
from the Administrative Agent that such Material Owned Real Property is located
within a Flood Zone and indicating whether the community in which such Material
Owned Real Property is located is participating in the Flood Program,
(iii)    if such Material Owned Real Property is located in a community
participating in the Flood Program, evidence that the Borrower has complied with
the insurance requirements set forth in Section 6.10 of this Agreement,
(iv)    such additional coverage as required by Administrative Agent, if any,
under supplemental private insurance policies in an amount so required by the
Administrative Agent, and
(h)    legal opinions with respect to such Mortgage and related matters.
“Mortgaged Property” means each parcel of Material Owned Real Property, if any,
which shall be subject to a Mortgage delivered pursuant to Section 5.1(f) or
Section 6.12, as applicable.
“Mortgages” means mortgages, deeds of trust, assignments of leases and rents,
modifications and other collateral documents delivered pursuant to
Section 5.1(f) or Section 6.12, each in form and substance reasonably
satisfactory to the Administrative Agent.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 10.2 and (b) has been approved
by the Required Lenders and, in the case of amendments that require the approval
of all or all affected Lenders of a particular Class, Required Class Lenders of
such Class.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Loan Party Subsidiary” means any Subsidiary of the Borrower that is not a
Loan Party.
“Nonrenewal Notice Date” has the meaning assigned to such term in
Section 2.4(b)(iii).
“Notes” means, collectively, the Revolving Loan Notes and any Incremental Term
Loan Notes.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction), (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating or limited
liability company agreement and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.7(b)).
“Outstanding Amount” means (a) with respect to any Loan on any date, the
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments thereof (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Borrowings as a Revolving
Borrowing) occurring on such date and (b) with respect to any Letter of Credit,
Unreimbursed Amount, L/C Borrowing or L/C Obligations on any date, the
outstanding amount thereof on such date after giving effect to any related L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding Unreimbursed
Amounts under related Letters of Credit (including any refinancing of
outstanding Unreimbursed Amounts under related Letters of Credit or related L/C
Credit Extensions as a Revolving Borrowing) or any reductions in the maximum
amount available for drawing under related Letters of Credit taking effect on
such date.
“Participant” has the meaning assigned to such term in Section 10.4(d).
“Participant Register” has the meaning assigned to such term in Section 10.4(d).
“Patent Security Agreement” has the meaning set forth in the Security Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 or Section 430 of the Code or Section 302 or Section 303 of ERISA,
and in respect of which any Loan Party or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Perfection Certificate” means a perfection certificate in a form reasonably
acceptable to the Administrative Agent.
“Permitted Acquisitions” means, collectively, each Acquisition which satisfies
each of the following conditions:
(a)    at the time of and immediately before and after giving Pro Forma Effect
thereto, no Default shall have occurred and be continuing;
(b)    such Acquisition shall be consensual and, if applicable, has been
approved by the Acquisition target’s board of directors (or comparable governing
body);
(c)    the Person, assets or business unit acquired in the Acquisition shall be
engaged in an Approved Line of Business;
(d)    such Acquisition and all transactions related thereto shall be
consummated in accordance with material laws, ordinances, rules, regulations and
requirements of all Governmental Authorities;
(e)    all actions, if any, required to be taken with respect to such newly
created or acquired Subsidiary (including each Subsidiary thereof) or assets in
order to satisfy the requirements set forth in the definition of the term
“Collateral and Guarantee Requirement” to the extent applicable shall be taken
(or arrangements for the taking of such actions reasonably satisfactory to the
Administrative Agent shall have been made) within the time frames set forth in
Section 6.12;
(f)    to the extent required by the Collateral and Guarantee Requirement, (i)
the property, assets, businesses and Equity Interests acquired in such
Acquisition shall become Collateral and (ii) any newly created or acquired
Subsidiary (other than an Excluded Subsidiary) shall become a Subsidiary
Guarantor, in each case in accordance with Section 6.12;
(g)    the aggregate cash consideration (excluding any amounts paid for with
equity contributions from any direct or indirect equity holder of any Loan Party
or any of its Subsidiaries) paid by any Loan Party or any of its Subsidiaries in
connection with all such Acquisitions shall not exceed $10,000,000 in the
aggregate per Fiscal Year or $30,000,000 in the aggregate during the term of the
Credit Facility, provided that the aggregate cash consideration of Acquisitions
of (i) Persons that do not become Guarantors as required pursuant to the
“Collateral and Guarantee Requirement” or (ii) assets that are not made part of
the Collateral as required pursuant to the “Collateral and Guarantee
Requirement” that are acquired by the Borrower or a Guarantor, in each case,
will be limited in an aggregate amount not to exceed $5,000,000;
(h)    after giving Pro Forma Effect to such Acquisition and, if applicable, the
making of a Credit Extension in connection with such Acquisition, (i) the Loan
Parties shall be in compliance with Section 7.12(b) of this Credit Agreement and
(ii) the Consolidated Leverage Ratio shall not be greater than 0.50x lower than
the Consolidated Leverage Ratio then permitted under Section 7.12(a) of this
Credit Agreement, in each case for the most recently ended fiscal quarter (or
Fiscal Year) for which financial statements were required to be delivered
pursuant to Section 6.1(a) or Section 6.1(b), as applicable;
(i)    not later than ten Business Days (or such shorter period as may be
reasonably practicable, if approved by the Administrative Agent) prior to the
consummation of any such Acquisition that is not funded solely with equity
contributions, except with respect to an Acquisition in which the cash
acquisition consideration is less than $5,000,000, the Borrower shall have
delivered to the Administrative Agent (i) a description of the proposed
Acquisition and (ii) to the extent obtained and available, a quality of earnings
report;
(j)    to the extent the cash purchase price of any such Acquisition is not
funded solely with equity contributions, the Borrower shall have delivered to
the Administrative Agent within five Business Days after the Acquisition, fully
executed copies of the acquisition agreements for such Acquisition together with
all schedules thereto, and, to the extent required to be obtained under the
terms of the acquisition agreements for such Acquisition, the applicable party
under such acquisition agreements shall have received all required regulatory
and third party approvals; and
(k)    Liquidity shall be least $15,000,000 after giving Pro Forma Effect to the
Acquisition.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes, assessments or other governmental charges
that are not yet due or are being Contested in Good Faith, provided that
enforcement of such Liens is stayed pending such contest;
(b)    landlords’, vendors’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being Contested in Good Faith;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts (other than
contracts for the payment of money), leases (other than Financing Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature, in each case incurred in the ordinary
course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.1(k);
(f)    easements, zoning restrictions, rights of way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligation and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Loan Parties and their respective Subsidiaries;
(g)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business, provided that the same do not in any material
respect interfere with the business of the Loan Parties or their Subsidiaries or
materially detract from the value of the relevant assets of the Loan Parties or
its Subsidiaries;
(h)    licenses, sublicenses, leases or subleases with respect to any assets
granted to third Persons in the ordinary course of business, provided that the
same do not in any material respect interfere with the business of the Loan
Parties or their Subsidiaries or materially detract from the value of the
relevant assets of the Loan Parties or their Subsidiaries;
(i)    customary rights of set off, bankers’ liens, refunds or charge backs,
under deposit agreements, the Uniform Commercial Code or common law, of banks or
other financial institutions where any Loan Party or any of such Loan Party’s
Subsidiaries maintains deposits (other than deposits intended as cash
collateral) in the ordinary course of business;
(j)    Liens on Margin Stock to the extent that a prohibition on such Liens
would violate Regulation U;
(k)    Liens (i) on earnest money deposits made in cash by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement in connection with a Permitted Acquisition or other Investment
permitted under this Credit Agreement or (ii) on amounts deposited as “security
deposits” (or their equivalent) in the ordinary course of business in connection
with actions or transactions not prohibited by this Credit Agreement;
(l)    Liens in favor of customs and revenue authorities arising in the ordinary
course of business as a matter of law to secure payment of customs duties in
connection with the importation of goods;
(m)    Liens resulting from the filing of precautionary UCC-1 financing
statements (or equivalent) with respect to operating leases;
(n)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Loan Party or any
of its Subsidiaries in the ordinary course of business; and
(o)    Liens incurred in the ordinary course of business imposed by law in
connection with the purchase or shipping of goods or assets (or the related
assets and proceeds thereof), which Liens are in favor of the seller or shipper
of such goods or assets and only attach to such goods or assets;
provided that the term “Permitted Encumbrance” shall not include any Lien
securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” means DebtX, Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Citizens Bank or its parent company (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.
“Pro Forma Basis” means, with respect to any transaction, that such transaction
shall be deemed to have occurred as of the first day of the four-quarter period
(or twelve month period, as applicable) ending as of the most recent quarter end
(or month end, as applicable) preceding the date of such transaction for which
financial statement information is available. Each of the terms “Pro Forma
Compliance” and “Pro Forma Effect” shall have an analogous meaning.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning assigned to such term in Section 10.1(d)(i).
“Qualified Equity Interests” means, with respect to the Equity Interests of any
Person, any Equity Interests other than Disqualified Equity Interests of such
Person.
“Quotation Day” means, with respect to any LIBOR Borrowing and any Interest
Period, the day that is two Business Days prior to the first day of such
Interest Period.
“Real Property” means, collectively, all right, title and interest in and to any
and all parcels of or interests in real property owned or leased by any Person,
together with, in each case, all easements, hereditaments and appurtenances
relating thereto, all improvements and appurtenant fixtures and equipment, all
general intangibles and contract rights and other property and rights incidental
to the ownership thereof.
“Recipient” means the Administrative Agent, any Lender or the L/C Issuer, as
applicable.
“Refinancing Indebtedness” means Indebtedness of any Loan Party or its
Subsidiaries arising after the Closing Date issued in exchange for, or the
proceeds of which are used to extend, refinance, refund, replace, renew,
continue or substitute for other Indebtedness (such extended, refinanced,
refunded, replaced, renewed, continued or substituted Indebtedness, the
“Refinanced Obligations”); provided that (a) the principal amount of such
Refinancing Indebtedness shall not exceed the principal amount of the Refinanced
Obligations (plus any interest capitalized in connection with such Refinanced
Obligations, the amount of prepayment premium, if any, original issue discount,
if any, and reasonable fees, costs, and expenses incurred in connection
therewith), (b) such Refinancing Indebtedness shall have a final maturity that
is no earlier than the final maturity date of such Refinanced Obligations, (c)
such Refinancing Indebtedness shall have a Weighted Average Life to Maturity not
less than the weighted average life to maturity of the Refinanced Obligations,
(d) such Refinancing Indebtedness shall rank in right of payment no more senior
than, and be subordinated (if subordinated) to the Secured Obligations on terms,
taken as a whole, not materially less favorable to the Secured Parties than the
Refinanced Obligations, (e) as of the date of incurring such Refinancing
Indebtedness and after giving effect thereto, no Default shall exist or have
occurred and be continuing, (f) if the Refinanced Obligations or any Guarantees
thereof are unsecured, such Refinancing Indebtedness and any Guarantees thereof
shall be unsecured, (g) if the Refinanced Obligations or any Guarantees thereof
are secured, (i) such Refinancing Indebtedness and any Guarantees thereof shall
be secured by substantially the same or less collateral, taken as a whole, as
secured such Refinanced Obligations or any Guarantees thereof, on terms, taken
as a whole, not materially less favorable to the Secured Parties and (ii) the
Liens to secure such Refinancing Indebtedness shall not have a priority, taken
as a whole, more senior than the Liens securing the Refinanced Obligations and
if subordinated to any other Liens on such property, shall be subordinated,
taken as a whole, to the Administrative Agent’s Liens on terms and conditions,
taken as a whole, not materially less favorable to the Secured Parties, (h) the
obligors in respect of the Refinanced Obligations immediately prior to such
refinancing, refunding, extending, renewing, continuing, substituting or
replacing thereof shall be the only obligors on such Refinancing Indebtedness,
and (i) the terms and conditions (excluding as to pricing, premiums and optional
prepayment or redemption provisions) of any such Refinancing Indebtedness, taken
as a whole, are not materially less favorable to the Loan Parties than the terms
and conditions of the Refinanced Obligations.
“Register” has the meaning assigned to such term in Section 10.4(c).
“Regulation D” means Regulation D of the Board.
“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents, trustees,
administrators, managers, advisors, attorneys-in-fact and representatives of
such Person and of such Person’s Affiliates.
“Release” means any actual or threatened releasing, spilling, leaking, pumping,
pouring, leaching, seeping, emitting, migration, emptying, discharging,
injecting, escaping, depositing, disposing, or dumping of Hazardous Materials
into the indoor or outdoor environment, including the movement of any Hazardous
Material through the air, soil, surface water, groundwater or property and any
other conditions resulting in potential or actual human exposure to Hazardous
Materials within a structure.
“Removal Effective Date” has the meaning assigned to such term in
Section 9.6(b).
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, and (b) with respect to a L/C
Credit Extension, a Letter of Credit Application.
“Required Class Lenders” means, at any time with respect to any Class of Loans
or Commitments, two or more unaffiliated Lenders having Total Credit Exposures
with respect to such Class representing more than 50% of the Total Credit
Exposures of all Lenders of such Class. The Total Credit Exposure of any
Defaulting Lender with respect to such Class shall be disregarded in determining
Required Class Lenders at any time.
“Required Lenders” means, at any time, unaffiliated Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders; provided, however, to the extent there is more than one Lender,
Required Lenders must include two or more unaffiliated Lenders. The Total Credit
Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.
“Resignation Effective Date” has the meaning assigned to such term in
Section 9.6(a).
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, or other
similar officer of a Loan Party. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means, as to any Person, (a) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interests of such Person, (b) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the holders of Equity Interests of such
Person, (c) the acquisition for value by such Person of any Equity Interests
issued by such Person or any other Person that Controls such Person, (d) any
payment with respect to any Earn‑out Obligation, and (e) with respect to clauses
(a) through (d) any transaction that has a substantially similar effect.
“Revolving Borrowing” means a Borrowing consisting of Revolving Loans of the
same Type made, converted or continued on the same date and, in the case of
LIBOR Loans, as to which a single Interest Period is in effect.
“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment hereunder of such Revolving Lender to make Revolving Loans and to
acquire participations in Letters of Credit in an aggregate outstanding amount
not exceeding the amount of such Revolving Lender’s Revolving Commitment as set
forth on Schedule 2.1 or in the Assignment and Assumption pursuant to which such
Revolving Lender shall have assumed its Revolving Commitment in accordance with
Section 10.4(b), as applicable, as such Revolving Commitment may be adjusted
from time to time pursuant to Section 2.5 or pursuant to assignments by or to
such Revolving Lender pursuant to Section 10.4. The initial aggregate amount of
the Revolving Commitments on the Agreement Date is TEN MILLION DOLLARS
($10,000,000).
“Revolving Exposure” means, as to any Lender at any time, the sum of (a) the
Outstanding Amount of its Revolving Loans, plus (b) its L/C Exposure.
“Revolving Facility” means the credit facility established hereunder and
evidenced by the Revolving Commitments.
“Revolving Lender” means a Lender having a Revolving Commitment or, if the
Revolving Commitments have expired or terminated, having Revolving Exposure.
“Revolving Loan” means a loan referred to in Section 2.1 and made pursuant to
Section 2.2.
“Revolving Loan Note” means with respect to a Revolving Lender, a promissory
note evidencing the Revolving Loans of such Lender payable to the order of such
Lender (or, if required by such Lender, to such Lender and its registered
assigns) substantially in the form of Exhibit C.
“Revolving Maturity Date” means the third (3rd) anniversary of the Closing Date;
provided that if such day is not a Business Day, the Revolving Maturity Date
shall be the Business Day immediately preceding such day.
“S&P” means Standard & Poor's Financial Services LLC, a subsidiary of S&P Global
Inc.
“Sale and Leaseback” means any transaction or series of related transactions
pursuant to which any Loan Party or any of its Subsidiaries (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.
“Sanctioned Country” means any country, territory or region which is itself the
subject or target of any comprehensive Sanctions (at the date of this Credit
Agreement, the Crimean region of Ukraine, Cuba, Iran, North Korea, Darfur, South
Sudan and Syria).
“Sanctioned Person” means (a) any Person or group listed in any Sanctions
related list of designated Persons maintained by OFAC, including the List of
Specially Designated Nationals and Blocked Persons, or the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (b) any Person subject to any law that would prohibit all or
substantially all financial or other transactions with that Person or would
require that assets of that Person that come into the possession of a
third-party be blocked (c) any legal entity organized or domiciled in a
Sanctioned Country, (d) any agency, political subdivision or instrumentality of
the government of a Sanctioned Country, (e) any natural person ordinarily
resident in a Sanctioned Country, or (f) any Person 50% or more owned, directly
or indirectly, individually or in the aggregate by any of the above.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
“Secured Obligation Designation Notice” means a notice substantially in the form
of Exhibit I executed and delivered to the Administrative Agent by a
counterparty (other than the Administrative Agent and its Affiliates) to a Swap
Agreement or an agreement to provide Cash Management Services in order that the
obligations in respect thereof constitute Swap Agreement Obligations or Cash
Management Obligations.
“Secured Obligations” means, collectively, (a) the Loan Document Obligations,
(b) the Cash Management Obligations and (c) the Swap Agreement Obligations.
“Secured Parties” means, collectively, (a) the Administrative Agent, (b) each
Lender, (c) the L/C Issuer, (d) each Person to whom any Cash Management
Obligations are owed, (e) each counterparty to any Swap Agreement the
obligations under which constitute Swap Agreement Obligations, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (g) the permitted successors and assigns of each of
the foregoing.
“Security Agreement” means the Pledge and Security Agreement, dated as of the
Closing Date, among the Loan Parties and the Administrative Agent.
“Securitization Program” means an accounts receivable securitization program
with Citibank, N.A. or another bank reasonably acceptable to the Administrative
Agent related to accounts receivable owed to the Loan Parties by AT&T and/or
Verizon, to the extent the accounts receivables sold pursuant to such
securitization program are sold by the Loan Parties on customary terms and,
other than as expressly permitted hereunder, on a non-recourse basis to the Loan
Parties and their Subsidiaries.
“Sold Entity or Business” means any Person or any property or assets
constituting a line of business or a division of a Person Disposed of in a
transaction permitted hereunder by the Borrower or any of its Subsidiaries.
“Solvency Certificate” means a certificate, substantially in the form of Exhibit
H.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the present assets of
such Person and its Subsidiaries, taken as a whole, is not less than the sum of
the debt (including contingent liabilities) of such Person and its Subsidiaries,
taken as a whole, (b) the present fair salable value of the assets of such
Person and its Subsidiaries, taken as a whole, is not less than the amount that
will be required to pay the probable liabilities (including contingent
liabilities) of such Person and its Subsidiaries, taken as a whole, on their
debts as they become absolute and matured, (c) the capital of such Person and
its Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of such Person or its Subsidiaries, taken as a whole, contemplated as
of such date and (d) such Person and its Subsidiaries, taken as a whole, do not
intend to incur, or believe that they will incur, debts (including current
obligations and contingent liabilities) beyond their ability to pay such debts
as they mature in the ordinary course of business; provided that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Incremental Term Loan or
Incremental Revolving Commitments, that by the terms of this Credit Agreement
requires a test to be calculated on a “Pro Forma Basis,” be given in “Pro Forma
Compliance” with, or after giving “Pro Forma Effect”; provided that any increase
in the Revolving Commitments above the amount of Revolving Commitments in effect
on the Closing Date, for purposes of this definition, shall be deemed to be
fully drawn.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any basic,
marginal, special, emergency, supplemental or other reserves) expressed as a
decimal established by the Board to which the Administrative Agent is subject
for eurocurrency funding (currently referred to as “eurocurrency liabilities” in
Regulation D). Such reserve percentages shall include those imposed pursuant to
Regulation D. LIBOR Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
“Subordinated Debt” means Indebtedness incurred by a Loan Party that is
subordinated in right of payment to the prior payment of the Loan Document
Obligations of such Loan Party and contains subordination and other terms
acceptable to the Administrative Agent.
“Subordinated Debt Documents” means any agreement, indenture or instrument
pursuant to which any Subordinated Debt is issued, in each case as amended to
the extent permitted under the Loan Documents.
“subsidiary” means, with respect to any Person (“Topco”), as of any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of Topco in Topco’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power is or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held by Topco or one or more subsidiaries of Topco.
“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as the context may require.
“Subsidiary Guarantors” means each Subsidiary that executes and delivers the
Guarantee Agreement and each other Subsidiary of the Borrower that becomes party
thereto by the execution and delivery of a Subsidiary Joinder Agreement, and the
permitted successors and assigns of each such Person.
“Subsidiary Joinder Agreement” means a Subsidiary Joinder Agreement,
substantially in the form of Exhibit F, pursuant to which a Subsidiary (other
than an Excluded Subsidiary) becomes a party to the Guarantee Agreement, to the
Security Agreement and to each other applicable Loan Document.
“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Agreement Obligations” means all obligations of the Loan Parties under
each Swap Agreement to which any Loan Party is a party and that (a) is with a
counterparty that is the Administrative Agent or any of its Affiliates, (b) is
in effect on the Closing Date with a counterparty that is a Lender or an
Affiliate of a Lender as of the Closing Date or (c) is entered into after the
Closing Date with any counterparty that is a Lender or an Affiliate of a Lender
at the time such Swap Agreement is entered into or becomes a Lender or an
Affiliate of a Lender after it has entered into such agreement, provided that
any such counterparty (other than the Administrative Agent or its Affiliates)
executes and delivers a Secured Obligation Designation Notice to the
Administrative Agent and, provided, further, that Swap Agreement Obligations
shall not include, with respect to any Guarantor, Excluded CEA Swap Obligations
of such Guarantor.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person at any
time of determination under (i) a so called synthetic, off balance sheet or tax
retention lease, or (ii) an agreement for the use or possession of property, in
each case, creating obligations that do not appear on the balance sheet of such
Person but which could be characterized as the indebtedness of such Person
(without regard to accounting treatment) (other than operating leases arising as
a result of Sale and Leaseback transactions).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means the date upon which all Commitments have terminated, no
Letters of Credit are outstanding (or if Letters of Credit remain outstanding,
the same are Backstopped), and the Loans and L/C Obligations (other than with
respect to the undrawn portion of outstanding Letters of Credit), together with
all interest and fees related thereto and other Loan Document Obligations (other
than unasserted contingent indemnification and unasserted expense reimbursement
obligations in each case not yet due and payable), have been indefeasibly paid
in full in cash.
“Threshold Amount” means $2,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and outstanding Incremental Term Loans of such
Lender at such time.
“Total Revolving Outstandings” means at any time, the aggregate Outstanding
Amount of all Revolving Loans and L/C Obligations at such time.
“Trademark Security Agreement” has the meaning set forth in the Security
Agreement.
“Transaction Expenses” means any fees, premiums, expenses or other costs
incurred or paid by the Borrower, or any Subsidiary in connection with the
Transactions, this Credit Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby in connection therewith.
“Transactions” means (a) the execution, delivery and performance by each Loan
Party of each Loan Document to which it is a party, (b) the borrowing of the
Loans and the issuance of the Letters of Credit, (c) the use of the proceeds of
the Loans and the Letters of Credit, (d) the satisfaction of the Collateral and
Guarantee Requirement and (e) the payment of Transaction Expenses.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.
“Unaudited Financial Statements” means the quarterly report on Form 10-Q
containing the unaudited consolidated balance sheets and related statements of
income, comprehensive income, changes in equity and cash flows of the Borrower
and its Subsidiaries, covering any of the first three fiscal quarters that have
ended after the most recent Fiscal Year covered by the Audited Financial
Statements and at least forty five (45) days before the Closing Date.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York; provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “Uniform
Commercial Code” or “UCC” means the Uniform Commercial Code as in effect from
time to time in such other jurisdiction for purposes of the provisions hereof
relating to such perfection, effect of perfection or non-perfection or priority.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning assigned to such term in
Section 2.4(c)(i).
“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.6(g)(v).
“Voting Equity Interests” means, with respect to any Person, shares of such
Person’s Equity Interests having the right to vote for the election of the
members of the board of directors or other managing person of such Person under
ordinary circumstances.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.
“Withdrawal Liability” means a liability to a Multiemployer Plan as a result of
a complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Classification of Loans and Borrowings. For purposes of this Credit Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Loan”) or
by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR Revolving
Loan”). Borrowings may also be classified and referred to by Class (e.g., a
“Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by Class and
Type (e.g., a “LIBOR Revolving Borrowing”).

Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”; and the word “through” means “to and including.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Credit Agreement in
its entirety and not to any particular provision hereof, (d) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Credit
Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. Any terms used in this Credit Agreement that are
defined in the UCC shall be construed and defined as set forth in the UCC unless
otherwise defined herein; provided, that to the extent that the UCC is used to
define any term herein and such term is defined differently in different
Articles of the UCC, the definition of such term contained in Article 9 of the
UCC shall govern.

Accounting Terms; GAAP.(a)    All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Credit Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.
(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test contained in this Credit Agreement with
respect to any period during which any Specified Transaction occurs, the
Consolidated Leverage Ratio shall be calculated with respect to such period and
all Specified Transactions occurring during such period on a Pro Forma Basis.
(c)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Credit Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Credit Agreement, notwithstanding any change in GAAP
relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Credit Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

References to Time. Unless the context otherwise requires, references to a time
shall refer to Eastern Standard Time or Eastern Daylight Savings Time, as
applicable.

Resolution of Drafting Ambiguities. Each Loan Party acknowledges and agrees that
it was represented by counsel in connection with the execution and delivery of
the Loan Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

Status of Loan Document Obligations. In the event that any Loan Party shall at
any time issue or have outstanding any Subordinated Debt, the Borrower shall
take or cause each other Loan Party to take all such actions as shall be
necessary to cause the Loan Document Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Debt and to
enable the Administrative Agent and the Lenders to have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Debt. Without limiting
the foregoing, the Loan Document Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of the Subordinated Debt Documents under which such
Subordinated Debt is issued and are further given all such other designations as
shall be required under the terms of any such Subordinated Debt in order that
the Administrative Agent and the Lenders may have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Debt.

LLC Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws), (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time. Notwithstanding
anything herein or any other Loan Document to the contrary, in the event that
any Loan Party that is a limited liability company divides itself into two or
more limited liability companies or series thereof, any limited liability
companies or series thereof formed as a result of such division shall be
required to comply with the obligations set forth in Section 6.12 and the other
further assurances obligations set forth in the Loan Documents and become a
Guarantor under this Agreement and the other Loan Documents.

ARTICLE 2

THE CREDITSCommitments. Subject to the terms and conditions hereof and relying
upon the representations and warranties herein set forth, each Revolving Lender
agrees, severally and not jointly, to make Revolving Loans to the Borrower in
Dollars from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Revolving Lender’s Revolving
Exposure exceeding such Revolving Lender’s Revolving Commitment or (ii) the
Total Revolving Outstandings exceeding the aggregate Revolving Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans. Revolving
Loans may be ABR Loans or LIBOR Loans, as further provided herein.

Borrowings, Conversions and Continuations of Loans.(a)    Each Borrowing, each
conversion of Loans from one Type to the other, and each continuation of LIBOR
Loans shall be made upon the Borrower’s irrevocable notice, to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent substantially in the form of a Committed
Loan Notice (i) in the case of an ABR Borrowing, not later than 11:00 a.m. on
the date of the proposed Borrowing or (ii) in the case of any other Borrowing,
not later than 11:00 a.m. three Business Days before the date of the proposed
Borrowing.
(b)    Each telephonic notice by the Borrower pursuant to Section 2.2(a) must be
confirmed promptly by hand delivery or facsimile (or transmitted by electronic
communication, if arrangements for doing so have been approved by the
Administrative Agent) of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Except as
provided in Section 2.4(c), each Borrowing or conversion of Loans shall be in a
principal amount of the Borrowing Minimum or a whole multiple of the Borrowing
Multiple in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (A) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of LIBOR
Loans, (B) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (C) the Class and principal
amount of Loans to be borrowed, converted or continued, (D) the Type of Loans to
be borrowed or to which existing Loans are to be converted, (E) if applicable,
the duration of the Interest Period with respect thereto which shall be a period
contemplated by the definition of the term “Interest Period” and (F) the
location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.2.
Notwithstanding anything in this Credit Agreement to the contrary, if the
Borrower:
(i)    requests a Borrowing of, conversion to, or continuation of LIBOR Loans in
any such Committed Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month; and
(ii)    fails to specify a Type of Loan in a Committed Loan Notice or fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, continued as, or converted to, ABR Loans.
For avoidance of doubt, the Borrower and Lenders acknowledge and agree that any
conversion or continuation of an existing Loan shall be deemed to be a
continuation of that Loan with a converted interest rate methodology and not a
new Loan. Any automatic conversion or continuation as provided above shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable LIBOR Loans.
(c)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Applicable
Percentage of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Appropriate Lender of the details of any automatic conversion
or continuation described in Section 2.2(b). In the case of each Borrowing, each
Appropriate Lender shall make (or cause its Applicable Lending Office to make)
the amount of its Loan available to the Administrative Agent, by transfer in
immediately available funds to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, not later
than 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction or waiver of the applicable conditions set forth in
Section 4.2 (and, if such Borrowing is the initial Credit Extension,
Section 4.1), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by transfer to the account
of the Borrower maintained with Citizens Bank and designated in the Commitment
Loan Notice the amount of such funds.
(d)    Except as otherwise provided herein, a LIBOR Loan may be continued or
converted only on the last day of an Interest Period for such Loan unless the
Borrower pays the amount due, if any, under Section 3.5 in connection therewith.
During the existence of an Event of Default, the Administrative Agent or the
Required Lenders may require that (i) no Loans may be requested as, converted to
or continued as LIBOR Loans and (ii) unless repaid, each LIBOR Loan be converted
to an ABR Loan at the end of the Interest Period applicable thereto.
(e)    The Administrative Agent shall promptly notify the Borrower and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
LIBOR Loans upon determination of such interest rate. The determination of the
Adjusted LIBOR Rate by the Administrative Agent shall be conclusive in the
absence of manifest error.
(f)    Anything in clauses (a) through (d) above to the contrary
notwithstanding, after giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than six Interest Periods in effect at any time for all
Borrowings of LIBOR Loans.
(g)    The failure of any Appropriate Lender to make any Loan required to be
made by it shall not relieve any other Appropriate Lender of its obligations
hereunder, provided that the Commitments of the Lenders are several, and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. All Borrowings made on the Closing Date must be made as ABR Borrowings
unless the Borrower shall have given a Committed Loan Notice requesting a LIBOR
Borrowing and provided an indemnity letter in form and substance satisfactory to
the Administrative Agent extending the benefits of Section 3.5 to the
Appropriate Lenders in respect of such Borrowings.

[Reserved].Letters of Credit.(a)    The Letter of Credit Commitment. (i) Subject
to the terms and conditions hereof and of any additional Letter of Credit
Documents required by the L/C Issuer and relying upon the representations and
warranties herein set forth (A) based upon the agreements of the Revolving
Lenders set forth in this Section 2.4, the L/C Issuer agrees (1) from time to
time on any Business Day during the Availability Period to issue Letters of
Credit denominated in Dollars for the account of the Borrower (provided that any
Letter of Credit may be for the joint account of the Borrower and any Subsidiary
of the Borrower) and to amend or renew Letters of Credit previously issued by
it, in accordance with Section 2.4(b), and (2) to honor conforming drafts under
the Letters of Credit and (B) the Revolving Lenders severally agree to
participate in Letters of Credit issued pursuant to this Section 2.4; provided
that the L/C Issuer shall not be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Revolving Lender shall be obligated to
participate in any such Letter of Credit if immediately after giving effect to
such L/C Credit Extension, (w) the aggregate L/C Obligations would exceed the
L/C Sublimit, (x) the Revolving Exposure of any Revolving Lender would exceed
such Revolving Lender’s Revolving Commitment, or (y) the Total Revolving
Outstandings would exceed the aggregate Revolving Commitments.
(ii)    The L/C Issuer shall be under no obligation to issue any Letter of
Credit (and, in the case of clauses (B), (C) or (D) below, shall not issue any
Letter of Credit) if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any law applicable to the L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the L/C Issuer shall prohibit, or direct that the L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
L/C Issuer is not otherwise compensated hereunder) not in effect on the
Agreement Date, or shall impose upon the L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Agreement Date (for which the
L/C Issuer is not otherwise compensated hereunder);
(B)    subject to Section 2.4(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
renewal;
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless arrangements satisfactory to the L/C
Issuer for the Backstopping of such Letter of Credit have been made prior to the
issuance thereof;
(D)    the proceeds of which would be made available to any Person (i) to fund
any activity or business of or with any Sanctioned Person, or in any Sanctioned
Country or (ii) in any manner that would result in a violation of any Sanctions
by any party to this Credit Agreement;
(E)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit or any laws binding upon the
L/C Issuer;
(F)    the Letter of Credit is to be denominated in a currency other than
Dollars;
(G)    any Revolving Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Defaulting Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.10(a)(iv)) with
respect to such Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or such Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or
(H)    the Letter of Credit is in an initial amount less than $500,000 (or such
lesser amount as agreed to by the L/C Issuer and the Administrative Agent).
(iii)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(b)    Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower hand delivered or sent by
facsimile (or transmitted by electronic communication, if arrangements for doing
so have been approved by the L/C Issuer) to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 1:00 p.m. at least three Business Days prior
to the proposed issuance date or date of amendment, as the case may be; or, in
each case, such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day),
(B) the amount, (C) the expiry date thereof, (D) the name and address of the
beneficiary thereof, (E) the documents to be presented by such beneficiary in
case of any drawing thereunder, (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder, and (G) such
other matters as the L/C Issuer may reasonably request. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
L/C Issuer (1) the Letter of Credit to be amended, (2) the proposed date of
amendment thereof (which shall be a Business Day), (3) the nature of the
proposed amendment, and (4) such other matters as the L/C Issuer may reasonably
request.
(ii)    Subject to the terms and conditions set forth herein, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or enter into the applicable amendment, as the case may be. Immediately
upon the issuance of each Letter of Credit, each Revolving Lender shall be
deemed to have, and hereby irrevocably and unconditionally agrees to, acquire
from the L/C Issuer a risk participation in such Letter of Credit in an amount
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. Each Lender acknowledges and
agrees that its obligation to acquire risk participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer shall agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit the L/C Issuer
to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Auto-Renewal Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Nonrenewal Notice Date”) in each such twelve-month period to be agreed upon at
the time such Letter of Credit is issued. Unless otherwise directed by the
L/C Issuer, the Borrower shall not be required to make a specific request to the
L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has been
issued, the Revolving Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of such Auto-Renewal Letter of
Credit from time to time to an expiry date not later than the Letter of Credit
Expiration Date; provided that the L/C Issuer shall not permit any such renewal
if (A) the L/C Issuer has determined that it would have no obligation at such
time to issue such Letter of Credit in its renewed form under the terms hereof
(by reason of the provisions of Section 2.4(a)(ii) or otherwise), or (B) it has
received notice (which may be by telephone, followed promptly in writing, or in
writing) on or before the day that is five (5) Business Days before the
applicable Nonrenewal Notice Date from the Administrative Agent or any Revolving
Lender, as applicable, or the Borrower that one or more of the applicable
conditions specified in Section 4.2 is not then satisfied.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify promptly the Borrower and the
Administrative Agent thereof. On the Business Day on which the Borrower shall
have received notice of any payment by the L/C Issuer under a Letter of Credit
or, if the Borrower shall have received such notice later than 12:00 p.m. on any
Business Day, on the succeeding Business Day (such applicable Business Day, the
“L/C Honor Date”), the Borrower shall (regardless of whether or not such Letter
of Credit shall be for the sole account of the Borrower or for the joint account
of the Borrower and any Subsidiary) reimburse the L/C Issuer through the
Administrative Agent in an amount equal to such drawing. If the Borrower fails
to so reimburse the L/C Issuer on the L/C Honor Date (or if any such
reimbursement payment is required to be refunded to the Borrower for any
reason), then (x) the Borrower shall be deemed to have requested a Borrowing of
ABR Revolving Loans in the amount of such drawing, and (y) the Administrative
Agent shall promptly notify each Revolving Lender of the L/C Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Lender’s Applicable Percentage thereof. Such Revolving Loans
shall be made by the Revolving Lenders without regard to the Borrowing Minimums
and Borrowing Multiples. Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.4(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice. For the avoidance of doubt, if any drawing occurs under a Letter of
Credit and such drawing is not reimbursed on the same day, the Unreimbursed
Amount of such drawing shall, without duplication, accrue interest for each day
until the date of reimbursement at (x) prior to the third Business Day following
the L/C Honor Date, the rate per annum applicable to the outstanding principal
balance of ABR Revolving Loans pursuant to Section 3.1(a), and (y) thereafter, a
rate per annum equal to the Default Rate applicable to the outstanding principal
balance of ABR Revolving Loans.
(ii)    Each Revolving Lender (including the Revolving Lender acting as the
L/C Issuer) shall upon any notice pursuant to Section 2.4(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Payment Office in an amount equal to its Applicable
Percentage of any Unreimbursed Amount in respect of a Letter of Credit in
Dollars not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent. The Administrative Agent shall remit the funds so
received to the L/C Issuer, and may apply Cash Collateral provided for this
purpose to such Unreimbursed Amount.
(iii)    Each Revolving Lender that makes funds available pursuant to
Section 2.4(c)(ii) shall be deemed to have made an ABR Revolving Loan in Dollars
to the Borrower in such amount, provided that in the event the conditions for
Revolving Borrowings set forth in Section 4.2 cannot be satisfied (and have not
been waived) or for any other reason, then (A) the Borrower shall be deemed to
have incurred from the L/C Issuer a L/C Borrowing in Dollars in the amount of
the Unreimbursed Amount, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate, and (B)
such Revolving Lender shall be deemed to have purchased a participation in such
L/C Borrowing in an amount equal to its Applicable Percentage thereof (a
“L/C Advance”).
(iv)    Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.4(c) to reimburse the L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Revolving Lender’s
Applicable Percentage of such amount shall be solely for the account of the
L/C Issuer.
(v)    Each Revolving Lender’s obligation to make Revolving Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.4(c), shall be absolute and
unconditional and shall not be affected by any circumstance; provided that each
Revolving Lender’s obligation to make Revolving Loans (but not L/C Advances)
pursuant to this Section 2.4(c) is subject to the conditions set forth in
Section 4.2 (other than delivery by the Borrower of a Committed Loan Notice). No
such making of a L/C Advance shall relieve or otherwise impair the obligation of
the Borrower to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.
(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.4(c) by
the time specified in Section 2.4(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at the greater of the Federal Funds Effective Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation. A certificate of the L/C Issuer submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.4(c)(vi) shall be conclusive absent manifest error.
(vii)    If, at any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with this
Section 2.4(c), the Administrative Agent receives for the account of such
Revolving Lender any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Lender its Applicable
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.
(viii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.4(c) is required to be returned under any
of the circumstances described in Section 10.11, each Revolving Lender shall pay
to the Administrative Agent its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the Federal Funds Effective Rate.
(d)    Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit issued by it and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Credit Agreement
under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Credit Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
(x) any proceeding under any Debtor Relief Law or (y) any Bail-In Action;
(v)    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guarantee Agreement
or any other guarantee, for all or any of the Loan Document Obligations of any
Loan Party in respect of such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;
provided that the foregoing shall not excuse the L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the L/C Issuer’s gross negligence or willful
misconduct when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.
(e)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any of its Related Parties nor any of the correspondents, participants or
assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Lenders or the Required Class Lenders in respect of the Revolving
Facility, as applicable, (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided that this assumption is not
intended to, and shall not, preclude the Borrower from pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, any of its Related Parties nor any
of the correspondents, participants or assignees of the L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(iii) of this Section 2.4(e); provided that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful or grossly negligent failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of
such Letter of Credit. In furtherance and not in limitation of the foregoing,
the L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(f)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in any Letter of Credit Document (including any Letter of Credit
Application), in the event of any conflict between the terms hereof and the
terms of any such Letter of Credit Document, the terms hereof shall control,
provided that all non-conflicting terms of any such Letter of Credit Document
shall remain in full force and effect.
(g)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to any Loan Party for, and
the L/C Issuer’s rights and remedies against any such Loan Party shall not be
impaired by, any action or inaction of the L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Credit Agreement, including the law or any order of
a jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

Termination and Reduction of Commitments.(a)    Unless previously terminated,
the Revolving Commitments shall terminate on the last day of the Availability
Period. Any Incremental Term Loan Commitment shall terminate as provided in the
applicable Incremental Assumption Agreement.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments, provided that (i) the Borrower shall not terminate or
reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment or repayment of the Revolving Loans in accordance with Section 2.7,
the sum of the Revolving Exposures of all Revolving Lenders would exceed the
aggregate Revolving Commitments, (ii) each such reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $100,000 and
not less than $500,000, and (iii) any reduction of the Revolving Commitments to
an amount below the L/C Sublimit shall automatically reduce the L/C Sublimit on
a Dollar for Dollar basis. If at any time, as a result of such a partial
reduction or termination as provided in Section 2.5(a), the Revolving Exposure
of all Lenders would exceed the aggregate Revolving Commitments, then the
Borrower shall on the date of such reduction or termination of Revolving
Commitments, repay or prepay Revolving Borrowings and/or Cash Collateralize
Letters of Credit in an aggregate amount equal to such excess.
(c)    In addition to any termination or reduction of the Revolving Commitments
under paragraphs (a) and (b) of this Section, the Revolving Commitments shall be
reduced as required under Section 2.7(b).
(d)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Revolving Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable,
provided that a notice of termination of the Revolving Commitments may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by written
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied subject to the Borrower’s obligation to
indemnify the Lenders pursuant to Section 3.5. Each reduction, and any
termination, of the Revolving Commitments shall be permanent and each reduction
of the Revolving Commitments shall be made ratably among the Revolving Lenders
in accordance with their respective Revolving Commitments.

Repayment of Loans; Evidence of Debt.(a)    Payment at Maturity. The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of (i) each Revolving Lender the then unpaid principal amount of each
Revolving Loan together with all accrued interest thereon on the earlier of the
Revolving Maturity Date and, if different, the date of the termination of the
Revolving Commitments in accordance with the provisions of this Credit Agreement
and (ii) each Incremental Term Lender, the then unpaid principal amount of each
Incremental Term Loan together with all accrued interest thereon on the earlier
of the Maturity Date applicable to the Incremental Term Facility and, if
different, the date of the acceleration of the Loans in accordance with
Section 8.2.
(b)    Amortization Payments for Incremental Term Loans. The Borrower shall pay
to the Administrative Agent, for the account of the applicable Incremental Term
Lenders with respect to Incremental Term Loans, on each Incremental Term Loan
Repayment Date, a principal amount of the Incremental Term Loans (as adjusted
from time to time pursuant to Section 2.7(a), Section 2.7(b)(iii) and Sections
2.11(d)) equal to the amount set forth in the applicable Incremental Assumption
Agreement, together in each case with accrued and unpaid interest on the
principal amount to be paid to, but excluding, the date of such payment.
(c)    Notes. Any Lender may request through the Administrative Agent that Loans
made by it be evidenced by a promissory note. In such event, the Borrower shall
execute and deliver to (i) in the case of a Revolving Lender, a Revolving Loan
Note and (ii) in the case of an Incremental Term Lender, an Incremental Term
Loan Note. In addition, if requested by a Lender, its Note may be made payable
to such Lender and its registered assigns in which case all Loans evidenced by
such Note and interest thereon shall at all times (including after assignment
pursuant to Section 10.4) be represented by one or more Notes in like form
payable to the order of the payee named therein and its registered assigns.
(d)    Lender Records. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan owing to such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
(e)    Register. Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 10.4(c), and by each Lender in its account or
accounts pursuant to Section 2.6(e), shall be prima facie evidence of the amount
of principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Credit Agreement, absent manifest
error; provided, however, that the failure of the Administrative Agent or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Credit Agreement.

Prepayments.(a)    Optional Prepayments. The Borrower may, upon written notice
to the Administrative Agent, at any time and from time to time, voluntarily
prepay any Borrowing of any Class in whole or in part without premium or penalty
(except as set forth in Section 3.5), provided that (A) such notice must be
received by the Administrative Agent not later than 1:00 p.m. (1) three Business
Days prior to any date of prepayment of a LIBOR Borrowing and (2) one Business
Day prior to the date of prepayment of an ABR Borrowing and (B) each prepayment
shall be in a principal amount of the Borrowing Minimum or a whole multiple of
the Borrowing Multiple in excess thereof or, in each case, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans to be prepaid.
The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein, provided that a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied
subject to the Borrower’s obligation to indemnify the Lenders pursuant to
Section 3.5. Each prepayment of Incremental Term Loans pursuant to this
Section 2.7(a) shall be applied to the installments thereof as set forth in the
applicable Incremental Assumption Agreement, such prepayment shall be applied
against the scheduled repayments of the Incremental Term Loans under Section 2.6
in the inverse order of maturity of such remaining scheduled installments and
shall be paid to the Administrative Agent for the account of the Appropriate
Lenders in accordance with their respective Applicable Percentages).
(b)    Mandatory Prepayments. In the event that a Change of Control occurs, the
Borrower, substantially simultaneously with such Change of Control, shall pay to
the Administrative Agent for the account of (i) each Revolving Lender the then
unpaid principal amount of each Revolving Loan together with all accrued but
unpaid interest thereon (with a permanent reduction in the Revolving
Commitments), (ii) each Incremental Term Lender, the then unpaid principal
amount of each Incremental Term Loan together with all accrued interest thereon
and (iii) all other fees and expenses due hereunder as of such date.
(c)     Prepayments of Revolving Loans. If for any reason the Total Revolving
Outstandings at any time exceed the aggregate Revolving Commitments then in
effect, the Borrower shall immediately prepay, without premium or penalty,
Revolving Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess.
(d)    General Rules. All prepayments shall be subject to Section 3.5, but shall
otherwise be without premium or penalty. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. All prepayments
shall be accompanied by accrued interest thereon and, in the case of any
prepayment of a LIBOR Loan, any additional amounts required pursuant to
Section 3.5.

Payments Generally; Administrative Agent’s Clawback.(a)    General. Each Loan
Party shall make each payment required to be made by it hereunder or under any
other Loan Document (whether of principal of Loans, L/C Borrowings, interest or
fees, or of amounts payable under Sections 3.4, 3.5, 3.6 or 10.3, or otherwise)
prior to 12:00 noon on the date when due, in immediately available funds. All
payments to be made by a Loan Party hereunder shall be made free and clear of
and without condition or deduction for any counterclaim, defense, recoupment or
setoff, without setoff or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent’s
Payment Office, except payments to be made to the L/C Issuer as expressly
provided herein and except that payments pursuant to Sections 3.4, 3.5, 3.6 or
10.3, shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.
(b)    Pro Rata Treatment. Except as otherwise provided in this Section 2.8 and
as otherwise required under Section 3.4(e), each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each payment of fees, each reduction of the Revolving Commitments and each
conversion of any Borrowing to or continuation of any Borrowing as a Borrowing
of any Type shall be allocated pro rata among the Appropriate Lenders in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans of the applicable Class). Each
Lender agrees that in computing such Lender’s portion of any Borrowing to be
made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole Dollar
amount.
(c)    Administrative Agent’s Clawback. (i) Funding by Lenders; Presumption by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Lender, prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the Appropriate Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR Loans.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(iii)    Notice by Administrative Agent. A notice from the Administrative Agent
to any Lender or the Borrower with respect to any amount owing under this
paragraph (c) shall be conclusive, absent manifest error.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and purchase participations in Letters of Credit and to make
payments pursuant to Section 10.3(c) are several and not joint. The failure of
any Lender to make any Loan or purchase participations in Letters of Credit or
make any payment under Section 10.3(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, purchase its participation in Letters of Credit or to make its
payment under Section 10.3(c).
(e)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article 2, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the borrowing of Loans set forth in Article 5 are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.
(f)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(g)    Insufficient Payment. Subject to the provisions of Article 8, whenever
any payment received by the Administrative Agent under this Credit Agreement or
any of the other Loan Documents is insufficient to pay in full all amounts due
and payable to the Credit Parties under or in respect of this Credit Agreement
and the other Loan Documents on any date, such payment shall be distributed by
the Administrative Agent and applied by the Administrative Agent (i) first,
towards payment of all fees and expenses due to the Administrative Agent under
the Loan Documents, (ii) second, towards payment of all expenses then due
hereunder, ratably among the parties entitled thereto in accordance herewith,
(iii) third, towards payment of interest, fees and commissions then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest, fees and commissions then due to such parties, and (iv)
fourth, towards payment of principal of Loans and unreimbursed L/C Borrowings
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal of Loans and unreimbursed L/C Borrowings then due
to such parties.
(h)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then such Lender
shall (x) notify the Administrative Agent of such fact, and (y) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Credit Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Disbursements to any assignee or participant.
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Defaulting Lenders.(a)    Defaulting Lender Adjustments. Notwithstanding
anything to the contrary contained in this Credit Agreement, if any Lender
becomes a Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of Required
Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.8 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.10; fourth, as the Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Credit Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Credit
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Credit Agreement, in accordance with Section 2.10; sixth, to
the payment of any amounts owing to the Lenders, the L/C Issuer as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Credit Agreement; seventh, so long
as no Default exists, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Credit Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations are held by the Lenders
pro rata in accordance with the Commitments under the applicable Facility
without giving effect to Section 2.9(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.9(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.(A)    No Defaulting Lender shall be entitled to receive
any Commitment Fee for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive L/C Participation
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.10.
(C)    With respect to any L/C Participation Fees not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Obligations that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the L/C Issuer the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to the
L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. If any L/C
Obligations are outstanding at the time such Lender becomes a Defaulting Lender,
then all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Revolving Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. Subject to Section 10.17, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.9(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, the
L/C Issuer shall not be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

Cash Collateral.(a)    Certain Credit Support Events. The Borrower shall provide
Cash Collateral to the L/C Issuer:
(i)    if the L/C Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in a L/C Borrowing, within
two (2) Business Days following any request by the Administrative Agent or the
L/C Issuer, in an amount not less than the Minimum Collateral Percentage of the
principal amount of such L/C Borrowing,
(ii)    if, as of the Letter of Credit Expiration Date, any L/C Obligation for
any reason remains outstanding, immediately (without the necessity of any
request), in an amount not less than the Minimum Collateral Percentage of such
L/C Obligation,
(iii)    if the Borrower shall be required to provide Cash Collateral pursuant
to Section 8.2, immediately upon any request by the Administrative Agent or the
L/C Issuer, in an amount not less than the Minimum Collateral Percentage of all
L/C Obligations,
(iv)    if there shall exist a Defaulting Lender, within two (2) Business Days
following any request by the Administrative Agent or the L/C Issuer, in an
amount not less than the Minimum Collateral Percentage of the Fronting Exposure
of the L/C Issuer with respect to such Defaulting Lender, and
(v)    if on any date, the L/C Obligations exceed the L/C Sublimit, within two
(2) Business Days following any request by the Administrative Agent or the
L/C Issuer, in an amount not less than the Minimum Collateral Percentage of such
excess.
(b)    Grant of Security Interest. As security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.10(c), (i) the Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders (and
shall enter into documentation reasonably satisfactory to the Administrative
Agent for such purpose), and shall thereafter maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, and (ii) to the extent provided by any Defaulting
Lender, such Defaulting Lender hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
L/C Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Citizens Bank. The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this Section 2.10 or
Sections 2.4, 2.7, 2.10 or 8.2 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Lender
that is a Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or to secure other obligations
shall be released promptly following (i) the elimination of the applicable
Fronting Exposure or other obligations giving rise thereto (including by the
termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.4(b)(vii))) or
(ii) the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided that, subject to this Section 2.10, the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.

Incremental Commitments.(a)    The Borrower may, from time to time, by written
notice to the Administrative Agent, request Incremental Term Loan Commitments
and/or additional Revolving Commitments, as applicable (collectively,
“Incremental Commitments”), from one or more Lenders (in the sole discretion of
such Lenders) or Eligible Assignees who will become Lenders, in an aggregate
principal amount of up to $10,000,000; provided that at the time of the
incurrence of such Incremental Commitments and immediately after giving effect
thereto and to the use of the proceeds thereof (assuming the full utilization
thereof), (A) no Default shall have occurred and be continuing or would result
therefrom, (B) the Borrower shall be in compliance with the financial covenants
set forth in Section 7.12, and (C) the Consolidated Leverage Ratio shall be less
than or equal to 0.50x less than the maximum Consolidated Leverage Ratio (before
and after giving effect thereto on a Pro Forma Basis) permitted pursuant to
Section 7.12(a); provided, further, that each such person, if not already a
Lender hereunder, shall be subject to the approval of the Administrative Agent
and, in connection with any additional Revolving Commitment, the L/C Issuer
(which approval shall not be unreasonably withheld, conditioned or delayed).
Such notice shall set forth (i) the amount of the Incremental Term Loan
Commitments or additional Revolving Commitments being requested (which shall be
in minimum increments of $1,000,000 and a minimum amount of $5,000,000), (ii)
the date on which such Incremental Term Loan Commitments and/or additional
Revolving Commitments are requested to become effective (which shall not be less
than ten Business Days nor more than 60 calendar days after the date of such
notice, unless otherwise agreed to by the Administrative Agent). All Incremental
Term Loans shall be made in Dollars.
(b)    The Borrower and each Incremental Term Lender and/or additional Revolving
Lender shall execute and deliver to the Administrative Agent an Incremental
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Commitment of such Lender.
Subject to clause (c) below, each Incremental Assumption Agreement in respect of
Incremental Term Loan Commitments shall specify the terms of the Incremental
Term Loans to be made thereunder. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Incremental Assumption Agreement.
Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Credit Agreement shall be deemed amended
to the extent (but only to the extent) necessary to reflect the existence and
terms of the Incremental Commitments evidenced thereby. Any such deemed
amendment may be memorialized in writing by the Administrative Agent with the
Borrower’s consent (not to be unreasonably withheld, conditioned or delayed) and
furnished to the other parties hereto.
(c)    The terms of each Incremental Term Loan and, as applicable, each
additional Revolving Commitment shall be reasonably satisfactory to the
Administrative Agent and in any event:
(i)    shall rank pari passu in right of payment and of security with any
existing Revolving Loans;
(ii)    in the case of Incremental Term Loans, shall not mature earlier than the
Maturity Date;
(iii)    in the case of Incremental Term Loans, subject to clause (ii) above,
shall have amortization determined by the Borrower and the applicable
Incremental Term Lenders;
(iv)    in the case of Incremental Term Loans, shall have an Applicable Margin
equal to the Applicable Margin applicable to the Revolving Commitment hereunder;
(v)    in the case of Incremental Term Loans, may have customary mandatory
prepayments for loans of this type as determined by the Borrower and the
applicable Incremental Term Lenders; and
(vi)    all material terms of any additional Revolving Commitments and Revolving
Loans under such additional Revolving Commitments shall be identical to the
existing Revolving Commitments and Revolving Loans.
(d)    No Incremental Term Loan Commitments or additional Revolving Commitments
shall become effective under this Section 2.11 unless, on the date of such
effectiveness, (i) the conditions set forth in paragraphs (a) and (b) of
Section 4.2 shall be satisfied as if it was a borrowing date and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower; and (ii) the
Administrative Agent shall have received (with sufficient copies for each of the
Incremental Term Lenders and/or additional Revolving Lenders) closing
certificates, opinions of counsel and other customary documentation requested by
the Administrative Agent.
(e)    In connection with any such additional Revolving Commitments, each
existing Revolving Lender (other than a Defaulting Lender) that shall have
agreed to provide an Incremental Commitment in connection therewith shall have
the right, subject to the other terms and conditions of this Section 2.11, to
provide a portion of such Incremental Commitment in an amount equal to (i) its
Applicable Percentage of the existing Revolving Commitments, multiplied by (ii)
the amount of such Incremental Commitment. In connection with any such
Incremental Term Loan Commitments, each existing Incremental Term Lender (other
than a Defaulting Lender), if any, that shall have agreed to provide an
Incremental Commitment in connection therewith shall have the right, subject to
the other terms and conditions of this Section 2.11, to provide a portion of
such Incremental Term Loan Commitments in an amount equal to (i) a fraction, the
numerator of which is the Outstanding Amount of such Incremental Term Lender’s
Incremental Term Loans, and the denominator of which it the Outstanding Amount
of all Incremental Term Loans of all Incremental Term Lenders, multiplied by
(ii) the amount of such Incremental Commitment.
(f)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans, when originally made, are included in each Borrowing of
outstanding Incremental Term Loans on a pro rata basis and that following the
establishment of any additional Revolving Commitments, the outstanding Revolving
Loans are held by the Revolving Lenders in accordance with their new Applicable
Percentages. This may be accomplished at the discretion of the Administrative
Agent by requiring each outstanding LIBOR Borrowing of the relevant Class to be
converted into an ABR Borrowing of such Class on the date of each Incremental
Term Loan or additional Revolving Commitment, or by allocating a portion of each
Incremental Term Loan to each outstanding LIBOR Term Borrowing of the same Class
on a pro rata basis, even though as a result thereof such Incremental Term Loan
may effectively have a shorter Interest Period than the Incremental Term Loans
included in the Borrowing of which they are a part (and notwithstanding any
other provision of this Credit Agreement that would prohibit such an initial
Interest Period), or requiring a prepayment and reborrowing of Revolving Loans.
Any conversion or prepayment made pursuant to the preceding sentence shall be
subject to Section 3.5 (it being understood that, the Administrative Agent shall
consult with the Borrower regarding the foregoing and, to the extent
practicable, will attempt to pursue options that minimize breakage costs).

ARTICLE 3

INTEREST, FEES, YIELD PROTECTION, ETC.Interest.
(a)    Interest Rate Generally. All ABR Loans shall bear interest at the
Alternate Base Rate plus the Applicable Margin. Each LIBOR Loan shall bear
interest at a rate per annum equal to the sum of the Adjusted LIBOR Rate for the
Interest Period in effect for such Loan plus the Applicable Margin.
(b)    Default Rate.
(i)    Notwithstanding the foregoing, if any principal of or interest on any
Loan, any reimbursement obligation in respect of any L/C Disbursement or any fee
or other amount payable by the Borrower hereunder is not paid when due, whether
at stated maturity, upon acceleration or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
the Default Rate to the fullest extent permitted by applicable law.
(ii)    Notwithstanding the foregoing, if an Event of Default has occurred and
is continuing and the Administrative Agent, at the request of the Required
Lenders, so notifies the Borrower (provided that no such notification shall be
required, and the following interest shall automatically be payable, in the case
of an Event of Default under Sections 8.1(a), (b), (h) or (i)), then, so long as
such Event of Default is continuing, all outstanding principal of each Loan and
all Unreimbursed Amounts in respect of L/C Disbursements (including L/C
Borrowings) shall, without duplication of amounts payable under the preceding
sentence, bear interest, after as well as before judgment, at a rate per annum
equal to the Default Rate to the fullest extent permitted by applicable law.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and at such other times as
may be specified herein, provided that (i) interest accrued pursuant to
paragraph (b) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any LIBOR Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.
(d)    Computation of Interest. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBOR Rate and LIBOR Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent clearly
manifest error.

Fees.(a)    Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender, a commitment fee (the
“Commitment Fee”), which shall accrue at a rate per annum equal to the
Applicable Margin on the average daily unused amount of the Revolving Commitment
of such Revolving Lender during the period from and including the date on which
this Credit Agreement becomes effective pursuant to Section 10.6(a) to but
excluding the date on which such Revolving Commitment terminates; provided that,
if such Revolving Lender continues to have any Revolving Exposure after its
Revolving Commitment terminates, the Commitment Fee shall continue to accrue on
the daily amount of such Revolving Lender’s Revolving Exposure from and
including the date on which such Revolving Lender’s Revolving Commitment
terminates to but excluding the date on which such Revolving Lender ceases to
have any Revolving Exposure. For purposes of computing Commitment Fees, the
Revolving Commitment of any Revolving Lender shall be deemed to be used to the
extent of the aggregate principal amount at such time of its outstanding
Revolving Loans and such Lender’s L/C Exposure. Accrued Commitment Fees shall be
payable in arrears on the last day of March, June, September and December of
each year, each date on which the Revolving Commitments are permanently reduced
and on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the Agreement Date. All Commitment Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b)    L/C Fees. The Borrower agrees to pay (i) to the Administrative Agent for
the account of the Revolving Lenders a fee (the “L/C Participation Fee”) in
Dollars for each standby Letter of Credit, at a rate per annum equal to the
Applicable Margin multiplied by the average daily amount available to be drawn
under such Letter of Credit and (ii) to the L/C Issuer for its own account a fee
(the “L/C Fronting Fee”), which shall accrue at the rate or rates per annum
equal to 0.125% multiplied by the average daily amount of the L/C Obligations
(excluding any portion thereof attributable to unreimbursed L/C Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any L/C Obligations, as well as the L/C Issuer’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Accrued L/C Participation Fees
and L/C Fronting Fees shall be payable in arrears on the last day of March,
June, September and December of each year, commencing on the first such date to
occur after the Agreement Date; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to the L/C Issuer pursuant to this paragraph
shall be payable within ten days after demand. All L/C Participation Fees and
L/C Fronting Fees shall be computed on the basis of a year of 365 days (or 366
days in a leap year) and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Notwithstanding the
foregoing, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders (in the case of L/C
Participation Fees) or the L/C Issuer (in the case of L/C Fronting Fees), so
notifies the Borrower (provided that no such notification shall be required, and
the following interest shall automatically be payable, in the case of an Event
of Default under Sections 8.1(a), (b), (h) or (i)), then, so long as such Event
of Default is continuing, L/C Participation Fees and L/C Fronting Fees, as
applicable, shall be calculated at a rate per annum equal to the Default Rate.
(c)    Other Fees. The Borrower agrees to pay to each Credit Party, for its own
account, fees and other amounts payable in the amounts and at the times
separately agreed upon between the Borrower and such Credit Party.
(d)    Payment of Fees Generally. All fees and other amounts payable hereunder
shall be paid on the dates due, in immediately available funds. Fees and other
amounts paid shall not be refundable under any circumstances.

Alternate Rate of Interest.(a)    Temporary Unavailability of LIBOR Rate. If
prior to the commencement of any Interest Period for a LIBOR
Borrowing:(i)    the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate or the LIBOR Rate, as applicable,
for such Interest Period; or
(ii)    the Administrative Agent is advised by Required Lenders that the
Adjusted LIBOR Rate or the LIBOR Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost of making or maintaining their
Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Committed Loan
Notice that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBOR Borrowing shall be ineffective and (y) if any Request for
Credit Extension requests a LIBOR Borrowing, such Borrowing shall be made as an
ABR Borrowing.
(b)    Successor LIBOR Rate.
(i)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (A) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be
temporary, (B) the applicable supervisor or administrator of the LIBOR Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBOR Rate
shall no longer be made available or used for determining interest rates for
loans (such specific date, the “LIBOR Scheduled Unavailability Date”), or (C) a
rate other than the LIBOR Rate has become a widely recognized benchmark interest
rate for newly originated loans of this type made in Dollars to borrowers
domiciled in the United States, then the Administrative Agent may, in
consultation with the Borrower, select an alternate benchmark interest rate
(including any credit spread or other adjustments to such alternate benchmark
(if any) incorporated therein) to replace the LIBOR Rate for purposes of this
Credit Agreement (such rate, the “LIBOR Successor Rate”).
(ii)    The Administrative Agent and the Borrower shall negotiate in good faith
any amendments to this Credit Agreement as may be necessary and appropriate to
effectively replace the LIBOR Rate with the LIBOR Successor Rate and incorporate
any LIBOR Successor Rate Conforming Changes related thereto. Notwithstanding
anything to the contrary in Section 10.2, any such amendment entered into by the
Administrative Agent and the Borrower shall become effective without any further
action or consent of any other party to this Credit Agreement on the fifth
Business Day following the date that a draft of such amendment is provided to
the Lenders for review, unless the Administrative Agent receives, on or before
noon on such date, a written notice from the Required Class Lenders of each
Class stating that such Required Class Lenders object to such amendment.
(iii)    If the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that the circumstances under Section
3.3(b)(i)(A) have arisen or the LIBOR Scheduled Unavailability Date has
occurred, then (A) the Administrative Agent shall promptly notify the Borrower
and the Lenders of such determination, which notice may be given by telephone,
and (B) until such time as a LIBOR Successor Rate has been selected and this
Credit Agreement has been amended to implement such LIBOR Successor Rate and any
LIBOR Successor Rate Conforming Changes, (1) the obligation of the Lenders to
make or maintain LIBOR Loans shall be suspended, (2) any Committed Loan Notice
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBOR Borrowing shall be ineffective, (3) if any Committed Loan
Notice requests a LIBOR Borrowing, such Borrowing shall be made as an ABR
Borrowing, and (4) the Alternate Base Rate shall be determined without reference
to the Adjusted LIBOR Rate component thereof.
(iv)    The LIBOR Successor Rate and any LIBOR Successor Rate Conforming Changes
shall be determined, applied and implemented in a manner that gives due
consideration to the then-prevailing market practice in the United States for
determining, applying and implementing benchmark interest rates for newly
originated loans of this type made in Dollars to borrowers domiciled in the
United States. Notwithstanding anything contained herein to the contrary, for
purposes of this Credit Agreement, no LIBOR Successor Rate selected in
accordance with the foregoing shall at any time be less than 0.00% per annum.

Increased Costs; Illegality.(a)    Increased Costs Generally. If any Change in
Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBOR Rate) or the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Credit
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the L/C Issuer or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, L/C Issuer or other Recipient, the Borrower
will pay to such Lender, the L/C Issuer or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, the L/C Issuer
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Applicable Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or the L/C Issuer’s capital or
on the capital of such Lender’s or the L/C Issuer’s holding company, if any, as
a consequence of this Credit Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender or the L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to this Section shall not constitute
a waiver of such Lender’s or the L/C Issuer’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
L/C Issuer pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
(e)    Illegality. Notwithstanding any other provision of this Credit Agreement,
if, after the Agreement Date, any Change in Law shall make it unlawful for any
Lender to make or maintain any LIBOR Loan or to give effect to its obligations
as contemplated hereby with respect to any LIBOR Loan, then, by written notice
to the Borrower and to the Administrative Agent:
(i)    such Lender may declare that LIBOR Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into LIBOR Loans, whereupon any request for a LIBOR
Borrowing or to convert an ABR Borrowing to a LIBOR Borrowing or to continue a
LIBOR Borrowing, as applicable, for an additional Interest Period shall, as to
such Lender only, be deemed a request for an ABR Loan (or a request to continue
an ABR Loan as such for an additional Interest Period or to convert a LIBOR Loan
into an ABR Loan, as applicable), unless such declaration shall be subsequently
withdrawn; and
(ii)    such Lender may require that all outstanding LIBOR Loans made by it be
converted to ABR Loans, in which event all such LIBOR Loans shall be
automatically converted to ABR Loans, as of the effective date of such notice as
provided in the last sentence of this paragraph.
In the event any Lender shall exercise its rights under clause (i) or (ii) of
this paragraph, all payments and prepayments of principal that would otherwise
have been applied to repay the LIBOR Loans that would have been made by such
Lender or the converted LIBOR Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such LIBOR Loans, as applicable. For purposes of this paragraph,
a notice to the Borrower by any Lender shall be effective as to each LIBOR Loan
made by such Lender, if lawful, on the last day of the Interest Period currently
applicable to such LIBOR Loan; in all other cases such notice shall be effective
on the date of receipt by the Borrower.

Break Funding Payments. In the event of (a) the payment or prepayment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (whether voluntary, mandatory, automatic, by reason of
acceleration (including as a result of a bankruptcy filing, or otherwise), (b)
the conversion of any LIBOR Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any LIBOR Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under Section 2.7(a)
and is revoked in accordance therewith), or (d) the assignment of any LIBOR Loan
other than on the last day of the Interest Period or maturity date applicable
thereto as a result of a request by the Borrower pursuant to Section 3.7(b),
then, in any such event, the Borrower shall compensate each applicable Lender
for the loss, cost and expense attributable to such event. In the case of a
LIBOR Loan, such loss, cost or expense to any Lender shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that such Lender
would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the eurocurrency
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
days after receipt thereof.

Taxes.(a)    Defined Terms. For purposes of this Section 3.6, the term “Lender”
includes the L/C Issuer and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Loan Parties. Each of the Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.
(d)    Indemnification by the Loan Parties. Each of the Loan Parties shall
jointly and severally indemnify each Recipient, within ten days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Loan Parties shall also, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.6(e)(ii).
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.6, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.6(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (A) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (B) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (B)
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Credit Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.6 (including by
the payment of additional amounts pursuant to this Section 3.6), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.
(i)    Survival. Each party’s obligations under this Section 3.6 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the Termination Date.
(j)    Confidentiality. Nothing contained in this Section shall require any
Credit Party or any other indemnified party to make available any of its Tax
returns (or any other information that it deems to be confidential or
proprietary) to the indemnifying party or any other Person.

Mitigation Obligations; Replacement of Lenders.(a)    Designation of a Different
Lending Office. If any Lender requests compensation under Section 3.4, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.6, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different Applicable Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.4 or Section 3.6, as the case may be, in
the future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.4 or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.6 and, in each case, such Lender has
declined or is unable to designate a different Applicable Lending Office in
accordance with Section 3.7(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.4), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.4 or Section 3.6) and obligations under this Credit Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
(i)    unless waived by the Administrative Agent in its sole discretion, the
Borrower shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 10.4;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.5) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.4 or payments required to be made pursuant to
Section 3.6, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented (or is
willing to consent upon becoming a Lender) to the applicable amendment, waiver
or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE 4

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Conditions to Initial Credit Extensions. The effectiveness of this Credit
Agreement and the obligation of each Lender and the L/C Issuer to make its
initial Credit Extension hereunder on the Closing Date is subject to
satisfaction or waiver of the following conditions precedent (provided that the
delivery of any document or the performance of any obligation required to be
delivered or performed under Section 6.14 shall not be a condition precedent to
the initial Credit Extension on the Closing Date):
(a)    Credit Agreement. The Administrative Agent (or its counsel) shall have
received a counterpart of this Credit Agreement (which may include facsimile
transmission or electronic mail transmission of a signed signature page of this
Credit Agreement) that, when taken together, bear the signatures of the Borrower
and each Lender.
(b)    Notes. The Administrative Agent shall have received a Note for each
Lender that shall have requested one, signed on behalf of the Borrower.
(c)    Legal Opinion. The Administrative Agent shall have received a favorable
written opinion (addressed to the Credit Parties and dated the Closing Date)
from Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP, special
counsel to the Loan Parties, in form, scope and substance satisfactory to the
Administrative Agent. The Borrower hereby requests such counsel to deliver such
opinions.
(d)    Officers’ Closing Certificate. The Administrative Agent shall have
received a certificate of the President or a Vice President and the Secretary or
Assistant Secretary of each Loan Party, dated the Closing Date, substantially in
the form of Exhibit E.
(e)    Fees and Expenses. Substantially contemporaneously with the making of the
Loans to be made on the Closing Date, the Borrower shall have paid all fees and
expenses that under the terms hereof or of the Engagement Letter are due and
payable on or prior to the Closing Date, as well as the reasonable fees,
disbursements and other charges of counsel to the Administrative Agent and the
Lead Arranger in connection with the Transactions to the extent invoiced on or
prior to the Closing Date.
(f)    Collateral and Guarantee Requirement.(i)    The Collateral Documents set
forth in Schedule 4.1(f) shall have been duly executed and/or delivered by each
Loan Party that is to be a party thereto and shall be in full force and effect.
The Administrative Agent on behalf of the Secured Parties shall have a security
interest in the Collateral of the type and the priority described in each such
Collateral Document; and
(ii)    The Administrative Agent shall have received control agreements for all
deposit accounts and securities accounts (other than Excluded Accounts), in each
case in form and substance reasonably satisfactory to the Administrative Agent
and duly executed by the applicable Loan Party party thereto and the relevant
depository or intermediary.
(g)    [Reserved].
(h)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate attesting to the Solvency of each Loan Party and its
Subsidiaries (taken as a whole) on the Closing Date immediately before and after
giving effect to the Transactions, from the chief financial officer or an
authorized person performing similar function of the Borrower.
(i)    Committed Loan Notice; Letter of Credit Application. The Administrative
Agent shall have received a completed Committed Loan Notice and/or Letter of
Credit Application, duly executed by a Responsible Officer of the Borrower with
respect to any Credit Extensions to be made on the Closing Date.
(j)    Insurance. The Administrative Agent shall have received evidence that all
insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect and that the Administrative Agent has been named as
lender’s loss payee and/or additional insured, as applicable, under each
insurance policy with respect thereto, in each case, in accordance with the
terms of the Loan Documents, and the Administrative Agent is otherwise satisfied
with all of the insurance arrangements of the Loan Parties and their
Subsidiaries.
(k)    Pro-Forma Compliance Certificate. The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by a Financial Officer
of the Borrower, setting forth reasonably detailed calculations demonstrating
compliance with the Financial Covenants on a Pro Forma Basis immediately after
giving effect to the Transactions occurring on the Closing Date.
(l)    USA PATRIOT Act; KYC. The Lenders shall have received, no later than two
(2) Business Days prior to the Closing Date, (i) all documentation and other
information requested by them and required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act and (ii) with respect to any Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to such Borrower.
(m)    Financial Statements. The Administrative Agent shall have received (i)
the Audited Financial Statements and (ii) the Unaudited Financial Statements.
Availability of the Audited Financial Statements and the Unaudited Financial
Statements on EDGAR Online or the Borrower’s website on the Internet at the
website address listed in Section 10.1 (to the extent such report complies with
the requirements of the applicable definitions), shall be deemed to be
compliance by the Borrower with this Section 4.1(m).
(n)    Legal Impediments. No law or regulation shall be applicable that
restrains, prevents or imposes materially adverse conditions upon the Credit
Facilities.
(o)    No Material Adverse Effect. Since December 31, 2018, there shall not have
occurred a Material Adverse Effect or any event or circumstance that would
reasonably be expected to result in a Material Adverse Effect.
(p)    Financial Officer Certificate. The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by a Financial Officer
of the Borrower confirming that the conditions set forth in paragraph (o) of
this Section 4.1 and clauses (a) and (b) of Section 4.2 shall be satisfied.
For purposes of determining whether the Closing Date has occurred, each Lender
that has executed this Credit Agreement shall be deemed to have consented to,
approved or accepted, or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to such Lender, unless such Lender has notified the Administrative
Agent of any disagreement prior to the initial Credit Extensions hereunder.

Conditions to All Credit Extensions. The obligation of each Lender or the
L/C Issuer, as the case may be, to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of LIBOR Loans) is subject to the satisfaction of the
conditions in Section 4.1 and the following additional conditions precedent:
(a)    Each of the representations and warranties of the Loan Parties set forth
in the Loan Documents shall be true and correct in all material respects, in
each case on and as of such date as if made on and as of such date, provided
that to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided further that any representation and warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.
(c)     The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
(d)    In the case of a Borrowing under an Incremental Facility, each of the
applicable requirements set forth in Section 2.11 shall have been satisfied.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of LIBOR Loans)
submitted by the Borrower shall be deemed to be a representation and warranty
that the applicable conditions specified in Sections 4.2(a) and, if applicable,
(b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Existence, Qualification and Power; Compliance with Laws. Each Loan Party and
each of its Subsidiaries (a) is duly incorporated, organized or formed, and
validly existing and, where applicable, in good standing under the laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business as now
conducted and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and, where applicable,
in good standing under the laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, and (d) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (c) or (d), to the extent that failure to do so
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. The Borrower and its Subsidiaries are in compliance
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property and maintains all permits and licenses
necessary to conduct its business, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Authorization; No Contravention. The execution, delivery and performance by each
Loan Party of each Loan Document to which such Loan Party is a party, and the
consummation of the Transactions, are within such Loan Party’s corporate,
limited liability company or other analogous powers, have been duly authorized
by all necessary corporate, limited liability company or other analogous action,
and do not and will not (a) contravene the terms of any of such Person’s
Organizational Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than under the Loan
Documents), or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any law; except
with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (b)(i), to the extent that such
conflict, breach, contravention or payment could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of any Loan Document to which it is a party, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Loan Documents, except for (i) filings and recordings
necessary to satisfy the Collateral and Guarantee Requirement, and (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect.

Binding Effect. Each Loan Document has been duly executed and delivered by each
Loan Party that is party thereto and constitutes a legal, valid and binding
obligation of each such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Financial Statements; No Material Adverse Effect.(a)    The Audited Financial
Statements and Unaudited Financial Statements:
(i)    fairly present the financial condition of the Borrower and its
Subsidiaries, as applicable, as of the dates thereof and its results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, subject, in the case of the
Unaudited Financial Statements, to normal year-end audit adjustments and the
absence of footnotes; and
(ii)    show all material Indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries, as applicable, as of the date
thereof, including liabilities for Taxes, material commitments and contingent
obligations.
(b)    Since December 31, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to result in a Material Adverse Effect.

Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against any Loan Party or, to the
knowledge of the Borrower, threatened against or affecting the Loan Parties or
any of their Subsidiaries (a) that would reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (b) that involve or
affect, or that purport to or could reasonably be expected to involve or affect,
any Loan Document or the Transactions.

Environmental Matters.(a)    Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect:
(i)    each Loan Party and its Subsidiaries possess all Environmental Permits
required under applicable Environmental Law to conduct their respective
businesses and are, and within applicable statutes of limitation, have been, in
compliance with the terms of such Environmental Permits. No Loan Party or any of
its Subsidiaries has received written notice that any Environmental Permits
possessed by any of them will be revoked, suspended or will not be renewed;
(ii)    the execution and delivery of this Credit Agreement and the consummation
by the Loan Parties of the Transactions does not require any notification,
registration, reporting, filing, investigation, or environmental response action
under any Environmental Law;
(iii)    each of the Loan Parties and their Subsidiaries are currently, and
within applicable statutes of limitation, have been, in compliance with all
applicable Environmental Law;
(iv)    no Loan Party nor any of its Subsidiaries has received (A) notice of any
pending or threatened civil, criminal or administrative action, suit, demand,
claim, hearing, notice of violation, investigation, notice or demand letter or
request for information under any Environmental Law, or (B) notice of actual or
potential liability under any Environmental Law including any Environmental
Liability that such Loan Party or Subsidiary may have retained or assumed either
contractually or by operation of law or of any Environmental Claim, in either
case with respect to clauses (A) or (B) that reasonably could be expected to
result in material expenditure by such Loan Party or Subsidiary. No Loan Party
or any of its Subsidiaries has knowledge of any circumstances that reasonably
could be expected to result in an Environmental Liability;
(v)    as of the Agreement Date: (A) no property or facility currently, or to
the knowledge of each Loan Party, formerly owned, operated or leased by any Loan
Party or any of its current or former Subsidiaries or by any respective
predecessor in interest, and (B) no property at which Hazardous Materials
generated, owned or controlled by any Loan Party, any of its present or former
Subsidiaries or any predecessor in interest have been stored, treated or
disposed of, have been identified by a Governmental Authority as recommended for
or requiring or potentially requiring environmental assessment and/or response
actions under Environmental Law;
(vi)    (A) there has been no disposal, spill, discharge or Release of any
Hazardous Material generated, used, owned, stored or controlled by any Loan
Party, any of its Subsidiaries or any predecessor in interest, on, at or under
any property currently or formerly owned, leased or operated by any Loan Party,
any of its current or former Subsidiaries or any predecessor in interest, (B)
there are no Hazardous Materials located in, at, on or under such facility or
property, or at any other location, in either case (A) or (B), that reasonably
could be expected to require investigation, removal, remedial or corrective
measures by any Loan Party or any of its Subsidiaries or that reasonably could
result in liabilities of, or losses, damages or costs to any Loan Party or any
of its Subsidiaries under any Environmental Law, and (C) neither the Loan
Parties nor any of their Subsidiaries has retained or assumed any liability
contractually or by operation of law with regard to the generation, treatment,
storage or disposal of Hazardous Materials or compliance with Environmental Law
that could reasonably be expected to result in material expenditures by any Loan
Party or any of its Subsidiaries;
(vii)    (A) there has not been any underground or aboveground storage tank or
other underground storage receptacle or related piping, or any impoundment or
other disposal area in each case containing Hazardous Materials located on any
facility or property currently or formerly owned, leased or operated by any Loan
Party or any of its Subsidiaries, and (B) no asbestos or polychlorinated
biphenyls have been used or disposed of, or have been located at, on or under
any facility or property currently or formerly owned, leased or operated by any
Loan Party or any of its Subsidiaries, in either case (A) or (B) except in
compliance with applicable Environmental Laws or as would not result in
Environmental Liability;
(viii)    no Lien has been recorded against any properties, assets or facilities
currently owned, leased or operated by any Loan Party or any of its Subsidiaries
under any Environmental Law.
(b)    The Loan Parties and their Subsidiaries have provided to the
Administrative Agent and its authorized representatives all material records and
files, including all material assessments, reports, studies, analyses, audits,
tests and data in their possession or under their control concerning any
Environmental Claim, the existence of Hazardous Materials or any other
environmental concern at properties, assets or facilities currently or formerly
owned, operated or leased by any Loan Party or any of their present or former
Subsidiaries or predecessor in interest, or concerning compliance by any Loan
Party or any such Subsidiary with, or liability under any Environmental Law.

Ownership of Properties; Liens. Each Loan Party and its Subsidiaries (a) has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes, (b) owns, or is entitled to
use, all trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, technology, software, know-how database rights, design
rights and other intellectual property rights material to its business, and the
use thereof by the Loan Parties and their respective Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, (c) has complied in all material respects
with all obligations under all material leases to which it is a party and all
such leases are in full force and effect and (d) enjoys peaceful and undisturbed
possession under all such material leases.

Casualty, Etc. Neither the businesses nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect.

Investment Company Status, Etc. No Loan Party or any of its Subsidiaries is (a)
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) otherwise subject to any other regulatory
scheme limiting its ability to incur debt.

Taxes. Each Loan Party and its Subsidiaries has timely filed or caused to be
filed all federal, provincial, state, municipal, foreign and other Tax returns
and reports required to be filed, and have timely paid all federal, provincial,
state, municipal, foreign and Taxes levied or imposed upon them or their
properties, income or assets otherwise due and payable, except (a) those which
are being Contested in Good Faith and (b) failures to file or pay as could not,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. There are no Tax audits, deficiencies, assessments or
other claims with respect to any Loan Party or any of its Subsidiaries that
could, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

ERISA.(a)    Each Loan Party and each of its ERISA Affiliates is in compliance
in all material respects with the applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect. No event
described in Section 4062(e) of ERISA has occurred and is continuing with
respect to any Pension Plan. The present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Pension Plan and the present value of all
accumulated benefit obligations of all underfunded Pension Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Pension Plans.
(b)    Each Pension Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Loan Parties, nothing has occurred
which would prevent, or cause the loss of, such qualification. Each Loan Party
and ERISA Affiliate has made all required contributions to each Pension Plan
subject to Section 412 of the Code, and no application for a funding waiver
pursuant to Section 412 of the Code has been made with respect to any Pension
Plan.
(c)    There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions, or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan that would reasonably be expected to result in a
Material Adverse Effect. There has been no violation of the fiduciary
responsibility rules of ERISA with respect to any Pension Plan that has resulted
in or would reasonably be expected to result in a Material Adverse Effect.
(d)    No Loan Party or ERISA Affiliate (i) has incurred, or reasonably expects
to incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA), (ii)
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 of ERISA with respect to a
Multiemployer Plan, and (iii) has engaged in a transaction that could be subject
to Section 4069 or Section 4212(c) of ERISA.
(e)    No such Pension Plan or trust created thereunder, or party in interest
(as defined in Section 3(14) of ERISA), or any fiduciary (as defined in
Section 3(21) of ERISA), has engaged in a “prohibited transaction” (as such term
is defined in Section 406 of ERISA or Section 4975 of the Code) which would
subject such Pension Plan or any other plan of any Loan Party or any of its
ERISA Affiliates, any trust created thereunder, or any such party in interest or
fiduciary, or any party dealing with any such Pension Plan or any such trust, to
any material penalty or tax on “prohibited transactions” imposed by Section 502
of ERISA or Section 4975 of the Code.
(f)    With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.

Subsidiaries; Equity Interests. As of the Agreement Date, no Loan Party has any
direct or indirect Subsidiaries or investments (other than Cash Equivalents) in,
or joint ventures or partnerships with, any Person, except as disclosed in
Schedule 5.13. Such Schedule sets forth (a) the name and jurisdiction of
organization or incorporation of each Subsidiary and identifies each Subsidiary
that is an Excluded Subsidiary and/or Subsidiary Guarantor on the Agreement
Date, (b) the ownership interest of each Loan Party and tier respective
Subsidiaries in each of their respective Subsidiaries, including the percentage
of such ownership and (c) identifies each Person the Equity Interests of which
are required to be pledged on the Closing Date pursuant to the Collateral and
Guarantee Requirement. Neither any Loan Party nor any of its Subsidiaries has
issued any Disqualified Equity Interests and there are no outstanding options or
warrants to purchase Equity Interests of any Loan Party or any of its
Subsidiaries of any class or kind, and there are no agreements, voting trusts or
understandings with respect thereto or affecting in any manner the sale, pledge,
assignment or other disposition thereof, including any right of first refusal,
option, redemption, call or other rights with respect thereto, whether similar
or dissimilar to any of the foregoing. All of the issued and outstanding Equity
Interests owned by any Loan Party in its Subsidiaries have been duly authorized
and issued and are fully paid and non-assessable and are free and clear of all
Liens other than Liens in favor of the Administrative Agent under the Collateral
Documents.

Insurance. Schedule 5.14 sets forth a description of all insurance maintained by
or on behalf of the Loan Parties and their Subsidiaries on the Agreement Date
(including names of carriers, policy number, expiration dates, insurance types
and coverage amounts). As of the Agreement Date, all premiums in respect of such
insurance that are due and payable have been paid.

Federal Reserve Regulations, Etc. Neither any Loan Party nor any of its
Subsidiaries is engaged principally, or as one of their important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock. Immediately before and after giving effect to the making of each Loan and
the issuance of each Letter of Credit, Margin Stock will constitute less than
25% of each Loan Party’s assets as determined in accordance with Regulation U.
No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (a) to purchase, acquire or carry any Margin Stock or for any
purpose that entails a violation of, or that is inconsistent with, the
provisions of the regulations of the Board, including Regulation T, U or X or
(b) for any purpose that would violate any Anti-Corruption Laws or applicable
Sanctions.

Collateral Documents. The Security Agreement, upon execution and delivery
thereof by the parties thereto, will create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement) and the proceeds thereof and (a) when the Pledged Equity Interests
(other than uncertificated Equity Interests) and the Pledged Debt Securities (as
each such term is defined in the Security Agreement) are delivered to the
Administrative Agent together with the proper endorsements, the Lien created
under Security Agreement shall constitute a fully perfected first priority Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Pledged Equity Interests and Pledged Debt Securities to the extent that
the laws of the United States or any state, commonwealth or other political
subdivision thereof govern the creation and perfection of any such security
interest, in each case prior and superior in right to any other Lien or right of
any other person and (b) when financing statements in appropriate form are filed
in the offices specified on Schedule 5.16(a) and, with respect to Collateral
consisting of Intellectual Property, when the Security Agreement (or Copyright
Security Agreements, Patent Security Agreements and/or Trademark Security
Agreements, as applicable) are filed with the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, and in each case,
all applicable filing fees have been paid, the Lien created under the Security
Agreement will constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Collateral to the
extent such security interest may be perfected by the filing of a UCC financing
statement and, with respect to Intellectual Property, the filing of such
Copyright Security Agreements, Patent Security Agreements and/or Trademark
Security Agreements with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, in each case prior and superior
in right to any other Lien or right of any other person, other than Liens
expressly permitted by Section 7.2 which by operation of law or contract have
priority over the Liens securing the Secured Obligations.

Solvency. Immediately before and after the consummation of each Transaction,
each of the Loan Parties and its Subsidiaries, on a consolidated basis, are
Solvent.

Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.
(a)    Each Loan Party, its Subsidiaries and their respective officers and
employees and their directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions. Neither any Loan Party, any of its Subsidiaries
or any of their respective directors, officers or employees is a Sanctioned
Person. Each Loan Party and each of its Subsidiaries has implemented and
maintains in effect policies and procedures reasonably designed to ensure
compliance by the Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and all applicable
Sanctions.
(b)    No Loan or Letter of Credit, use of the proceeds of any Loan or Letter of
Credit or other transactions contemplated hereby will violate Anti-Corruption
Laws or applicable Sanctions. No part of the proceeds of the Loans or the
Letters or Credit will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the Anti-Corruption Laws.
(c)    Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the any regulations passed under the USA PATRIOT Act or
will violate the Trading with the Enemy Act, the International Emergency
Economic Powers Act, or any regulations passed thereunder, including the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V) or any enabling legislation or executive order relating
thereto or successor statute thereto (together with Sanctions, “Anti-Terrorism
Laws”). Each Loan Party and each of its Subsidiaries are in compliance with
applicable Anti-Terrorism Laws.

Section 5.19    Accuracy of Information, Etc.
(a)    Each Loan Party has disclosed to the Credit Parties all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect. No reports, financial statements, certificates or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to any Credit Party in connection with the transactions contemplated
hereby and the negotiation of this Credit Agreement or delivered hereunder or
under any other Loan Document (in each case as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, provided that,
with respect to projected financial information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
(b)    As of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

Labor Matters. There are no strikes, lockouts or slowdowns against any Loan
Party or any of its Subsidiaries pending or, to the knowledge of any Loan Party,
threatened. The hours worked by and payments made to employees of the Loan
Parties and their Subsidiaries have not been in violation in any material
respect of the Fair Labor Standards Act or any other applicable Federal, state,
local or foreign law dealing with such matters. All material payments due from
the Loan Parties or any of their Subsidiaries, or for which any claim may be
made against any of the Loan Parties or any of their Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of such Loan Party or such
Subsidiary. The consummation of the Transactions will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any of the Loan Parties or any of their
Subsidiaries is bound.

Absence of Certain Restrictions. No indenture, certificate of designation for
preferred stock, agreement or instrument to which any Loan Party or any of its
Subsidiaries is a party (other than this Credit Agreement), prohibits or limits
in any way, directly or indirectly the ability of any Subsidiary to make
Restricted Payments or loans to, to make any advance on behalf of, or to repay
any Indebtedness to, any Loan Party or to another Subsidiary.

No Default. No Loan Party nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound in any
respect that would reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

Common Enterprise. The successful operation and condition of each of the Loan
Parties is dependent on the continued successful performance of the functions of
the group of the Loan Parties as a whole and the successful operation of each of
the Loan Parties is dependent on the successful performance and operation of
each other Loan Party. Each Loan Party expects to derive benefit (and its board
of directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from (a) successful
operations of each of the other Loan Parties and (b) the credit extended by the
Lenders to the Borrower hereunder, both in their separate capacities and as
members of the group of companies. Each Loan Party has determined that
execution, delivery, and performance of this Credit Agreement and any other Loan
Documents to be executed by such Loan Party is within its purpose, will be of
direct and indirect benefit to such Loan Party, and is in its best interest.

Brokers’ Fees. None of the Loan Parties or their Subsidiaries has any obligation
to any Person in respect of any finder’s, broker’s, investment banking or other
similar fee in connection with any of the transactions contemplated under the
Loan Documents other than the closing and other fees payable pursuant to this
Credit Agreement and as set forth in the Engagement Letter.

EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

ARTICLE 6

AFFIRMATIVE COVENANTS
Until the Termination Date, the Borrower covenants and agrees with the Credit
Parties that:

Financial Statements and Other Information. The Borrower will furnish or caused
to be furnished to the Administrative Agent and each Lender either in hard copy
or by electronic communication (including by email, internet and intranet
websites) pursuant to procedures approved by the Administrative Agent:
(a)    within 90 days after the end of each fiscal year, the Borrower’s annual
report on Form 10-K containing the audited consolidated balance sheet of the
Borrower and its Subsidiaries together with the related statements of income,
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by Ernst & Young LLP or another
registered independent public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; provided, that delivery by the Borrower to the Administrative Agent of
the Borrower’s annual report on Form 10-K to the SEC with respect to any fiscal
year, or the availability of such report on EDGAR Online or the Borrower’s
website on the Internet at the website address listed in Section 10.1 (to the
extent such report complies with the requirements of this clause (a)), within
the period specified above shall be deemed to be compliance by the Borrower with
this Section 6.1(a);
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, the unaudited consolidated balance sheet of the Borrower
and its Subsidiaries and the related unaudited statements of income,
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided, that delivery by the
Borrower to the Administrative Agent of the Borrower’s quarterly report on Form
10-Q to the SEC with respect to any fiscal quarter, or the availability of such
report on EDGAR Online or the Borrower’s website on the Internet at the website
address listed in Section 10.1 (to the extent such report complies with the
requirements of this clause (b)), within the period specified above shall be
deemed to be compliance by the Borrower with this Section 6.1(b);
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a Compliance Certificate signed by a Financial Officer of the
Borrower (i) stating whether any change in GAAP or in the application thereof
has occurred since the date of the Audited Financial Statements and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such Compliance Certificate, (ii) containing either a
certification that no Default exists or, specifying the nature of each such
Default, the nature and status thereof and any action taken or proposed to be
taken with respect thereto, (iii) certifying that there have been no changes to
the jurisdiction of organization or legal name of any Loan Party since the date
of the last Compliance Certificate delivered pursuant to this Agreement, (iv)
attaching reasonably detailed calculations demonstrating compliance with
Section 7.12, and (v) certifying that the Borrower has no Subsidiaries other
than (A) those that existed on the Closing Date and were reflected in the
Perfection Certificate on such date, (B) those formed or acquired after the
Closing Date with respect to which the Administrative Agent was previously
notified either pursuant to Section 6.12 of this Agreement, in an additional
Perfection Certificate or in a previous Compliance Certificate, and (C) those
other Subsidiaries set forth on the relevant Schedule to such Compliance
Certificate, which Schedule sets forth for each such Subsidiary whether such
Subsidiary is (w) a Domestic Subsidiary, (x) a Subsidiary Guarantor (including
the basis for it not being a Subsidiary Guarantor, if applicable), (y) a first
tier Foreign Subsidiary or (z) an Excluded Subsidiary (including the basis for
its constituting an Excluded Subsidiary).
(d)    (i) within 60 days after the beginning of each fiscal year (commencing
with the fiscal year beginning January 1, 2020), an annual consolidated forecast
for the Borrower and its Subsidiaries for such fiscal year, including projected
consolidated statements of income and comprehensive income of the Borrower and
its Subsidiaries, all in reasonable detail acceptable to the Administrative
Agent; (ii) such other forecasts that the Borrower or any Subsidiary may prepare
and deliver to the Borrower’s Board of Directors (and for the avoidance of
doubt, only in the event such forecasts are delivered), and any revisions that
may be made to any forecast previously delivered to the Administrative Agent and
the Lenders; and (iii) no later than 30 days after the end of each fiscal
quarter in which there has been a material deviation from a forecast provided to
the Administrative Agent and the Lenders, a certificate of a Financial Officer
of the Borrower explaining the deviation and the action, if any, that has been
taken or is proposed to be taken with respect thereto; in each case the
foregoing forecasts shall state all underlying assumptions;
(e)    concurrently with the delivery of any Compliance Certificate under clause
(c) above, a discussion and analysis of the financial condition and results of
operations of the Borrower and its Subsidiaries for the portion of the Fiscal
Year then elapsed, including a discussion of the reasons for any significant
variations from the figures for the corresponding period of the previous Fiscal
Year;
(f)    for each acquisition for which the value of the total consideration paid
by the Borrower or any Subsidiary (whether in cash or otherwise) is greater than
or equal to $5,000,000, within five (5) Business Days following the consummation
of such acquisition, (1) a notice of such acquisition, which notice shall set
forth evidence of Pro Forma Compliance with all the financial covenants under
the Loan Documents, and (1) true and complete copies of each acquisition
document together with all schedules thereto, each executed by all of the
parties thereto; and
(g)    promptly following any request therefor, (i) such other information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the USA Patriot Act, the Beneficial Ownership Regulation or other applicable
Anti-Corruption and Anti-Terrorism Laws (including those passed pursuant to the
USA PATRIOT Act), and (ii) such other information regarding the operations,
business affairs and financial condition of the Borrower or any Subsidiary, or
compliance with the terms of the Loan Documents, as any Credit Party may
reasonably request.

Notices of Material Events. The Borrower will furnish or caused to be furnished
to the Administrative Agent and each Lender prompt written notice of the
following:
(a)    the occurrence of any Default, specifying the nature and extent thereof;
(b)    the filing or commencement of, or any threat or notice of intention of
any Person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority, against, or affecting,
any Loan Party or any of its Subsidiaries that would reasonably be expected to
result in a Material Adverse Effect;
(c)    if requested by Administrative Agent from time to time, copies of any
annual report required to be filed in connection with each Pension Plan or
Foreign Plan, and as soon as possible after, and in any event within ten days
after any Loan Party or any ERISA Affiliate knows or has reason to know that,
any ERISA Event (or any similar event with respect to a Foreign Plan) has
occurred that, alone or together with any other ERISA Event (or any similar
event with respect to a Foreign Plan) would reasonably be expected to result in
liability of any Loan Party or any ERISA Affiliate in an aggregate amount
exceeding the Threshold Amount;
(d)    as soon as possible and in no event later than five (5) Business Days
after the receipt by any Loan Party or any of its Subsidiaries, of a copy of any
notice, summons, citation or other written communication concerning any actual,
alleged, suspected or threatened violation of any Environmental Law by,
Environmental Claim against or Environmental Liability of, any Loan Party or any
of its Subsidiaries, in each case, which would reasonably be expected to result
in a Material Adverse Effect;
(e)    to the extent applicable, promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by any Loan Party or any of its Subsidiaries with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
or distributed by any Loan Party to its shareholders generally, as the case may
be;
(f)    to the extent applicable, promptly after the furnishing thereof, copies
of any statement or report furnished to any holder of debt securities of any
Loan Party or of any of its Subsidiaries pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to any other clause of this Section 6.2;
(g)    promptly after any Loan Party or any of its Subsidiaries (i) being
required to file reports under Section 15(d) of the Securities Exchange Act of
1934, or (ii) registering securities under Section 12 of the Securities Exchange
Act of 1934;
(h)    in the event that any Person shall become, or cease to be, a Subsidiary
or a Guarantor, the Borrower shall promptly furnish to the Administrative Agent
an updated list of Subsidiaries or Guarantors, as the case may be;
(i)    the occurrence of any other development that has resulted in, or would
reasonably be expected to result in, a Material Adverse Effect; and
(k)    promptly, but in any event within five (5) Business Days, any change in
the information provided in the Beneficial Ownership Certification that would
result in a change to the list of beneficial owners identified in such
certification.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer of the Borrower or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Existence; Conduct of Business. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business,
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.3 or any sale, lease,
transfer or other disposition permitted by Section 7.5.

Payment and Performance of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay or perform its obligations, including Tax
liabilities, that, if not paid or performed, would reasonably be expected to
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being Contested
in Good Faith and (b) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect, provided that
nothing in this Section shall be deemed to require any Loan Party to pay any
Subordinated Debt in violation of the subordination provisions applicable
thereto.

Maintenance of Properties. The Borrower will, and will cause each of its
Subsidiaries to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

Books and Records; Inspection Rights. The Borrower will, and will cause each of
its Subsidiaries to, (a) keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities and (b) permit any representatives designated by
any Credit Party, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accounting firm, all at the expense of the Borrower and at such reasonable times
and as often as reasonably requested; provided, however, during the existence of
an Event of Default, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

Compliance with Laws. The Borrower will, and will cause each of its Subsidiaries
to, comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property and maintain all permits and licenses
necessary to conduct its business, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. In addition, and without limiting the foregoing
sentence, each Loan Party will, and will cause each of its Subsidiaries to,
comply with all applicable Environmental Laws in all material respects, and with
Anti-Corruption Laws, applicable Sanctions and the USA PATRIOT Act and the
regulations promulgated thereunder in all respects.

Use of Proceeds.(a)    The proceeds of the Loans and the Letters of Credit will
be used only for working capital and other general corporate purposes not
inconsistent with the terms hereof or in contravention of any law or any Loan
Document. The Revolving Facility will be undrawn on the Closing Date.
(b)    No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase, acquire or carry any Margin Stock or (ii) for any
purpose that entails a violation of any of the regulations of the Board,
including Regulations T, U and X. The Borrower will not request any Credit
Extension, and the Borrower shall not use, and shall ensure that each Loan
Party, their respective Subsidiaries and their respective directors, officers,
employees and agents shall not use, the proceeds of any Credit Extension (x) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (y) in any manner that would result in
the violation of any applicable Sanctions or any Anti-Terrorism Laws by any
Person, including any Credit Party.

Information Concerning Collateral. The Borrower will furnish to the
Administrative Agent at least ten (10) days prior written notice of any change
in (a) the legal name or jurisdiction of incorporation or formation of any Loan
Party, (b) the location of the chief executive office of any Loan Party or its
principal place of business, (c) the identity or organizational structure of any
Loan Party such that a filed financing statement becomes misleading or (d) the
Federal Taxpayer Identification Number or company organizational number of any
Loan Party. The Borrower agrees not to effect or permit any change referred to
in the preceding sentence unless all filings have been made under the UCC or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral. The Borrower also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

Insurance.(a)    The Borrower will, and will cause each of its Subsidiaries to,
maintain, with financially sound and reputable insurance companies, adequate
insurance for its insurable properties, all to such extent and against such
risks, including fire, casualty, business interruption and other risks insured
against by extended coverage, as is customary with companies in the same or
similar businesses operating in the same or similar locations and of same or
similar size, including public liability insurance against claims for personal
injury or death or property damage occurring upon, in, about or in connection
with the use of any properties owned, occupied or controlled by it (including
the insurance required pursuant to the Collateral Documents); and maintain such
other insurance as may be required by law.
(b)    With respect to any portion of any Mortgaged Property that is located in
a Flood Zone within a community participating in the Flood Program, the Borrower
will, and will cause any applicable Loan Party to, maintain through the Flood
Program or through private insurance policies, with financially sound and
reputable insurance companies (except to the extent that any insurance company
insuring the Mortgaged Property of the Borrower and each other Loan Party ceases
to be financially sound and reputable after the Closing Date, in which case, the
Borrower shall promptly replace such insurance company with a financially sound
and reputable insurance company), (A) such flood insurance coverage under
policies issued pursuant to and in compliance with the Flood Insurance Laws
(“Flood Insurance Policies”) in an amount equal to the maximum limit of coverage
available for such Mortgaged Property under Flood Insurance Laws, subject only
to deductibles consistent in scope and amount with those permitted under the
Flood Program and (B) such additional coverage as required by Administrative
Agent, if any, under supplemental private insurance policies in an amount so
required by the Administrative Agent.
(c)    The Borrower will, and will cause each of its Subsidiaries to, (i) cause
all such policies of such Loan Party and its Subsidiaries to be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable
endorsement, in form and substance reasonably satisfactory to the Administrative
Agent, which endorsement or amendment shall provide that, from and after the
Closing Date, if the insurance carrier shall have received written notice from
the Administrative Agent of the occurrence of an Event of Default, the insurance
carrier shall pay all proceeds otherwise payable to such Loan Party under such
policies directly to the Administrative Agent, (ii) cause all such policies to
provide that neither such Loan Party, any Subsidiary or the Administrative Agent
nor any other party shall be a co-insurer thereunder and to contain a
“Replacement Cost Endorsement,” without any deduction for depreciation, and such
other provisions as the Administrative Agent may reasonably require from time to
time to protect its interests, (iii) deliver original or certified copies of all
such policies to the Administrative Agent, (iv) cause each such policy to
provide that it shall not be canceled, modified or not renewed for any other
reason upon not less than 30 days’ (or in the case of Flood Insurance Policies
issued by private insurance companies, 45 days’) prior written notice thereof by
the insurer to the Administrative Agent, (v) deliver to the Administrative
Agent, prior to the cancellation, modification or non-renewal of any such policy
of insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent) together
with evidence satisfactory to the Administrative Agent of payment of the premium
therefor.
(d)    The Borrower will promptly upon request of the Administrative Agent or
any other Lender, deliver to the Administrative Agent (for distribution to all
Lenders), evidence of compliance by all Loan Parties with the requirements
contained Sections 6.10(a) through (c) in form and substance reasonably
acceptable to the Administrative Agent and the Lenders, including, without
limitation, evidence of annual renewals of such insurance.
(e)    The Borrower will, and will cause each of its Subsidiaries to, notify the
Administrative Agent immediately whenever any separate insurance concurrent in
form or contributing in the event of loss with that required to be maintained
under this Section 6.10 is taken out by any Loan Party; and promptly deliver to
the Administrative Agent a duplicate original copy of such policy or policies.
(f)    In connection with the covenants set forth in this Section 6.10, it is
understood and agreed that:
(i)    no Credit Party or any of its Related Parties shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 6.10, it being understood that (A) each Loan Party shall look
solely to its insurance companies or any other parties other than the aforesaid
parties for the recovery of such loss or damage and (B) such insurance companies
shall have no rights of subrogation against any Credit Party or any of their
Related Parties, provided, however, that if the insurance policies do not
provide waiver of subrogation rights against such parties, as required above,
then the Borrower (for itself and each of its Subsidiaries) hereby agrees, to
the extent permitted by law, to waive its right of recovery, if any, against the
Credit Parties and their Related Parties; and
(ii)    the designation of any form, type or amount of insurance coverage by the
Administrative Agent or the Required Lenders under this Section 6.10 shall in no
event be deemed a representation, warranty or advice by any Credit Party that
such insurance is adequate for the purposes of the business of any Loan Party or
its Subsidiaries or the protection of their properties and the Administrative
Agent and the Required Lenders shall have the right from time to time to require
the Loan Parties and their respective Subsidiaries to keep other insurance in
such form and amount as the Administrative Agent or the Required Lenders may
reasonably request; provided that such insurance shall be obtainable on
commercially reasonable terms.

Section 6.11    [Reserved].

Covenant to Guarantee and Provide Security.(a)    Subsidiary Guarantors. If any
Domestic Subsidiary of a Loan Party (other than an Excluded Subsidiary or a
Subsidiary that is a party to this Credit Agreement and the Collateral
Documents) or a Foreign Subsidiary of a Loan Party (unless causing such Foreign
Subsidiary to be subject to the requirements in this clause (a) would reasonably
be expected to result in material adverse tax consequences to the Borrower and
its Subsidiaries) is formed or acquired after the Agreement Date or if an
Excluded Subsidiary ceases to be an Excluded Subsidiary, the Borrower will
notify the Credit Parties in writing thereof within ten (10) Business Days
following the date on which such Subsidiary is formed or acquired or such
Excluded Subsidiary ceases to be an Excluded Subsidiary (or such later date as
may be acceptable to the Administrative Agent in its sole discretion) and, by
such date:
(i)    the Borrower will cause each such Subsidiary to (A) execute and deliver a
Subsidiary Joinder Agreement (and, if applicable, the Guarantee Agreement) and a
Perfection Certificate and (B) promptly take such actions to comply with the
Collateral and Guarantee Requirements and create and perfect Liens on such
Subsidiary’s assets to secure the Secured Obligations as the Administrative
Agent shall reasonably request (including the execution and delivery of any
collateral document necessary or appropriate to create and perfect Liens with
respect to such Subsidiary’s owned or leased real property or any Collateral
Access Agreement or similar document) (it being understood that not more than
100% of the non-voting Equity Interests (if any) and 65% of the voting Equity
Interests in each First Tier Foreign Subsidiary that is a Controlled Foreign
Corporation shall be pledged to the extent a pledge of a greater percentage
would reasonably be expected to result in a material adverse tax consequence to
the Borrower and its Subsidiaries),
(ii)    if any Equity Interests issued by any such Subsidiary are owned or held
by or on behalf of any Loan Party, the Borrower will cause such Equity Interests
to be pledged pursuant to the Collateral Documents not later than the tenth
Business Day after the date on which such Subsidiary is formed or acquired, and
(iii)    the Borrower will deliver or cause to be delivered to the
Administrative Agent such certificates and legal opinions as would have been
required had such Subsidiary been a Subsidiary Guarantor on the Closing Date.
(b)    Real Property.
(i)    Upon the acquisition by any Loan Party after Closing Date of any Material
Owned Real Property or if any Real Property becomes Material Owned Real
Property, the Borrower shall immediately notify the Administrative Agent,
setting forth with specificity a description of such Material Owned Real
Property, including the location thereof, any structures or improvements thereon
and, as determined by the Administrative Agent in its sole discretion, either an
appraisal or Borrower’s good faith estimate of the current value of such
Material Owned Real Property. Within 45 days of the delivery of such notice and
unless the Administrative Agent in its sole discretion determines not to require
a Mortgage on such Material Owned Real Property:
(A)    the Loan Party that owns such Material Owned Real Property shall have
satisfied the Mortgage Requirement, and
(B)    the Borrower shall, or shall cause such Loan Party to, pay all fees and
expenses, including Attorney Costs, and all title insurances charges and
premiums, in connection with each Loan Party’s obligations under this Section.
(ii)    Notwithstanding the foregoing, the Administrative Agent shall not enter
into any Mortgage in respect of any improved real property acquired by any Loan
Party after the Closing Date or to be mortgaged in connection with a MIRE Event
unless the Administrative Agent has provided to the Lenders:
(A)    if such Mortgage relates to an improved real property not located in a
Flood Zone, a completed Flood Certificate from a third party vendor at least ten
(10) days prior to entering into such Mortgage; or
(B)    if such Mortgage relates to an improved real property located in a Flood
Zone, the following documents with respect to such improved real property at
least thirty (30) days prior to entering into such Mortgage: (i) a Flood
Certificate a third party vendor; (ii) a notification to the applicable Loan
Parties of that fact and (if applicable) notification to the applicable Loan
Parties that flood insurance coverage is not available, (iii) evidence of the
receipt by the applicable Loan Parties of such notice; and (iv) if required by
the Flood Program, evidence of required flood insurance;
provided that the Administrative Agent may enter into any such Mortgage prior to
the end of any notice period set forth above if the Administrative Agent shall
have received confirmation from each applicable Lender that such Lender has
completed any necessary flood insurance due diligence to its reasonable
satisfaction.
As of the Closing Date, the Loan Parties do not own any Real Property that would
constitute Material Owned Real Property.(c)    Further Assurances.(i)    The
Borrower will, and will cause each of the Loan Parties to, grant to the
Administrative Agent, for the benefit of the Secured Parties, security interests
in such of its assets and properties as are not covered by the Collateral
Documents in order that the Borrower be in compliance with the Collateral and
Guarantee Requirement. Such security interests shall (i) be granted pursuant to
documentation reasonably satisfactory in form and substance to the
Administrative Agent and (ii) constitute valid and enforceable perfected
security interests superior to and prior to the rights of all third Persons, and
subject to no other Liens, except Liens permitted by Section 7.2. Such
additional collateral documents and the other instruments related thereto shall
have been duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Administrative Agent required to be granted pursuant to such additional
collateral documents and all taxes, fees and other charges payable in connection
therewith shall have been paid in full.
(ii)    The Borrower will, and will cause each of the Loan Parties to, at its
own expense, make, execute, endorse, acknowledge, file or deliver to the
Administrative Agent from time to time such vouchers, invoices, schedules,
confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, surveys, reports and other
assurances or instruments, and take such further steps relating to the
Collateral covered by any of the Collateral Documents as the Administrative
Agent may reasonably require. The Borrower shall cause to be delivered to the
Administrative Agent such opinions of counsel and other related documents as may
be reasonably requested by the Administrative Agent.
(iii)    Each action required by this Section 6.12(b) shall be completed as soon
as possible, but in no event later than 30 days (or such longer period in the
case of actions involving third parties as determined by the Administrative
Agent in its reasonable discretion) after any such assets or properties are
acquired or such action is requested to be taken by the Administrative Agent, as
the case may be.

Environmental Matters. The Borrower will, and will cause each of its
Subsidiaries to, (a) conduct its operations in material compliance with all
applicable Environmental Laws, (b) implement any and all investigation,
remediation, removal and response actions that either are necessary to
materially comply with Environmental Laws pertaining to the presence,
generation, treatment, storage, use, disposal, transportation or Release of any
Hazardous Material on, at, under, or from any of their owned or leased property
or are requested by Government Authorities pursuant to Environmental Law, (c)
notify the Administrative Agent promptly upon becoming aware of any violation of
Environmental Laws or any Release of Hazardous Materials on, at, under, or from,
any property that is reasonably likely to result in an Environmental Claim
against any Loan Party or any of its Subsidiaries in excess of the Threshold
Amount in the aggregate and promptly forward to the Administrative Agent a copy
of any written communication received in connection therewith. If the
Administrative Agent at any time has a reasonable basis to believe that there
may be a violation of any Environmental Laws or a Release of Hazardous Materials
on, at, under, or from any property owned or leased by any Loan Party or any of
its Subsidiaries that would reasonably be expected to result in a Material
Adverse Effect, then, subject to Section 9.3(d), upon request by the
Administrative Agent the Borrower shall cause such Loan Party to permit the
Administrative Agent to appoint a nationally-recognized independent
environmental testing firm or such other consultant as the Administrative Agent
shall determine, at the Loan Parties’ expense, to have access to all property
owned or leased by each Loan Party and each of its Subsidiaries for the purpose
of conducting such environmental testing, including subsurface sampling of soil
and groundwater, as the Administrative Agent deems appropriate to investigate
the subject of the potential violation or Release.

Section 6.14    Post-Closing Covenant.
(a)    Within thirty (30) days following the Closing Date (or such longer time
as agreed to by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received in form and substance reasonably
satisfactory to the Administrative Agent endorsements to the Loan Parties’
insurance policies showing the Administrative Agent as a lender’s loss payee
with respect to each policy of property or casualty insurance and naming the
Administrative Agent as additional insured with respect to each policy of
liability insurance.
(b)    Within thirty (30) days following the Closing Date (or such longer time
as agreed to by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received all stock certificates or other
instruments (if any) representing all such Equity Interests required to be
pledged under the Loan Documents, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank; provided that
the pledge of any shares in respect of any Subsidiaries that are not
Wholly-Owned Subsidiaries shall be limited to the shares actually owned by the
applicable pledger.

ARTICLE 7

NEGATIVE COVENANTS
Until the Termination Date, the Borrower covenants and agrees with the Credit
Parties that:

Indebtedness; Equity Interests.
(a)    The Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Indebtedness, except:
(i)    Indebtedness created under the Loan Documents;
(ii)    Indebtedness existing on the Agreement Date and set forth in
Schedule 7.1, and any Refinancing Indebtedness with respect thereto (“Existing
Indebtedness”);
(iii)    Indebtedness of the Borrower or any of its Subsidiaries incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Financing Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and any Refinancing Indebtedness
with respect thereto, provided that (A) such Indebtedness is incurred prior to
or within 90 days after such acquisition or the completion of such construction
or improvement and (B) the aggregate outstanding principal amount of
Indebtedness permitted by this clause (iii) shall not, without duplication,
exceed $5,000,000 at any time;
(iv)    Indebtedness of any Person that becomes a Subsidiary of the Borrower
after the Agreement Date, and any Refinancing Indebtedness with respect thereto,
provided that (A) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (B) the aggregate outstanding principal amount
of Indebtedness permitted by this clause (iv) shall not, without duplication,
exceed $1,000,000 at any time;
(v)    intercompany Indebtedness of the Borrower or any Subsidiary owing to and
held by the Borrower or any Subsidiary; provided, however, that Indebtedness of
Subsidiaries (other than Subsidiary Guarantors and excluding, for the avoidance
of doubt, the amount of any Existing Indebtedness) owing to the Borrower or a
Subsidiary Guarantor shall not exceed $5,000,000 in the aggregate at any time
outstanding;
(vi)    Guarantees by (A) any Loan Party of Indebtedness of any other Loan
Party, (B) any Non-Loan Party Subsidiary of Indebtedness of any other Non-Loan
Party Subsidiary, and (C) any Non-Loan Party Subsidiary of any Indebtedness of
any Loan Party, provided that, in each case, such Indebtedness is otherwise
permitted by this Section 7.1(a);
(vii)    obligations under any Swap Agreements permitted by Section 7.7;
(viii)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(ix)    unsecured guarantees arising as a result of customary indemnification
obligations to purchasers that are not Affiliates of a Loan Party in connection
with any Disposition permitted by Section 7.5;
(x)    Indebtedness incurred in the ordinary course of business under (A) appeal
bonds or similar instruments and (B) surety bonds, payment bonds, performance
bonds, bid bonds, completion guarantees and similar obligations, workers’
compensation claims, health, disability or other employee benefits, and bankers
acceptances issued for the account of any Loan Party or its Subsidiaries and
unsecured guarantees thereof;
(xi)    Earn-Out Obligations owing to sellers incurred in connection with a
Permitted Acquisition so long as (a) such Earn-Out Obligations are subordinated
on terms reasonably acceptable to the Administrative Agent and (b) the maximum
amount of potential liability in respect of such Earn-Out Obligations does not
exceed $10,000,000 in the aggregate at any time outstanding;
(xii)    contingent payment obligations and contingent liabilities in respect of
any indemnification obligations and adjustments of purchase price, in each case
in connection with a Permitted Acquisition;
(xiii)    customary Guarantees incurred in connection with the Securitization
Program; and
(xiv)    additional unsecured Indebtedness in an aggregate principal amount not
to exceed $5,000,000 at any one time outstanding.
(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
(i) issue any Disqualified Equity Interests, or (ii) be or become liable in
respect of any obligation (contingent or otherwise) to purchase, redeem, retire,
acquire or make any other payment in respect of any Equity Interests of any Loan
Party or any of its Subsidiaries, except as permitted under Section 7.8.

Liens. The Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Liens created under the Loan Documents;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Agreement Date and set forth in Schedule 7.2, provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Agreement Date and any extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
(d)    any Lien on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary, provided that (i) such Lien secures Indebtedness
permitted by Section 7.1(a)(iii), (ii) such Lien and the Indebtedness secured
thereby are incurred prior to or within 90 days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and (iv) such Lien shall not apply to any other property
or assets of the Borrower or any Subsidiary;
(e)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Agreement Date prior to the
time such Person becomes a Subsidiary, provided that (i) such Lien secures
Indebtedness permitted by Section 7.1(a)(iv), (ii) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as applicable, (iii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iv) such Lien shall
secure only the Indebtedness and other obligations that it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as applicable,
and any extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(f)    Liens securing accounts receivable sold pursuant to the Securitization
Program;
(g)    Liens of a depository bank or securities intermediary permitted by any
Control Agreement; and
(h)    other Liens securing Indebtedness and other obligations in an aggregate
outstanding principal amount not to exceed $5,000,000.

Fundamental Changes; Business; Fiscal Year.(a)    The Borrower will not, and
will not permit any of its Subsidiaries to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise Dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets, or all or
substantially all of the Equity Interests issued by any of its Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
provided that, if at the time thereof and immediately after giving effect
thereto, no Default shall or would have occurred and be continuing:
(i)    any Wholly-Owned Subsidiary (or any Foreign Subsidiary) of the Borrower
may merge into or consolidate with (A) the Borrower in a transaction in which
the Borrower is the surviving entity, (B) any Subsidiary Guarantor in a
transaction in which such Subsidiary Guarantor is the surviving entity, and (C)
to the extent such Subsidiary is a Non-Loan Party Subsidiary, any other Non-Loan
Party Subsidiary;
(ii)    the Borrower or any Subsidiary may merge into or consolidate with any
Person in a transaction that is not permitted by Section 7.3(a)(i), provided
that (x) in the case of a merger involving the Borrower, the Borrower shall be
the surviving entity of such merger, (y) such merger is permitted by Section 7.4
and either (A) the Subsidiary Guarantor shall be the surviving entity or (B)
such other Person shall become a Subsidiary Guarantor pursuant to Section 6.12,
and (z) such merger shall not be prohibited by Section 7.5;
(iii)    (A) any Subsidiary of a Loan Party may sell, transfer, lease or
otherwise Dispose of all or substantially all of its assets to the Borrower or
to any Subsidiary Guarantor and (B) any Non-Loan Party Subsidiary may sell,
transfer, lease or otherwise Dispose of all or substantially all of its assets
to the Borrower or any Subsidiary of the Borrower;
(iv)    the Borrower or any of its Subsidiaries may sell, transfer, lease or
otherwise Dispose of its assets in a transaction that is not permitted by
Section 7.3(a)(iii), provided that such sale, transfer, lease or other
Disposition is permitted by Section 7.5; and
(v)    (A) any Non‑Loan Party Subsidiary may liquidate or dissolve so long as
any remaining assets are transferred to the Borrower, another Non‑Loan Party
Subsidiary or a Loan Party and (B) any Subsidiary Guarantor may liquidate or
dissolve so long as any remaining assets of such Subsidiary Guarantor are
transferred to another Loan Party; provided that, in each case, the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of Borrower and its Subsidiaries and is not disadvantageous to the
Administrative Agent or any Lender in any material respect.
(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than an Approved Line of
Business.
(c)    The Borrower will not, and will not permit any of its Subsidiaries to,
change its Fiscal Year.

Investments, Loans, Advances, Guarantees and Acquisitions. The Borrower will
not, and will not permit any of its Subsidiaries to (i) purchase, hold or
acquire (including pursuant to any merger) any Investment, (ii) make or permit
to exist any Guarantees of any obligations of, or make or permit to exist any
investment or any other interest in, any other Person or (iii) make any
Acquisition or purchase or otherwise enter into or become party to any
derivative transaction, except:
(a)    Investments in cash and Cash Equivalents;
(b)    Investments existing on the Agreement Date and set forth in Schedule 5.13
and Schedule 7.4;
(c)    equity Investments made by the Borrower in the Equity Interests of any
Subsidiary Guarantor or any Non-Loan Party Subsidiary and made by any Subsidiary
Guarantor in the Equity Interests of any other Subsidiary Guarantor or any
Non-Loan Party Subsidiary; provided that Investments pursuant to this
Section 7.4(c) in any Non-Loan Party Subsidiary shall not exceed $5,000,000 in
the aggregate after the Agreement Date less any amounts expended pursuant to
subsection (e) below;
(d)    Investments constituting Indebtedness made by (i) any Loan Party to any
Subsidiary thereof or (ii) any Subsidiary to any Loan Party or another
Subsidiary, in each case subject to the limitations set forth in
Section 7.1(a)(v) and (vi);
(e)    acquisitions made by (i) any Loan Party from any other Loan Party, (ii)
any Non-Loan Party Subsidiary from any other Non-Loan Party Subsidiary and (iii)
any Non-Loan Party Subsidiary from any Loan Party; provided that, with respect
to this clause (iii), the amount of any such Investments shall not exceed
$5,000,000 in the aggregate after the Agreement Date less any amounts expended
pursuant to subsection (c) above;
(f)    Guarantees permitted by Section 7.1(a);
(g)    Swap Agreements permitted by Section 7.7;
(h)    Permitted Acquisitions;
(i)    payroll, commission, travel and other similar cash advances made to
directors (or comparable Persons), officers or employees in the ordinary course
of business;
(j)    (i) promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.5 and (ii) Investments
received in settlement of amounts due to any Loan Party or any of its
Subsidiaries effected in the ordinary course of business as a result of
insolvency, bankruptcy, reorganization, or other similar proceeding involving an
account debtor or upon the foreclosure or enforcement of any Lien in favor of a
Loan Party or its Subsidiaries;
(k)    Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with Borrower or any Subsidiary thereof
(including in connection with a Permitted Acquisition) so long as such
Investments were not made in contemplation of such Person becoming a Subsidiary
or of such consolidation or merger;
(l)    deposits of cash made in the ordinary course of business to secure
performance of (i) operating leases and (ii) other contractual obligations that
do not constitute Indebtedness, including earnest money deposits made in cash in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition;
(m)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business; and
(n)    so long as no Default or Event of Default exists or would result
therefrom, other Investments in an aggregate amount not to exceed $5,000,000.
In determining the amount of Investments, acquisitions, loans, and advances
permitted under this Section 7.4, Investments and acquisitions shall always be
taken at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein) minus all returns of principal, capital, dividends,
distributions and other cash returns thereof and minus all liabilities expressly
assumed by another Person in connection with the sale or other Disposition of
any Investment, and loans and advances shall be taken at the principal amount
thereof then remaining unpaid.

Dispositions. The Borrower will not, and will not permit any of its Subsidiaries
to, Dispose of any of its assets except:
(a)    issuances of Qualified Equity Interests by any Wholly-Owned Subsidiary of
a Loan Party to a Loan Party, subject to the Collateral and Guarantee
Requirement and Section 2.7(b)(i)(B);
(b)    the sale or lease of inventory in the ordinary course of business;
(c)    the use or transfer of money, cash or Cash Equivalents in a manner that
is not prohibited by the terms of this Credit Agreement or the other Loan
Documents;
(d)    the licensing and sublicensing on a non-exclusive basis of patents,
trademarks, copyrights, and other intellectual property rights in the ordinary
course of business, and the leasing and subleasing of any other property;
(e)    the granting of Liens permitted hereunder and the other transactions
permitted by Section 7.2;
(f)    the sale or exchange of any assets or debt or equity securities of
Sequential Technology Holdings LLC and/or Sequential Technology International
LLC;
(g)    the abandonment, cancellation or lapse of issued patents, registered
trademarks and other registered intellectual property of a Loan Party or
Subsidiary thereof to the extent, in such Loan Party’s reasonable business
judgment, not economically desirable in the conduct of such Loan Party’s
business or so long as such lapse is not materially adverse to the interests of
the Lenders and the expiration of patents in accordance with their statutory
terms;
(h)    the sale of assets (other than Equity Interests of any Wholly-Owned
Subsidiary, unless all of the Equity Interests of such Wholly-Owned Subsidiary
(other than the Borrower) are sold in accordance with this clause (h)) for at
least fair market value, so long as (A) no Default then exists or would
immediately result therefrom, (B) at least 75% of the consideration received by
the applicable Loan Party consists of cash or Cash Equivalents and is paid at
the time of the closing of such sale and (C) the aggregate amount of the cash
and non-cash proceeds received from all assets sold pursuant to this clause (h)
shall not exceed $15,000,000 in the aggregate during the term of this Credit
Agreement (for this purpose, using the fair market value of property other than
cash and Cash Equivalents);
(i)    Dispositions of assets acquired by the Borrower and its Subsidiaries
pursuant to a Permitted Acquisition consummated within 12 months of the date of
such Permitted Acquisition in an aggregate amount not to exceed $5,000,000 for
each such Permitted Acquisition;
(j)    any trade in of equipment in exchange for other equipment in the ordinary
course of business;
(k)    the sale of any accounts receivables pursuant to the terms of the
Securitization Program; and
(l)    the unwinding or terminating of hedging arrangements or transactions
contemplated by any Swap Agreement which are not prohibited hereunder.
To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 7.5 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 7.5, such Collateral (unless
sold to a Loan Party) shall be sold automatically free and clear of the Liens
created by the Collateral Documents and, at the expense of the Loan Parties, the
Administrative Agent shall take all reasonable actions any Loan Party reasonably
requests in writing in order to effect the foregoing.

Sale and Lease Back Transactions. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Sale and Leaseback arrangement, directly
or indirectly, with any Person.

Swap Agreements. The Borrower will not, and will not permit any of its
Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which the Borrower or any Subsidiary has actual exposure (other than those in
respect of Equity Interests of the Borrower or any Subsidiary) and that are not
for speculative purposes, and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of such Loan Party or
Subsidiary.

Restricted Payments. The Borrower will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay for or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:
(a)    subject to the Collateral and Guarantee Requirement, any Subsidiary of
the Borrower may declare and pay, and agree to pay, dividends and other
distributions with respect to its Equity Interests payable solely in perpetual
common Equity Interests (other than Disqualified Equity Interests),
(b)    any Subsidiary of the Borrower may declare and pay dividends or other
distributions with respect to its Equity Interests to the Borrower or any
Subsidiary Guarantor,
(c)    the making of dividends or distributions by a Non-Loan Party Subsidiary
to a Loan Party or another Non-Loan Party Subsidiary, and
(d)    the Borrower and its Subsidiaries may make cash payments with respect to
the Convertible Stock, so long as both before and after giving effect to any
such payment on a Pro Forma Basis, (i) the Borrower shall be in compliance with
the financial covenants set forth in Section 7.12, (ii) the Consolidated
Leverage Ratio shall be 0.50x less than the maximum Consolidated Leverage Ratio
permitted under Section 7.12(a) at such time, (iii) no Default or Event of
Default shall exist or would result therefrom and (iv) the Borrower has
Liquidity of not less than $15,000,000.  

Transactions with Affiliates. The Borrower will not, and will not permit any of
its Subsidiaries to, Dispose (including pursuant to a merger) of any property or
assets to, or purchase, lease or otherwise acquire (including pursuant to a
merger) any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except transactions in the ordinary
course of business and at prices and on terms and conditions not less favorable
to such Loan Party or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties (it being understood that this Section shall
not apply to any transaction that is expressly permitted under Sections 7.1,
7.3, 7.4, 7.5 or 7.8 of this Credit Agreement between or among the Loan Parties
and not involving any other Affiliate; provided, that a Disposition of
Sequential Technology Holdings LLC and/or Sequential Technology International
LLC pursuant to Section 7.5(f) shall not be prohibited by this Section.

Restrictive Agreements. The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of any Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets
(unless such agreement or arrangement does not prohibit, restrict or impose any
condition upon the ability of any Loan Party to create, incur or permit to
exist, or the ability of the Administrative Agent to exercise any right or
remedy with respect to, any Lien in favor of the Secured Parties created under
the Loan Documents) or (b) the ability of any Subsidiary to pay dividends or
make other distributions with respect to any of its Equity Interests or to make
or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary, provided that
(i) the foregoing shall not apply to (A) restrictions and conditions imposed by
law or by the Loan Documents, (B) restrictions and conditions existing on the
Agreement Date identified on Schedule 7.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), and (C) customary restrictions and conditions
contained in agreements relating to the sale of a subsidiary pending such sale,
provided that such restrictions and conditions apply only to its Subsidiary that
is to be sold and such sale is permitted hereunder, (ii) clause (a) of this
Section shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Credit Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, and (iii) clause (a) of this Section shall not apply to customary
provisions in agreements restricting the assignment thereof.

Amendment of Material Documents. The Borrower will not, and will not permit any
of its Subsidiaries to, amend, supplement modify or waive any of its rights
under any Subordinated Debt Document, any of its Organizational Documents, other
than immaterial amendments, modifications or waivers that could not reasonably
be expected to adversely affect the Credit Parties, provided that the Borrower
shall deliver or cause to be delivered to the Administrative Agent and each
Lender a copy of all amendments, modifications or waivers thereto promptly after
the execution and delivery thereof.

Financial Covenants.
(a)    Consolidated Leverage Ratio. The Borrower will not permit the
Consolidated Leverage Ratio as of the end of any fiscal quarter during any
period set forth in the following table to be greater than the ratio set forth
therein with respect to such period:
Period
Ratio
Closing Date through (and including) September 30, 2020
3.00:1.00
October 1, 2020 and thereafter
2.75:1.00



(b)    Consolidated Fixed Charge Coverage Ratio. The Borrower will not permit
the Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal quarter
to be less than 1.20:1.00.

Payments on Subordinated Debt. The Borrower will not, and will not permit any of
its Subsidiaries to, declare or make, or agree to pay for or make, directly or
indirectly, any payment of principal or interest or any purchase, redemption,
retirement, acquisition or defeasance with respect to any Indebtedness of such
Person which is subordinated to the payment of the Loan Document Obligations
except that so long as no Default shall have occurred and shall be continuing or
would immediately result therefrom, the Borrower or any Subsidiary may make
payments of Subordinated Debt to the extent permitted by the subordination
provisions applicable thereto.

Government Regulation. The Borrower will not, and will not permit any of its
Subsidiaries to, (a) at any time be or become the subject of any law,
regulation, or list of any government agency (including the United States Office
of Foreign Asset Control list) that prohibits or limits any Lender from making
any loans or extension of credit (including the Loans and the Letters of Credit)
to any Loan Party or from otherwise conducting business with any Loan Party, or
(b) fail to provide documentary and other evidence of any Loan Party’s identity
as may be requested by any Credit Party at any time to enable such Credit Party
to verify any Loan Party’s identity or to comply with any applicable law or
regulation, including Section 326 of the USA PATRIOT Act.

Hazardous Materials. The Borrower will not, and will not permit any of its
Subsidiaries or agents to, cause or permit a Release or threat of Release of
Hazardous Materials on, at, in, above, to, from or about any of the property
where such Release or threat of Release would (a) violate, or form the basis for
any Environmental Claims under, any Environmental Law or any Environmental
Permit or (b) otherwise adversely impact the value or marketability of any
property of any Loan Party or any of its Subsidiaries or any of the Collateral,
other than such Release, violation or Environmental Claim as could not
reasonably be expected to result in a material Environmental Liability.

ARTICLE 8

EVENTS OF DEFAULTEvents of Default. Any of the following shall constitute an
Event of Default:
(a)    Non-Payment of Principal or L/C Disbursement. Any Loan Party shall fail
to pay any principal of any Loan or any reimbursement obligation in respect of
any L/C Disbursement when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise.
(b)    Other Non-Payment. Any Loan Party shall fail to pay any interest on any
Loan or on any reimbursement obligation in respect of any L/C Disbursement or
any fee, commission or any other amount (other than an amount referred to in
clause (a) of this Section) payable under any Loan Document, when and as the
same shall become due and payable, and such failure shall continue uncured for a
period of five Business Days.
(c)    Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of any Loan Party or any of its Subsidiaries in or
in connection with any Loan Document or any amendment or modification hereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made.
(d)    Specific Covenants. Any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in Sections 6.1, 6.2(a), 6.3, 6.7,
6.8, 6.10, or 6.12, in Article 7 or any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in the Guarantee
Agreement or any Collateral Document to which it is a party.
(e)    Other Covenants. Any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document to which it is a
party (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue uncured for a period of 30 days after the
occurrence thereof.
(f)    Cross Default - Payment Default on Material Indebtedness. Any Loan Party
shall fail to make any payment (whether of principal, interest or otherwise and
regardless of amount) in respect of any Material Indebtedness when and as the
same shall become due and payable (after giving effect to any applicable grace
or cure period).
(g)    Other Cross-Defaults. (i) Any event or condition occurs that results in
any Material Indebtedness becoming due prior to its scheduled maturity or
payment date, or that enables or permits (with or without the giving of notice,
the lapse of time or both) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due prior to their scheduled maturity or payment date or to require
the prepayment, repurchase, redemption or defeasance thereof prior to their
scheduled maturity or payment date (in each case after giving effect to any
applicable notice and any applicable cure period), provided that this clause (g)
shall not apply to secured Indebtedness that becomes due solely as a result of
the voluntary sale, transfer or other disposition of the property or assets
securing such Indebtedness; or (ii) any Loan Party or any of its Subsidiaries
shall breach or default on any payment obligation constituting a Swap Agreement
Obligation.
(h)    Involuntary Proceedings. An involuntary proceeding shall be commenced or
an involuntary petition shall be filed seeking (i) liquidation, reorganization
or other relief in respect of any Loan Party or any of its Subsidiaries or its
debts, or of a substantial part of its assets, under any Debtor Relief Law now
or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
any of its Subsidiaries or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 45 days or
an order or decree approving or ordering any of the foregoing shall be entered.
(i)    Voluntary Proceedings. Any Loan Party or any of its Subsidiaries shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Debtor Relief Law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or any of its Subsidiaries or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing.
(j)    Inability to Pay Debts. Any Loan Party or any of its Subsidiaries shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due.
(k)    Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of the Threshold Amount shall be rendered against any Loan
Party or any of its Subsidiaries or any combination thereof (which shall not be
fully covered (without taking into account any applicable deductibles) by
insurance from an unaffiliated insurance company with an A.M. Best financial
strength rating of at least A-, it being understood that even if such amounts
are covered by insurance from such an insurance company, such amounts shall
count against such basket if responsibility for such amounts has been denied by
such insurance company) and the same shall remain undischarged or unbonded for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party or any of its Subsidiaries to enforce any
such judgment.
(l)    ERISA Events. (i) An ERISA Event shall have occurred that, in the opinion
of the Required Lenders, when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in liability of any Loan
Party or any of its Subsidiaries (or in the case of an ERISA Event described in
subsection (b) of the definition of that term, could reasonably be expected to
subject any Loan Party, any of its Subsidiaries, any Pension Plan, any trust
created thereunder, any trustee or administrator thereof, or any party dealing
with any Pension Plan or trust to a tax or penalty on “prohibited transactions”
under Section 502 of ERISA or Section 4975 of the Code) in an aggregate amount
exceeding the Threshold Amount for all periods, (ii) an ERISA Event shall occur
with respect to a Pension Plan or Multiemployer Plan that constitutes grounds
for appointment of a trustee for or termination by the PBGC of any Pension Plan
or Multiemployer Plan; (iii) a Loan Party or ERISA Affiliate shall fail to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; (iv) any event similar to the
foregoing shall occur or exist with respect to a Foreign Plan; or (v) there
shall be at any time a Lien imposed against the assets of any Loan Party or
ERISA Affiliate under Section 412 or Section 430 of the Code or Sections 302,
Section 303, or Section 4068 of ERISA.
(m)    Invalidity of Loan Documents. Any Loan Document shall cease, for any
reason, to be in full force and effect, or any Loan Party shall so assert in
writing or shall disavow any of its obligations thereunder.
(n)    Liens. Any Lien purported to be created under any Collateral Document
shall cease to be a valid and perfected Lien on a material portion of any
Collateral, with the priority required by the applicable Collateral Document,
except (i) as a result of the sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents or (ii) as a
result of the Administrative Agent’s failure to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Agreement.
(o)    Licenses. There shall occur the loss, suspension or revocation of, or
failure to renew any license or permit now held or hereafter acquired if such
loss, suspension, revocation or failure to renew would reasonably be expected to
result in a Material Adverse Effect.

Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, then, and in every such event (other than an event described in
Section 8.1(h) or (i)), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take either or both of the following
actions (whether before or after the Closing Date), at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of each Loan Party
accrued under the Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower, and (iii) require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto) and thereupon such Cash Collateral shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower, and in case of any
event described in Section 8.1(h) or (i), the Commitments shall automatically
terminate (whether before or after the Closing Date) the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of each Loan Party accrued under the Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
Cash Collateral for the L/C Obligations as described above shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.

Application of Funds. After the exercise of remedies provided for in Section 8.2
(or after the Loans have automatically become immediately due and payable and
the L/C Obligations have automatically been required to be Cash Collateralized
as set forth in Section 2.10), any amounts received on account of the Secured
Obligations shall be applied by the Administrative Agent in the following order:
First, to the payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article 3), in each case payable to the Administrative Agent in its capacity as
such;
Second, to the extent of any excess of such proceeds, to the payment of that
portion of the Secured Obligations constituting fees, indemnities, expenses and
other amounts (including fees, charges and disbursements of counsel to the
L/C Issuer and the L/C Fronting Fee), in each case payable to the L/C Issuer in
its capacity as such;
Third, to the extent of any excess of such proceeds, to the payment of that
portion of the Secured Obligations constituting fees, indemnities and other
amounts, payable to the Credit Parties (including fees, charges and
disbursements of counsel to the respective Credit Parties and amounts payable
under Article 3 but excluding fees described in Section 3.2(b)), ratably among
them in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to the extent of any excess of such proceeds, to the payment of that
portion of the Secured Obligations constituting accrued and unpaid fees under
Section 3.2(b) and interest on the Loans, L/C Obligations and other Secured
Obligations, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Fourth payable to them;
Fifth, to the extent of any excess of such proceeds, to the payment of that
portion of the Secured Obligations constituting unpaid principal of the Loans
and L/C Obligations, the Cash Management Obligations and the Swap Agreement
Obligations, to Cash Collateralize that portion of L/C Obligations comprised of
the aggregate undrawn amounts of Letters of Credit, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fifth
held by them;
Sixth, to the extent of any excess of such proceeds, to the payment of all other
Secured Obligations of the Loan Parties owing under or in respect of the Loan
Documents that are due and payable to the Credit Parties, or any of them, on
such date, ratably based on the respective aggregate amounts of all such Secured
Obligations owing to the Administrative Agent and the Lenders on such date; and
Last, to the extent of any excess of such proceeds, the balance, if any, after
all of the Secured Obligations (other than unasserted contingent indemnification
and unasserted expense reimbursement obligations in each case not yet due and
payable) have been paid in full, to the Borrower or as otherwise required by
law.
Subject to Section 2.10, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the Secured Obligations, if any, in the order set forth above. Notwithstanding
anything to the contrary set forth above, Excluded CEA Swap Obligations with
respect to any Guarantor shall not be paid with amounts received from such
Guarantor or its assets, but appropriate adjustments shall be made with respect
to payments from other Loan Parties to preserve the allocation to Secured
Obligations otherwise set forth above in this Section.

ARTICLE 9

THE ADMINISTRATIVE AGENT

Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Citizens Bank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third-party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

Exculpatory Provisions.(a)    The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.2 and Section 11.2), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by the Borrower, a Lender or the L/C Issuer.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
(d)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to investigate a violation or potential violation of an
Environmental Law or a Release or threat of Release of a Hazardous Material
pursuant to Section 6.13, nor shall it have any liability for any action it
takes or does not take in connection with any such investigation.

Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facilities as well
as activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank with an office in New York,
New York. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.3 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
(d)    Any resignation by, or removal of, Citizens Bank as Administrative Agent
pursuant to this Section shall also constitute its resignation as the L/C
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Lender, if in its sole
discretion it elects to, (ii) the retiring L/C Lender shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Lender, if in its sole discretion it elects to,
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Lender to effectively assume the obligations of
the retiring L/C Lender with respect to such Letters of Credit.

Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement. Each
Lender and the L/C Issuer also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Credit Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

No Other Duties, Etc. Anything herein to the contrary notwithstanding, none of
the Lead Arranger or any agent listed on the cover page hereof shall have any
powers, duties or responsibilities under this Credit Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

Administrative Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan or reimbursement for any L/C Disbursement shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Loan Document Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent Section 10.3;
provided that nothing in this Section 9.9 shall prohibit any Lender from filing
its own proof of claim with respect to the Loans, L/C Obligations and Loan
Documents Obligations owing to it.

Collateral and Guarantee Matters.(a)    The Secured Parties irrevocably
authorize the Administrative Agent, at its option and in its discretion,
(i)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) at the Termination Date, (B)
that is sold or otherwise Disposed of or to be sold or otherwise Disposed of as
part of or in connection with any sale or other Disposition permitted under the
Loan Documents (including all of the Collateral of a Guarantor which is released
from its obligations under the Loan Documents pursuant to clause (iii) below);
provided, however, any sale or Disposition of all or substantially all of the
Collateral or all or substantially all of the value of the Guarantees under the
Guarantee Agreement shall be subject to Section 10.2(b), or (C) subject to
Section 10.2, if approved, authorized or ratified in writing by the Required
Lenders;
(ii)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.2(d); and
(iii)    to release any Guarantor from its obligations under the Loan Documents
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents, provided, however, that the release of all or
substantially all of the Collateral or all or substantially all of the value of
the Guarantees under the Guarantee Agreement shall be subject to
Section 10.2(b).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Loan Documents pursuant to this
Section 9.10.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Compliance with Flood Insurance Laws. The Administrative Agent has adopted
internal policies and procedures that address requirements placed on federally
regulated lenders under the Flood Insurance Laws and will post on the applicable
electronic platform (or otherwise distribute to each Lender documents that it
receives in connection with the Flood Insurance Laws (collectively, the “Flood
Documents”); provided, however that the Administrative Agent makes no
representation or warranty with respect to the adequacy of the Flood Documents
or their compliance with the Flood Insurance Laws. Each Lender acknowledges and
agrees that it is individually responsible for its own compliance with the Flood
Insurance Laws and that it shall, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, including the Flood
Documents posted or distributed by the Administrative Agent, continue to do its
own due diligence to ensure its compliance with the Flood Insurance Laws.

Cash Management Obligations and Swap Agreement Obligations. Except as otherwise
expressly set forth herein or in the Security Agreement, any other Collateral
Document or any other Loan Document, no Person holding Cash Management
Obligations or Swap Agreement Obligations that obtains the benefits of any
Guarantee under the Guarantee Agreement or any Collateral by virtue of the
provisions hereof or of any Loan Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral or amendment to any Loan Document
(including any Collateral Document) other than in its capacity as a Lender or
Administrative Agent and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article 9 to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Cash
Management Obligations or Swap Agreement Obligations except to the extent
expressly required hereunder, provided that the Administrative Agent has
received a Secured Obligation Designation Notice, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Person holding such Secured Obligations. The Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Cash Management Obligations and Swap Agreement
Obligations in the case of the Termination Date.

ARTICLE 10

MISCELLANEOUSNotices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
(i)    if to any Loan Party, c/o Synchronoss Technologies, Inc., 200 Cross
Boulevard, 8th Floor, Bridgewater, New Jersey 08807, Attention: General Counsel
(email: legal@synchronoss.com); Website: https://synchronoss.com/.
(ii)    the Administrative Agent or the L/C Issuer, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.1; and
(iii)    if to any other Credit Party, the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the Credit
Parties hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Credit Party pursuant to Article 2 if such Credit Party
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(d)    Platform.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications available to the L/C Issuer and the other
Lenders by posting the Communications on the Platform and that certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Loan Parties or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.
(ii)    The Borrower hereby acknowledges and agrees that so long as any Loan
Party is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities it will use commercially reasonable efforts to
identify that portion of the Communications that may be distributed to the
Public Lenders and that: (A) all such Communications (i) shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, means that the word “PUBLIC”
shall appear prominently on the first page thereof; (B) by marking such
Communications (ii) “PUBLIC,” the Borrower shall be deemed to have authorized
the Administrative Agent, Lead Arranger and the Lenders to treat such
Communications as not containing any material non-public information (although
it may be sensitive and proprietary) with respect to any Loan Party or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Communications constitute
Information, they shall be treated as set forth in Section 10.14); (C) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (D) the
Administrative Agent and the Lead Arranger shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Side Information”.
(iii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower or the other Loan Parties,
any Lender or any other Person or entity for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Platform.

Waivers; Amendments.(a)    No failure or delay by any Credit Party in exercising
any right or power under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties under the Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan and/or the issuance, amendment, extension or
renewal of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default at the time.
(b)    Except as expressly provided by Section 3.3(b), or in the other
paragraphs of this Section 10.2, neither this Credit Agreement, any other Loan
Document (other than the Engagement Letter) nor any provision thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Loan Parties and the Required Lenders (or, in the
case of waivers of any condition precedent to any Revolving Borrowing set forth
in Section 4.2, the Required Class Lenders in respect of the Revolving
Facility), or by the Borrower and the Administrative Agent with the consent of
the Required Lenders; provided that no such agreement shall:
(i)    extend or increase any Commitment of any Lender without the written
consent of such Lender or increase the L/C Sublimit without the consent of the
L/C Issuer (it being understood that a waiver of any condition precedent set
forth in Article 4 or the waiver of any Default shall not constitute an
extension or increase of any Commitment of any Lender or an increase of the L/C
Sublimit);
(ii)    reduce the principal amount of any Loan or any reimbursement obligation
with respect to a L/C Disbursement, or reduce the rate of any interest, or
reduce any fees or other amounts, payable under the Loan Documents, without the
written consent of each Credit Party directly and adversely affected thereby;
provided that only the consent of the Required Lenders shall be necessary to
amend or modify any Financial Covenant, any defined terms used therein or to
waive any obligation of the Borrower to pay interest at the Default Rate, in
each case, notwithstanding the fact that any such amendment, modification or
waiver actually results in reduction in the rate of interest or fees;
(iii)    postpone any date scheduled for any payment of principal of, or
interest on, any Loan or reimbursement obligation with respect to any L/C
Disbursement, or any fees or other amounts payable hereunder or under any other
Loan Document, or reduce the amount of, waive or excuse any such payment, or
postpone the stated termination or expiration of the Revolving Commitments or
reduce the amount of or postpone the date of any prepayment required by
Section 2.7(b) without the written consent of each Credit Party directly and
adversely affected thereby;
(iv)    except as provided in Section 2.10 and subsection (c) below, change any
provision hereof in a manner that would alter the pro rata sharing of payments
required by Section 2.8(b) or Section 8.3 or the pro rata reduction of Revolving
Commitments required by Section 2.5(d), without the written consent of each
Credit Party directly and adversely affected thereby;
(v)    change any of the provisions of this Section or the definition of the
terms “Required Lenders” or “Required Class Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder;
(vi)    amend, modify or waive any provision of Section 2.10 without the written
consent of the Administrative Agent and the L/C Issuer;
(vii)    change the currency in which any Commitment or Loan is, or is to be,
denominated, Letters of Credit are to be issued or payment under the Loan
Documents is to be made without the written consent of each Lender directly
affected thereby;
(viii)    release any Guarantor from its Guarantee under the Guarantee Agreement
(except as expressly provided therein or in Section 9.10), or limit its
liability in respect of such Guarantee, without the written consent of each
Lender;
(ix)    release all or substantially all of the Collateral from the Liens of the
Loan Documents or subordinate all or substantially all of the Liens of the
Administrative Agent in the Collateral, in each case without the written consent
of each Lender;
(x)    amend, modify or waive any provision of Section 8.3 without the written
consent of all of the Lenders; or
(xi)    amend Section 10.4(a) with respect to the assignment or transfer by any
Loan Party of such Loan Party’s rights and obligations under any Loan Document
to which it is a party (except as permitted pursuant to Section 7.3), in each
case, without the written consent of each Lender; and
provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights or duties hereunder or under any other Loan
Document of (A) the Administrative Agent, unless in writing executed by the
Administrative Agent and (B) any Issuing Bank, unless in writing executed by
such Issuing Bank, in each case in addition to the Borrower and the Lenders
required above.
(c)    Notwithstanding anything herein to the contrary, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent that by its terms requires the
consent of all the Lenders or each affected Lender may be effected with the
consent of the applicable Lenders other than Defaulting Lenders, except that
(x) the Commitment of any Defaulting Lender may not be increased or extended, or
the maturity of any of its Loan may not be extended, the rate of interest on any
of its Loans may not be reduced and the principal amount of any of its Loans may
not be forgiven, in each case without the consent of such Defaulting Lender and
(y) any amendment, waiver or consent requiring the consent of all the Lenders or
each affected Lender that by its terms affects any Defaulting Lender more
adversely than the other affected Lenders shall require the consent of such
Defaulting Lender.
(d)    In addition, notwithstanding anything in this Section to the contrary, if
the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision, and, in each case, such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders to the Administrative Agent within ten Business Days
following receipt of notice thereof.

Expenses; Indemnity; Damage Waiver.(a)    Costs and Expenses. The Loan Parties,
jointly and severally, shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, Lead Arranger and their respective
Affiliates (including Attorney Costs of counsel for the Administrative Agent),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Credit Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, Lead Arranger or any Credit Party (including Attorney
Costs of the Administrative Agent or any Credit Party), in connection with the
enforcement or protection of its rights (whether through negotiations, legal
proceedings or otherwise) (A) in connection with this Credit Agreement and the
other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by Loan Parties. The Loan Parties, jointly and severally,
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Credit Party, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including Attorney Costs), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Credit Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials at, on, under or from any property owned or operated by any Loan Party
or any of its Subsidiaries, or any Environmental Claim or Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries, (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party, and regardless of
whether any Indemnitee is a party thereto or (v) any government investigation,
audit, hearing or enforcement action resulting from any Loan Party’s or any of
its Affiliate’s noncompliance (or purported noncompliance) with any applicable
Sanctions, other Anti-Terrorism Laws or Anti-Corruption Laws (it being
understood and agreed that the Indemnitees shall be entitled to indemnification
pursuant to this clause (including indemnification for fines, penalties and
other expenses) regardless of whether any adverse finding is made against any
Loan Party or any of its Affiliates), provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from bad
faith, the gross negligence or willful misconduct of such Indemnitee or (y)
result from a claim brought by any Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Loan Party has obtained a final and non-appealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. To
the extent that the indemnity set forth above in this paragraph shall be held to
be unenforceable in whole or in part because it is violative of any law or
public policy, the Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all indemnified amounts incurred by Indemnitees or any of them.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that with respect to
such unpaid amounts owed to the L/C Issuer solely in its capacity as such, only
the Revolving Lenders shall be required to pay such unpaid amounts, such payment
to be made severally among them based on such Revolving Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) provided, further, that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer in connection with such capacity. The obligations of
the Lenders under this paragraph (c) are subject to the provisions of
Section 2.8(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Credit
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, any Loan or
Letter of Credit or the use of the proceeds thereof. No Indemnitee referred to
in paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Credit Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
and in no event later than ten Business Days after demand therefor.

Successors and Assigns.(a)    Successors and Assigns Generally. The provisions
of this Credit Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby,
except that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in paragraph (d) of this Section and, to the
extent expressly contemplated hereby, the Related Parties of each of Credit
Party) any legal or equitable right, remedy or claim under or by reason of this
Credit Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Credit Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 unless each of the Administrative Agent
and, subject to paragraph (b)(iii) of this Section, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld, conditioned or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loan or the
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Classes on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or (y)
such assignment is to a Lender (other than a Defaulting Lender), an Affiliate of
a Lender (other than a Defaulting Lender) or an Approved Fund, provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after written notice of such assignment shall have delivered
to the Borrower; and provided, further, that the Borrower’s consent shall not be
required during the primary syndication of the Credit Facilities;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for assignments
in respect of (i) the Revolving Facility or any unfunded Incremental Term Loan
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) a funded Incremental Term
Facility to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and
(C)    the consent of the L/C Issuer shall be required for any assignment in
respect of the Revolving Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (which, for the avoidance of
doubt, will not be required to be paid by the Borrower or its Subsidiaries), and
the assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire. In addition, each assignee shall, on or before
the effective date of such assignment, deliver to the Borrower and the
Administrative Agent certification as to exemption from deduction or withholding
of any United States Taxes in accordance with Section 3.6(g).
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof,
(C) a Person who, at the time of such assignment, is a Sanctioned Person if such
assignment would violate applicable law, (D) a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) or (E) Siris Capital or any Affiliate of Siris
Capital.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the prior written consent of the Borrower and
the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Credit Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Section 3.4, Section 3.5, Section 3.6
and Section 10.3 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Credit Agreement that does not comply with this
paragraph shall be treated for purposes of this Credit Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than (w) a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person), (x) the Borrower or any of the Borrower’s Affiliates or
Subsidiaries, (y) any Defaulting Lender or any of its subsidiaries or (z) a
Person who, at the time of such participation, is a Sanctioned Person if the
sale of such participation would violate applicable law) (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Revolving Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Credit Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and each Credit Party shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Credit Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Section 10.2(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.4, 3.5 and 3.6
(subject to the requirements and limitations therein, including the requirements
under Section 3.6 (it being understood that the documentation required under
Section 3.6(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.7 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 3.5 or 3.6, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.7(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.8 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.8(h) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Credit Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement and the
Loan Documents to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(f)    Cashless Settlement. Notwithstanding anything to the contrary contained
in this Credit Agreement, any Lender may exchange, continue or rollover all or a
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Credit
Agreement, pursuant to a cashless settlement mechanism approved by the Borrower,
the Administrative Agent and such Lender.

Survival. All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Credit Agreement or any other
Loan Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of any Loan Document and the
making of any Loans and the issuance of any Letter of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Credit Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any L/C Obligation or any fee or any
other amount payable under the Loan Documents is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 3.4, 3.5, 3.6, 10.3, 10.9, and 10.10
and Article 9 shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby or the Termination
Date.

Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Credit Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Credit Agreement and the
other Loan Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Credit Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Credit Agreement
by facsimile or in electronic (e.g., “pdf” or “tif”) format shall be effective
as delivery of a manually executed counterpart of this Credit Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Severability. In the event any one or more of the provisions contained in this
Credit Agreement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

Right of Setoff. If an Event of Default shall have occurred and be continuing,
each Credit Party and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by Credit Party or any such
Affiliate to or for the credit or the account of any Loan Party or any of its
Subsidiaries against any and all of the obligations of such Loan Party or such
Subsidiary now or hereafter existing under this Credit Agreement or any other
Loan Document to such Credit Party or Affiliate, irrespective of whether or not
such Credit Party shall have made any demand under this Credit Agreement or any
other Loan Document and although such obligations of such Loan Party or
Subsidiary may be contingent or unmatured or are owed to a branch or office of
such Credit Party different from the branch or office holding such deposit or
obligated on such indebtedness, provided, that in the event that any Defaulting
Lender shall exercise any right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.9 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Secured Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff. The rights of each Credit
Party and its Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Credit Party and its
Affiliates may have. Each Credit Party agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Governing Law; Jurisdiction; Consent to Service of Process.(a)    Governing Law.
This Credit Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.
(b)    Submission to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court for the Southern District of New York
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Credit Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Credit Agreement or in any other Loan Document shall affect any right that any
Credit Party may otherwise have to bring any action or proceeding relating to
this Credit Agreement or any other Loan Document against the Borrower or any
other Loan Party or its properties in the courts of any jurisdiction.
(c)    Waiver of Objection to Venue. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Credit Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    Service of Process. Each of the parties hereto irrevocably consents to
service of process in the manner provided for notices in Section 10.1. Nothing
in this Credit Agreement will affect the right of any party to this Credit
Agreement to serve process in any other manner permitted by law.

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
Fraudulent Transfer Law, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate.

Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Credit Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Credit Agreement.

Interest Rate Limitation. Notwithstanding anything herein to the contrary, if at
any time the interest rate applicable to any Loan or L/C Obligation, together
with all fees, charges and other amounts that are treated as interest thereon
under applicable law (collectively the “charges”), shall exceed the maximum
lawful rate (the “maximum rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding an interest in such Loan or L/C
Obligation in accordance with applicable law, the rate of interest payable in
respect of such Loan or L/C Obligation hereunder, together with all of the
charges payable in respect thereof, shall be limited to the maximum rate and, to
the extent lawful, the interest and the charges that would have been payable in
respect of such Loan or L/C Obligation but were not payable as a result of the
operation of this Section shall be cumulated, and the interest and the charges
payable to such Lender in respect of other Loans or L/C Obligations or periods
shall be increased (but not above the maximum rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

Treatment of Certain Information; Confidentiality.(a)    Each Credit Party
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Credit Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Credit Agreement or (B) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Credit Agreement or payments hereunder, (vii) on a
confidential basis to (A) any rating agency in connection with rating the
Borrower, its Subsidiaries or the Credit Facilities or (B) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Credit Facilities, (viii) with the consent of
the Borrower or (ix) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent, any Credit Party or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower or (C) is independently generated by the Administrative Agent, any
Credit Party or any of their respective Affiliates. In addition, the
Administrative Agent and the Lenders may disclose the existence of this Credit
Agreement and information about this Credit Agreement to market data collectors,
league table providers and other similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Credit Agreement, the other Loan
Documents, and the Commitments.
(b)    For purposes of this Section, “Information” means all information
received from any Loan Party or any of its Subsidiaries relating to any Loan
Party or any of its Subsidiaries or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
other Credit Party on a non-confidential basis prior to disclosure by any Loan
Party or any Subsidiary or that is independently prepared by the Administrative
Agent or any other Credit Party, provided that, in the case of information
received from any Loan Party or any of its Subsidiaries after the Agreement
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding anything herein to the
contrary, “Information” shall not include, and each Credit Party (and their
Affiliates and respective partners, directors, officers, employees, agents,
advisors and representatives) may disclose to any and all persons, without
limitation of any kind, any information with respect to the U.S. federal income
tax treatment and U.S. federal income tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to such Credit Party relating to such tax
treatment and tax structure.
(c)    The Loan Parties agree, on behalf of themselves and their Affiliates,
that they will not in the future issue any press releases or other public
disclosure using the name of the Administrative Agent or any Lender or their
respective Affiliates or referring to this Credit Agreement or any of the other
Loan Documents without the prior written consent of such Person, unless (and
only to the extent that) the Loan Parties or such Affiliate is required to do so
under law and then, in any event, the Loan Parties or such Affiliate will
consult with such Person before issuing such press release or other public
disclosure.
(d)    The Loan Parties consent to the publication by the Administrative Agent
or any Lender of customary advertising material relating to the Transactions
using the name, product photographs, logo or trademark of the Loan Parties.

USA PATRIOT Act Notice. Each Lender that is subject to the USA PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the USA PATRIOT
Act. The Borrower shall, and shall cause each Subsidiary to, provide such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the USA PATRIOT Act.

No Fiduciary Duty. Each Loan Party agrees that in connection with all aspects of
the transactions contemplated hereby and any communications in connection
therewith, such Loan Party and its Affiliates, on the one hand, and the
Administrative Agent, the Lead Arranger, the Documentation Agent, the
Syndication Agent, the other Credit Parties and their respective Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lead Arranger, the Documentation Agent, the Syndication Agent, the
other Credit Parties or their respective Affiliates and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Certain ERISA Matters.(a)    Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, the
Lead Arranger and its Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Credit Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Credit Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender's entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Credit Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arranger and its Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that none of the Administrative Agent, the Lead Arranger or any of its
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Credit Agreement, any Loan Document or any
documents related to hereto or thereto).
(c)    The Administrative Agent and the Lead Arranger hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Credit Agreement, (ii) may recognize a gain if
it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker's acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

Section 10.19    Acknowledgement Regarding any Supported QFCs.
To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for any Hedge Agreement or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support,” and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Credit Documents and any Supported QFC may in fact be stated to be governed by
the laws of the State of New York and/or of the United States or any other state
of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 10.19, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[Signature pages follow]



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.
SYNCHRONOSS TECHNOLOGIES, INC.
By:
/s/ Glenn Lurie
 
Name:
Glenn Lurie
 
Title:
President and Chief Executive Officer










CITIZENS BANK, N.A., as the Administrative Agent, the L/C Issuer and a Lender
By:
/s/ Harold Corban
 
Name:
Harold Corban
 
Title:
Senior Vice President



A signed original of this written statement required by Section 906 has been
provided to the Company and will be retained by the Company and furnished to the
Securities and Exchange Commission or its staff upon request.


SCHEDULE 2.1
COMMITMENTS
Lenders
Revolving Credit Commitment
Revolving Credit Commitment Percentage
Total Commitment
Citizens Bank, N.A.
$10,000,000
100%
$10,000,000
Total
$10,000,000
100%
$10,000,000







- iv -

